                Case 2:19-bk-13758-NB                    Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                   Desc
                                                         Main Document     Page 1 of 54
    '
                                                                                                                                   FILED
                          4   . #   . #*    :     . *'

    I Uni
    l   ted StatesBankruptcyCoud forthe:                                                        j
                                                                                                                                l?q 03 2219
                                                                                                '
    l                                                                                           !
                                                                                                '                     ( CL
                                                                                                                         ss
                                                                                                                          NT
                                                                                                                            CLERK U S.BANKRUPTCY COkJRT
    iCentralDistrictofCal
    l                   ifornia                                                                 !
                                                                                                '
                                                                                                l                          yRALDI
                                                                                                                               ..S T
                                                                                                                                 .--R
                                                                                                                                   ..IQ
                                                                                                                                    -,
                                                                                                                                     . T.OF
                                                                                                                                      -.    CA
                                                                                                                                         ...t
                                                                                                                                            x pLIF,-
                                                                                                                                               j,,
                                                                                                                                                 , jNs
                                                                                                                                                     Rj
                                                                                                                                                     .NI
                                                                                                                                                      s A
                                                                                                                                                       ,k       ,

    ' Casenumber(l
    1            fA'
                   no-n):                                          C ptery0uarefili
                                                                                  ngunder: 1
    1                                                              Q
                                                                   J ch
                                                                     chaapptteerr17.1           !
                                                                                                l
    i                                                              u chapter12                  j
    !                                                              Q chapterla                  j                            Q Checkifthisi
                                                                                                                                          san
                                                                                                                                amended filins


        OfficialForm 101
        V o lunta ry Petitio n for Individ uals Filing fo r B ank ruptcy                                                                          12/17
        Thebankruptcyforms useyouand De:torfto referto adebtorfillng al
                                                                      one.A marrledcouplemayfilea bankruptcy casetogether- alled a
        jolnteaa- ndinjointcases,theseformsuseyoutoaskforinformationfrom bothdebtors.Forexample,ifaform asks,$'Doyouownacar,''
        the answerwoul
                     d bey'
                          es Ifei
                                therdebtorownsacar.Wben informationIs needed aboutthespousesseparatel
                                                                                                    y,theform uses Debtor1and
        Debtor2todlstinguishbetweenthem.Injolntcases,oneofthespoueesmustreportinformationasDebtor1andtheotherasDebtor2.The
        same person mustbeDe:tor1in alIoftheforms.
        Be ascompleteandaccurateasposlibl   e.IfS o marri
                                                        ed peoplearefllingtogether,bothareequallyresponsibleforsupplying correct
        information.Ifmorespace is needed,attachaseparate sheetto thisform.On thetopofanyaddltionalpaqes,wri teyourname and case number
        (ifknown).Answereveryquestion.
        *.
                    Identify Yourself

    '
    j                                      AboutDebtor1:                                            AboutDebtor2(SpouseOnlyinaJointCase):
i
I
  1. Yourfullnam e
             W ritethenam ethatisnnyour     l
                                            t.? j
                                                g1
                                                 k
                                                 'q
                                                 i '
             government-issuedpicture
                                           Firstname                                                Firstname
             i
             dentificati
                       on(forexample,
'            yourdriver'slicense or
             passport).                    Mi
                                            d nam,                                                  Mi
                                                                                                     ddlename
             Bringyourpi
                       dure                 t Jl -                                                                                                          i
                                                                                                                                                            1
             identificati
                        ontoyourmeeting    Lastname                                                 uastname                                                )
             Mvi
               ththt,trustee.                                                                                                                               t
!
                                           S4f9x(i;r.,Jr.,II,11)                                    i;ufhx(i;r.
                                                                                                              ,Jr.,II,11)                                   @
                                                                                                                                                            '
'
l                                                                                                                                                           j
                                                                                                                                                            p
j                                               i.?
lz.h
i
!  Aave
    llotused
        hernainmesyIaost
                the   u8                      /na.
                                           srst  me                                                 Fi
                                                                                                     rstname
I years
l
'
i            lncludeyourmarriedor          Mi
                                            ddlename                                                Middlename
p            m aiden names.
1                                          uastname                                                 uastname
i
t
                                                                                                    Firstname

                                           Middlename                                               Middle name

                                           Lastname                                                 Lastname

1
i
-

l
tz.
l                                                           ,
l OnlySthoc
  your   eiIaI
            ast4digititysof
              Secur                        XXX - XX -                (o. c'
                                                                         'j (,x
                                                                              %
                                                                               ''       .
                                                                                            ,
                                                                                                    XXX
l
: num berorfederal                         OR                                                       OR
1 IndividualTaxpayer
5 Identification number                    9xx                                                      9 xx - xx -
) (m x)
    Offi
       cialFnrm 101                                   Voluntary Peti
                                                                   tionforIndividuals FilingforBankruptcy                               Page 1
          Case 2:19-bk-13758-NB                     Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                           Desc
                                                    Main Document     Page 2 of 54

                pj .
                '           4yr                    ,-..
                t  ? f , kl                        .

                                                   ë     <v-.,.w .
                                                                 ...
    Debt
       or1       .-- -
                FirstName
                          i
                            MiddeName
                                                    . )
                                                 LastName
                                                         u-                                      CasenumberLifknownb

'

                                                                                                                                                            l
4                                       AboutDebtor1:                                                 AboutDebtor2(SpouseOnlyinaJolntCase):                 j
                                                                                                                                                            !
!
!                                                                                                                                                           l
à4. Any business names
I and Emnlover                          ' lhavenotusedanybusinessnamesorEINs.                          Q IhavenotusedanybusinessnamesorE1Ns.
:              K- ''                                                                                            ?
I      Identification Num bers                                                                                  é
l
1 (EIN)youhaveusedin
1 the Iast8 yeao                        nusinessname
                                                                                                                /)
                                                                                                      Bus essname
!
l
j      lndudetrade namesand
!      doingtlt/y/nes,
                     sasname:           :
!
i
                                         usinessname                                                  Busi
                                                                                                         nessname
l
l
!
(                                   EK - '                - -                     -                   EK            '                   - -
!
i
I                                   FK                                                                FK
t                                                                                                                                                           ;
!                                                                                                                                                           !
                                                                                                                                                            :

    5. W here you Iive                                                                                IfDebtor2 Iives atadifferentaddress:
                                                           '!'-'
                                   -:
                                    $--/'-f-,
                                    Number
                                            '
                                            ?
                                            Street
                                                  t, '.
                                                      To'trsjo ,
                                                               3
                                                               C'
                                                                -t
                                                                 i,                                   Number             Street


                                            '
                                    qztzv.qvou
                                            o,,
                                             -y) rs. q c-
                                                        z-/tl                -
                                    Ci
                                     ty                               -          State Z1PCode        è-
                                                                                                       ity                                  state zl
                                                                                                                                                   pcode

                                    County                                                            County

                                    Ifyourmail ing addressisdifferentfrom the one                     IfDebtor2's malllng address is differentfrom
                                    above,fillitin here.Notethatthecnurtwillsend                      yours,fillitinhere.Note thatthecoud willsend
                                    any notcestoyou atthismailing address.                            anynoticestothismailing address.

'
I                                   Number          Street                                            Numbef             Street
!
l
i
y                                   C.                                ....                            yao sjm
l                                        C.60X                                                             ''
l
9                                                            - - .-
$                                   Ci
                                     tY                                          $tZtP ZIPCode
i
1
j
!6. W hy you are choosing           Chec one:                                                         Check one:
l thisdistricttofiIefor
l bankruntcv                            ' Overthelast180daysbeforefil
                                                                    ingthi
                                                                         speti
                                                                             ti
                                                                              on,                     Q Overthelast180daysbeforefi
                                                                                                                                 lingthi
                                                                                                                                       speti
                                                                                                                                           ti
                                                                                                                                            on,
;             '- œ                          Ihave IivedinthisdistrictIongerthaninany                        Ihave Iivedinthisdistrid Iongerthaninany
4                                           otherdistri
                                                      d.                                                    otherdistri
                                                                                                                      ct.
2
t
!                                   Q 1haveanotherreason.Explain.                                     Q lhaveanotherreason.Expl
                                                                                                                              ai
                                                                                                                               n.
i                                     (see28U.S.C.â1408.)                                               (see28U.S.C.j14Q8. )
i




-                                                                                           --    -..-,-            ,-            r>-   -        -     --


     OfficialForm 1O1                            VoluntaryPetltion forlndivlduals Fillng forBankruptcy                                       Page2
                    Case 2:19-bk-13758-NB                                                      Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                                                                                                                                                       Desc
                                                                                               Main Document     Page 3 of 54
  *
  '
  f

  '                        1
                           j
                           '
                           !
                           -
                           ':
                            l
                            i
                            -'.-'-''!,::'''.''.
                               '                     ''                                 ''
                                                                                         .                      ..
                                                                                                                 ''
                                                                                                                  .'

  Debtor1                  k.
                                                                                        1
                                                                                        -
                                                                                        I                                                                                                                 Case number(4knownt
                       Fir%tName                  MiddeName                             LastName


      '.
                      T.II:1,* CourtAboutYourRankruptcy Case

  7. Thechapterofthe                                           Checkone.(Forabriefdescriptionofeach,seeNoticeRequiredby11U.S.C.j342(b)forIndividtlalsFi
                                                                                                                                                      li
                                                                                                                                                       ng
     BankruptcyCodeyou                                         f0r8a ruptcy(Form 2010)).Also,gotothetopofpage1andchecktheappropriatebox.
           are choosing to file                                         chapter7
           under
                                                               Q chapter11
                                                               Q chapter12
                                                               Q Chapter13
ltM?Bunz:hlum52v-      -                          > '
                                                    >.w'
                                                       )-   'J5
                                                            5 :'>>'hJ'>eauvxacxr:r<ltsenuna?xli
                                                                                              uono*@exA'ff2oMK'J%w-Q'*Q
                                                                                                                      t+/4>tR?'Nu'A+#N2'e
                                                                                                                                        l+/G%'%d>êuma'/d'   a* xrrdrraïb- ''a
                                                                                                                                                                            t>=x+*=XMr&'''*erQu'iq
                                                                                                                                                                                                 r'''.6z'nn''';''%$%KH''AKq-'@
                                                                                                                                                                                                                             lM5$):Fàlr'r::'haka''w'n'n-xnva'wr'.'.'v-'-'w.e
                                                                                                                                                                                                                                                                           ..'hm'''e
                                                                                                                                                                                                                                                                                   'aux'qotukuuxaxum.auu
                                                                                                                                                                                                                                                                                                       ktalKauta
                                                                                                                                                                                                                                                                                                               'un.
                                                                                                                                                                                                                                                                                                                  tilk
                                                                                                                                                                                                                                                                                                                     'llKhBgegs'
                                                                                                                                                                                                                                                                                                                               s'*
                                                                                                                                                                                                                                                                                                                                 ?'v
                                                                                                                                                                                                                                                                                                                                   qvva
                                                                                                                                                                                                                                                                                                                                      ,'''ev=M'v
                                                                                                                                                                                                                                                                                                                                               '&aMMe'v>'.
                                                                                                                                                                                                                                                                                                                                                         '''-v'.'<'


  8. How youwillpaythefee Q lwillpaytheentirefeewhen Ifilemypetition.Pl
                                                                      easecheckwiththe clerk'sofficeinyour
                                                                        Iocalcoud formore detailsabouthow you maypay.Typically,ifyou are paying the fee
                                                                        yourself,you maypaywi    th cash,cashi
                                                                                                             er'scheck,ormoney order.Ifyourattorney is
                                                                        submitting yourpaymenton yourbehalf,yourattorney may paywi  th a credi
                                                                                                                                             tcard orcheck
                                                                        with a pre-printed address.

                                                               Q lneed to paythefeeininstallments.lfyouchoosethisoption,signandattachthe
                                                                 AppliationforIndivi
                                                                                   dualsto Pay The Fili
                                                                                                      ngFeeinInstall
                                                                                                                   m ents(Offi
                                                                                                                             ci
                                                                                                                              alForm 103A).
                                                                         requestthatmyfeebewaived (Youmayrequestthi soptiononlyi
                                                                                                                               fyouarefilingforChapter7.
                                                                        ByIaw,ajudgemay,butisnotrequiredto,waiveyourfee,and maydosoonlyifyourincome is
                                                                        Iessthan 150% ofthe offi
                                                                                               cialpoverty Iine thatapplies to yourfamilysi
                                                                                                                                          ze and you are unable to
                                                                        paythefee i
                                                                                  n installments).Ifyouchoosethisoption,youmust5IIouttheApplicati
                                                                                                                                                ontoHavethe
                                                                        Chapter7FilingFee Waived(OfficialForm 1O3B)andfi le i
                                                                                                                            twithyourpeti
                                                                                                                                        tion.

  9. Have you flled for                                                xc
           b ank8rye
           Iast   upar
                    tcywithinthe
                      s?                                       l ves             .      oi
                                                                                         stdct                                                                                      wsen                                                          casenumber
                                                                                                                                                                                                       MM / DD /YWm
                                                                                        Distdd                                                                                      W hen                                                         Case number
                                                                                                                                                                                                       MM / DD /YYYY
                                                                                        Distrid                                                                                     When                                                          Case number
                                                                                                                                                                                                       MM / DD /YYYY


  1Q.Are any bankruptcy                                               !
                                                                            0
           casespendingorbein? Yl
           filedbyasqousewhoIs '
           notfiling thls case with
                                    Yes.Debtor                                                                                                                                                                                                    Relat
                                                                                                                                                                                                                                                      ionshiptoyou
                                                                                        Distrid                                                                                     W hen                                                         Case number,ifknown
           you,orby a business                                                                                                                                                                         MM /DD /YYYY
           partner,orby an
           am liate?
                                                                                        Debtor                                                                                                                                                    Relationshiplo you
                                                                                        Distrid                                                                                     W hen                                                         Case number,ifknown
                                                                                                                                                                                                       MM /DD /YYYY


  11.Do you rentyour                                                'No. oo toIine 12.
           residence?                                         D-
                                                               tves.HasyourIandlordobtainedanevi
                                                                                               ctionjudgmentagainstyou?
                                                                                                  No.GotoIine 12.
                                                                                               (
                                                                                                  Yes.FiloutInitialStatementAboplanEvicti
                                                                                                                                        onJudgmentAgainstYou(Form 101A)andfIei
                                                                                                                                                                             tas
                                                                                              .   padofthisbankruptcypetition.



      OfficialFnrm 101                                                                 Voluntary PetitionforIndbvbdualsFilingforBankruptcy                                                                                                                                                                         Page3
        Case 2:19-bk-13758-NB                            Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                Desc
                                                         Main Document     Page 4 of 54

                           l jf
                          ..a
                                                       y''
                                                         **
                                                          '
                                                          *h u , '
                                                                 -
Debtor1       FirstName
                                     j
                                MidtleName
                                                         .
                                                      kaetName
                                                                      ---.                       Casenumberqlfknownb


'.
            Repod A boutAny Buslnes el You @w n as a lole Proprietor

1z.Are you a sole proprietor                   qNo. ooto part4.
     ofanyfull-orpart-time
     business?
                                             Nlyes.Name andIocationofbusiness
     A sole proprietorshipisa
     businessyou operateasan
     indi
        vidual,and is nota                           Name ofbusiness,ifany
     separate legalenti tysuchas
     a corporation,padnershi p,or
     LLC.                                            Number      Street
      I
      fynuhave more than one
     soleproprietorship,usea
     separatesheetand attach i t
     tothispetiti
                on.
                                                      City                                              State          ZIP Code

                                                     checkthe appmpr/
                                                                    afeboxto describeyourbusiness:
                                                     Q   HeaIthcareBusiness(asdefinedi n11U.S.C.j101(27A))
                                                     Q   singleAssetRealEstate(asdefinedin11U.s.c.51o1(51B))
                                                     Q   stockbroker(asdefinedin11U.S.C.5101(53A))
                                                     Q   commcdi  tyBroker(asdefi
                                                                                nedin11U.S.C.j101(6))
                                                     Q   Noneoftheabove

13.Are you filing under                  /fyouarefi
                                                  lingunderChapter11,the coud mustknow whetheryouarea smal    lbusinessdebtorsothati t
   Chapter11 ofthe                       cansetappropriate deadlinez.Ifyouindicatethatyouareasmallbusinessdebtnr,youm ustattachyour
   Bankruptcy Code and                   mostrecentbalancesheet,statementofoperations,cash-flow statem ent,andfederalincometax returnorif
   are you a sm allbusiness              anyo
                                            .,
                                              f
                                             :&
                                                       edocumentsdonotexist,followtheprocedurein11U.S.C.j1116(1)(B).
                                                #.
   de:tor                                      ..

   Foradefiniti
              onofsmall
                                         C No Iam notfi
                                                      lingunderChapter11.
     businessdebtor,see                  Q No. Iam fil
                                                     ingunderChapter11,butIam NOTasmal
                                                                                     lbusinessdebtoraccordingtothedefinitionin
     11U.S.C.j101(51D).                              the BankruptcyCode.
                                         D Yes.Iam fil
                                                     ingunderChapter11andIam asmallbusinessdebtoraccordingtothedefini
                                                                                                                    ti
                                                                                                                     oninthe
                                                     BankruptcyCode.

'.     '
            ReportifYou0wnorHave
                               A nyHazardousPropedyorAnyPropertynatNeedsImmediateA'tention
14.Do you own orhave any                       No
     propertythatposesoris D
     alleged to pose a threat                  Yes. whati
                                                        sthehazard?
     ofimm inentand
     identifiable hazard to
     public health orsafety?
     Ordo you own any
     yropedi
     Imm  ertat
             ytehat
                 attent
                    neeion?
                        ds                            lfimmediateattentionisneeded,whyi
                                                                                      sitneeded?
  Forexampletdoyouown
  perishablegoodstorI
                    iveztock
  thatmustbefed,orabuildi ng
  thatneedsurgentrepairs?
                                                     W herei
                                                           stheprnperty?
                                                                             Number     Street




                                                                             ci
                                                                              ty                                         -5i7;-   zlpcode
 OfficialForm 101                                    VoluntaryPetitlon forIndlviduals Filing forBankruptcy                             Page4
        Case 2:19-bk-13758-NB                       Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                      Desc
                                                    Main Document     Page 5 of 54

                *-':
                -      .


Debtor1             -
                    -I
                     r-lxu
                         j.I
                           k'.)                ( --
                                                . .
                                                  :;
                                                   -';.-
                                                  a-   .h
                                                        '.
                                                        jD                                      Case numberLiflmownt
               FirstName    MiddeName             LastName


'.
            Explain YourEf orts'o Receive a Beiefing AboutCreditCounseling

                                     AboutDebtor1:                                                   AboutDebtor2(SpouseOnl
                                                                                                                          yInaJolntCase):
1s.Tellthe courtwhether
   you have received a
   brieflng aboutcredi
                     t                  You   stcheckone:                                             Youmustcheckone:
   counseling.                            lreceiveda briefingfrom anapprovedcredit                    Q lreceivedabriefingfrom anapprovedcredit
                                          counselingagencywithlnthe 18e days beforeI                     counselingagencywl
                                                                                                                          thin the180 days beforeI
     The Iaw requiresthatyou
     receiveabriefingaboutcredit          filedthisbankruptcyjeti
                                                                tion,andIreceiveda
                                          certificateofcomplebon,
                                                                                                         filedthisbankruptcyj
                                                                                                         çertificateofcompletl
                                                                                                                              etltion,andIreceiveda
                                                                                                                             on.
     counseling beforeycufilefor
     bankruptcy.Youm ust                  Attachacopynfthecedifi
                                                               cate andthe payment                       Attach acnpyofthecedificate andthepayment
     truthfullycheckone ofthe             plan,i
                                               fany,thatyoudevelopedwiththeagency.                       plan,ifany,thatyoudevelopedwi ththeagency.
     folnwi ng choices.I
                       fyou          Q Ireceivedabriefingfrom anapprovedcredit                        Q Ireceivedabriefingfrom anapprovedcredit
     cannotdoso,youarenot                 counselingagencywithinth@ 180 days before 1                    counseling agencywithinthe 180 days beforeI
     eligibletofile.
                                          filedthisbankruptcyyeti ti
                                          certificateofcom pletlon.
                                                                    on,butldonothavea                    filedthisbankruptcyqetl tion,but1donothavea
                                                                                                         certificateofcom pletlon.
     lfyoufile anyway,the court           W ithin 14 daysafteryQufilethisbankruptcypetition,             W ithin14 daysafteryoufilethisbankruptcypetition,
     candismissyourcase,you                                                                              youM UST file acopyofthecertificate andpayment
     willIosewhateverfilingfee            you MUST 5l  e acopyofthecerti ficateandpayment
                                          plan,i fany.                                                   plan,ifany.
     youpaid,and yourcreditors
     can begincollection activi
                              ties   D IcerefythatIaskedforcreditcounseling                           Q Icedi
                                                                                                            fythatIaskedforcredi
                                                                                                                               tcouns/ling
     again.                               servicesfrom anapproved agency,butwas                          servicesfrom anapproved agency,butwas
                                          unableto obtalnthole servlcesduring the7                       unableto obtalnthoseservlcesduring the7
                                          daysafterImadem yrequest,andexlgent                            daysafterIm ademyrequest,and exi        gent
                                          circumstancesmerita 30-daytemporarywaiver                      circumstancesmerita30-daytemporarywai         ver
                                          ofthe requlrement.                                             ofthe requirem ent.
                                          Toaskfora 30-daytem porarywaiverofthe                          To askfora 30-daytem porarywai    verofthe
                                          requi rement,attachaseparate sheetexplaining                   requirement,attachaseparate sheetexplaining
                                          whateffodsyoumadeto obtainthe briefing,why                     whate#ortsyoumadeto obtainthe bri     efing,why
                                          youwereunableto obtainitbeforeyoufil     ed for                youwereunableto obtain itbefore youfiledfor
                                          bankruptcy,andwhatexigentci      rcumstances                   bankruptcy,andwhatexigentcircumstances
                                          requi redyoutofil e thiscase.                                  requiredyoutotilethiscase.
                                          Yourcase maybedismi      ssed ifthecourtis                     Yourcase maybe dism issed ifthecourtis
                                          dissati sfiedwi
                                                        th yourreasonsfornotrecei   ving a               dissatissedwi  th yourreasonsfornotreceivi ng a
                                          briefing beforeyoufil edforbankruptcy.                         briefing beforeyoufiledforbankruptcy.
                                          Ifthe courti ssatisfiedwithyourreasnns,ynu must                Ifthecoudissati    sfiedwithyourreasons,you must
                                          stillreceiveabriefingwithin 30daysaqeryoufile.                 stillreceive a briefingwithin30daysafteryoufile.
                                          Youmust5leacedificatefrom the approved                         Youmustfilea certificatefrom theapproved
                                          agency,alongwithacopy ofthe paymentplanyou                     agency,alongwi    tha copyofthe paymentplanyou
                                          developed,i  fany.lfyoudonotdosn,yourcase                      devel  nped,ifany.Ify0u donotdoso,yourcase
                                          maybedism issed.                                               m aybedismissed.
                                          Anyextensionofthe30-daydeadlineisgranted                       Anyextensionofthe 30-daydeadline isgranted
                                          onl yforcause and isIimi  tedto amaximum of15                  onlyforcause and isIimitedto am aximum of15
                                          days.                                                          days.
                                     Q Iam notrequiredtoreceiveabrieflngabout                        Q Iam notrequiredtorecei
                                                                                                                            veabrieflngabout
                                          creditcounsellng becauseof:                                    creditcounseling becauseof:
                                          D Incapaci
                                                   ty. Ihaveamentali
                                                                   llnessoramental                       Q Incapaci
                                                                                                                  ty. Ihaveamentalilnessoramental
                                                             deficiencythatm akesme                                      deficiencythatmakesme
                                                             incapable ofrealizingormaking                               incapable ofrealizingorm aking
                                                             rationaldecisions abnutfinances.                            rationaldecisionsaboutfinances.
                                          D Disability. Myphysicaldi
                                                                   sabilitycausesme                      D Disabillty. Myphysicaldisabi
                                                                                                                                      litycausesme
                                                             to beunable to participateina                               to beunableto participate in a
                                                             briefinginperson,byphone,or                                 briefingin person,byphnne,or
                                                             throughthe internet,even afterI                             throughthe internet,even afterI
                                                             reasonablytriedtodo so.                                     reasonablytri edtodoso.
                                          Q Activeduty.Iam currentl
                                                                  yonactivemil
                                                                             itary                       Q Activeduty.Iam currentlyonactivemili
                                                                                                                                              taf
                                                                                                                                                y
                                                             duty ina militarycombatzone.                                 duty i
                                                                                                                               n amilitarycombatzone.
                                          Ifyou beli
                                                   eveyouare notrequiredtoreceive a                      Ifyoubelieveyou are notrequi  redto receive a
                                          briefi
                                               ngaboutcredi
                                                          tcounseling,youmust5Iea                        briefing aboutcreditcounseling,you mustfi lea
                                          motionfnrwaiverofcreditcounselingwiththe court.                motionforwaiverofcredi  tcounsel ingwi ththecoud.



OffidalForm 101                                VoluntaryPetitlonforlndi
                                                                      vidualsFilingforBankruptcy                                        Page5
                       Case 2:19-bk-13758-NB                                                                                                Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                                                                                                                                                                Desc
                                                                                                                                            Main Document     Page 6 of 54

                                                  m .. )- 5 )                                                                  l Nrm -sr a.p
    Debtor1                                    ?)
                                          FirstName
                                                                         , .'
                                                                                 MiieN
                                                                                     ame
                                                                                                                               j .i
                                                                                                                                     LaetName)
                                                                                                                                             ,y          .                                                                                              Case numberLifknownt



       '.             .             AnswerThlse QuestionsforReporting Purposes

    16.W hatkind ofdebh do                                                                                16a.Areyourdebtsprimarilyconsumerdebts? Consumerdebtsaredefi
                                                                                                                                                                     nedin11U.
                                                                                                                                                                             S.C.j10148)
                                                                                                                       as'i
                                                                                                                          ncurred byan individualpri
                                                                                                                                                   maril
                                                                                                                                                       yforapersonal,fam i
                                                                                                                                                                         ly,orhouseholdpurpose.'
                                                                                                                                                                                               '
       you have?
                                                                                                                       Q                 . otoIine16b.
                                                                                                                                 Yes.Goto Iine 17.
                                                                                                          16b.Are your eb1 prim arily business debts? Busi nessdebtsaredebtsthatyouincurredtoobtai
                                                                                                                                                                                                 n
                                                                                                              money.
                                                                                                                   f abusinessorinvestmentcrthrough theoperationofthebusi
                                                                                                                                                                        nessorinvestment.
                                                                                                                       VzNo
                                                                                                                          e. GotoIine 16c.
                                                                                                                       Q Yes.GotoIine17.
                                                                                                          16c.Statethetype ofdebtsyouowe thatare notconsumerdebtsorbusinessdebts.


    1z.Are you filing under
              Chapter7?                                                                                   Q No. Iam notfi
                                                                                                                        lingunderChapter7.GotoIine18.
              Do you estimate thatafter                                                                                es.Iam 51ingu derChapter7.Do youestimatethatafteranyexemptpropedyi sexcluded and
              any exem ptproperty is                                                                                      adminis I ve expensesarepai
                                                                                                                                                    dthatfundswilbeavailable todi
                                                                                                                                                                                stri
                                                                                                                                                                                   buteto unsecuredcredi
                                                                                                                                                                                                       tors?
              excluded and                                                                                                    o
              administrativeexpenses                                                                                              Q
              are paid thatfunds willbe                                                                                                     Yes
              available fordistribution
              to unsecured creditors?
    1:.How many creditors do                                                                                 .49                                                                                      D 1,000-5,000                                                                                                Q 25,001-50,
                                                                                                                                                                                                                                                                                                                              000
       youestimatethatyou                                                                                 Q 50-99                                                                                     Q 5,001-10,00c                                                                                               Q so,ool-loc,ooo
       OWe?                                                                                               Q 100-199                                                                                   D 10,001-25,000                                                                                              Q Morethan100,000
                                                                                                          Q 200-9
    19.How muchdoyou                                                                                         0450,000                                                                                 Q       $1,000,001-$10milion                                                                                 Q        $500,000,00141bilion
       estimateyourassetsto                                                                               u $so,x 141oo,xo                                                                            u       $10,00c,x 1-$50milion                                                                                Q        $1,000,
                                                                                                                                                                                                                                                                                                                                  000,001-$10billi
                                                                                                                                                                                                                                                                                                                                                 on
       beworth?                                                                                           u $1oo,cc1-$50o,cx                                                                          u       sso,ox ,ool-slcomillion                                                                              Q        $1o,0o0,o0o,
                                                                                                                                                                                                                                                                                                                                       oo1-$sobi lli
                                                                                                                                                                                                                                                                                                                                                   on
                                                                                                          Q $500 01-$1mill ion                                                                        Q       $100,000,001-$500mi lli
                                                                                                                                                                                                                                    on                                                                             Q        Morethan$50bi lli
                                                                                                                                                                                                                                                                                                                                            on
    2Q.How muchdo you                                                                                        0450,000                                                                                 Q       $1,000,001-$10milion                                                                                 Q        $500,000,001-$1bilion
       estimateyourIiabilities                                                                            Q $50,001-$100,000                                                                          D       $1c,0(m,co1-$5cmillion                                                                               Q        $1,000,
                                                                                                                                                                                                                                                                                                                                  000,001-$10bi llion
       to be?                                                                                             D $10c,0c1-$50c,000                                                                         D       ssc,ooo,ooj-sjcomillion                                                                              Q        $10,000,000,001450bi  lli
                                                                                                                                                                                                                                                                                                                                                    nn
                                                                                                          Q $500,001-$1million                                                                        D       $100,000,001-$500mi  lli
                                                                                                                                                                                                                                     on                                                                            Q        Morethan$50bi  lli
                                                                                                                                                                                                                                                                                                                                             on
      '.
                                    sign Below

    F                                                                                                    Ihaveexami
                                                                                                                  nedthispetitinn,andldeclareunderpenaltyofpeturythattheinformationprovi
                                                                                                                                                                                       dedistrueand
         oryou                                                                                           correct.
                                                                                                         lfIhavechosentofileunderChapter7,Iam awarethatImay proceed,ifeligible,underChapter7,11,12,or13
                                                                                                         ofti
                                                                                                            tle 11,Uni
                                                                                                                     tedStatesCode.Iunderstandthe reli
                                                                                                                                                     efavailableundereachchapter,and Ichoosetoproceed
                                                                                                         underChapter7.
                                                                                                         lfnoattorneyrepresentsme and Idi
                                                                                                                                        d notpayoragree to paysomeone whoisnotanattorneytohelpme fi llout
                                                                                                         thisdocument,Ihaveobtai
                                                                                                                               nedandreadthenoticerequiredby11U.S.C.5342(b).
                                                                                                         Irequestreliefinaccordancewi  ththechapterofti
                                                                                                                                                      tl
                                                                                                                                                       e 11,Uni
                                                                                                                                                              tedStatesCode,specifiedinthis peti
                                                                                                                                                                                               ti
                                                                                                                                                                                                on.
                                                                                                         Iunderstandmaki  ng afalsestatement,conceali
                                                                                                                                                    ng propedy,orobtainingm oneyorpropedybyfraudinconnedion
                                                                                                         witha bankruptcycasecanresul
                                                                                                                                    tin fi
                                                                                                                                         nesupto $250,000,orimprisnnmentfnrupto 20years,orboth.
                                                                                                         18U.S.C. 152,1341,1W 9,an 3571.
                                                                                                                                           k

                                                                                                                   SignatureofDe or                                                                                                                                        Si
                                                                                                                                                                                                                                                                            gnature ofDebtor2
                                                                                                                   Executedon                                                  '                                                                                           Executed on
                                                                                                                                                         M              /D             Y YY                                                                                                                      MM / DD /YYYY
z4;Ckz34447ktntkntlé
h                  nîhî:1t
                         hXtFaP:A/pjzj
                                     yjjy
                                        ndl4fjysyàk
                                                  sïz?znq:zkw
                                                            xlzïpDzea
                                                                    ngsnvyrpqttosnînfu)> pkgAsz&égigljl
                                                                                                      M;grzjg;tqunfzgnv-
                                                                                                                       r:ëujr4a4%Aiknf':J''g'
                                                                                                                                            .;â4L
                                                                                                                                                M$égût'
                                                                                                                                                      -:ayJ
                                                                                                                                                          gJ
                                                                                                                                                           jjkzz
                                                                                                                                                               .sfzv'
                                                                                                                                                                    wzv.knkxrkpz>   > pyaBrggqya;ckzjv
                                                                                                                                                                                                     --v!jnkk;Ajî;t4
                                                                                                                                                                                                                   $k3pypjljlpkkgik3hyljqt/lqlljy
                                                                                                                                                                                                                                                p'.g)''.
                                                                                                                                                                                                                                                       '!:tny...''z.'Lixlttxâi
                                                                                                                                                                                                                                                                             4rlq3>a:)t
                                                                                                                                                                                                                                                                                      )j2(
                                                                                                                                                                                                                                                                                         k.tt
                                                                                                                                                                                                                                                                                            èt
                                                                                                                                                                                                                                                                                             'k'.
                                                                                                                                                                                                                                                                                                >=+';
                                                                                                                                                                                                                                                                                                    ';zzjw:
                                                                                                                                                                                                                                                                                                          eimsa:$k:vvgz:p:zû3qqt
                                                                                                                                                                                                                                                                                                                               uax.
                                                                                                                                                                                                                                                                                                                                  a.Nzjzzje
                                                                                                                                                                                                                                                                                                                                          sgii
                                                                                                                                                                                                                                                                                                                                             xai
                                                                                                                                                                                                                                                                                                                                               tlrzr
                                                                                                                                                                                                                                                                                                                                                   .u>zkvat::kkaccka.)t:kntt
                                                                                                                                                                                                                                                                                                                                                                           rnktttkttttdtls.t
                                                                                                                                                                                                                                                                                                                                                                                           k/lkëApi;SJ)gEL
                                                                                                                                                                                                                                                                                                                                                                                                         'I'..z4XYJS
                                                                                                                                                                                                                                                                                                                                                                                                                   Cf't:tj2H:

        OfficialForm 101                                                                                                           VoluntaryPetitionforIndi
                                                                                                                                                          vidual
                                                                                                                                                               s Filing forBankruptcy                                                                                                                                                                                     Page 6
     Case 2:19-bk-13758-NB                        Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                              Desc
                                                  Main Document     Page 7 of 54

              j ...      t<. . ?'N           -'-- .m..
                                                     j..w.
               -
               /
               -
               '
               -'ir                                    # ..wa
                                                            .
                                                            ,.
Debtor1            ..
           FirltName
                    -'    Midœ Name            LastName
                                                       ..- /                         Case number(/fynownt




Foryourattorney,ifyou are 1,theattorneyforthedebtorls)named i
                                                            nthi
                          toproceedunderChapter7,11,12,or13ofti
                                                                 spetition,declarethatIhaveinformedthe debtorls)abouteligibi
                                                                   tle 11,UnitedStatesCode,and haveexplainedthe relief
                                                                                                                           li
                                                                                                                            ty
represented by one        avail
                              ableundereachchapterforwhi  chthepersoniseli  gible.Ialsocedifythatlhavedeliveredtothedebtnqs)
                          thenoticerequiredby11U.S.C.j342(b)and,i    nacaseinwhi   chj707(b)(4)(D)appl
                                                                                                     ies,cedi fythatIhaveno
lfyou are notrepresented  knnwledgeafteraninquirythatthe i
                                                         nfnrm ati
                                                                 nninthe schedulesfiledwiththepetiti
                                                                                                   on isincorrect.
byanattorney youdonot                             r'
need to file thls page.
                                              /                                              Date
                                      Signature ofAttorneyforDebtor                                         MM   /     DD /YYYY



                                      Printedname

                                      Firm name

                                      Number Street



                                      City                                                  State           ZIP Code



                                      Contad phone                                          Emailaddress



                                      Barnumber                                             State




OfficialFnrm 101                              VoluntaryPetitionforlndividualsFilingforBankruptcy                              Page 7
                      Case 2:19-bk-13758-NB                                                                                               Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                                                                                                                                                                           Desc
                                                                                                                                          Main Document     Page 8 of 54


     Debtor1                                  ':/.z1
                                              :'
                                              t    --
                                                   7
                                              ' ..,,,,                                  b                                          '    ..+
                                                                                                                                          ->ll
                                                                                                                                          .
                                                                                                                                          j
                                                                                                                                          p  j.
                                                                                                                                              -.
                                           FirstName                                IdfleName                                      LaxtName

 pfN'N:çell''
            eBQLY.
                 ''ï.
                    K.#w t
                         bœ4p#y1
                               '>c;4*lkyKJ:'ï9%dk?:jtKt
                                                      iû?tzl
                                                           ût
                                                            ltgsû$nnûs81t4
                                                                         :hNàuëkTBR))f:r4'
                                                                                         k>7Sil
                                                                                              fff
                                                                                                ljii
                                                                                                   kl5hâbyiAndtN.
                                                                                                                sMdt
                                                                                                                   x'
                                                                                                                    ëz
                                                                                                                     t<r
                                                                                                                       lgrgArggfj
                                                                                                                                AjKjg:plùrnr>lm-, Wz::g:DntëngJ;7'                               ;jyN%14SqJj>tE
                                                                                                                                                                                                              dQ:9M 5*.ölez-jkyzNnV4.
                                                                                                                                                                                                                                    ijse élg/vx14''<.
                                                                                                                                                                                                                                                    'T
                                                                                                                                                                                                                                                     1''
                                                                                                                                                                                                                                                       .Qn1t
                                                                                                                                                                                                                                                           >;L'
                                                                                                                                                                                                                                                              azx.'---' '-dNh$:4ty:*0 öâtdît'
                                                                                                                                                                                                                                                                                            .s
                                                                                                                                                                                                                                                                                             zy1iZ''
                                                                                                                                                                                                                                                                                                   .1
                                                                                                                                                                                                                                                                                                    Ctp'.
                                                                                                                                                                                                                                                                                                        B''''yJjfq
                                                                                                                                                                                                                                                                                                                 zt%zastnnVb
                                                                                                                                                                                                                                                                                                                           f::û4::%J ' '
                                                                                                                                                                                                                                                                                                                                       .kt4;
                                                                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                                                                                           '!
                                                                                                                                                                                                                                                                                                                                            tku
                                                                                                                                                                                                                                                                                                                                              ''4
                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                '4##= rG %7T'-'' ..g
                                                                                                                                                                                                                                                                                                                                                                   .dnMtdjltn
                                                                                                                                                                                                                                                                                                                                                                            ttuttpuk$q4::::140

     Foryou ifyou are filing this                                                                                  The Iaw allows you,as an individual,to representyourselfin bankruptcy court,butyou
     bankruptcy withoutan                                                                                          should understand thatmany people find itextrem el      y difficultto represent
     attorney                                                                                                      themselves successfully.Because bankruptcy has Iong-term snancialand Iegal
                                                                                                                   consequences,you are strongly urged to hire a qualifled attorney.
     Ifyou are represented by
     an attorney,you do not                                                                                        To besuccessful,you mustcorrectlyfileand handl  e yourbankruptcycase.The rules arevery
     need to filethis page.                                                                                        technical,and a mistakeorinactionmay affectyourrights.Forexample,yourcase may be
                                                                                                                   dismissed becauseyoudi  d notfil
                                                                                                                                                  e a required document,paya fee ontime,attend a meeti  ng cr
                                                                                                                   hearing,Qrcooperatewi th the coud,casetrustee,U.S.trustee,bankruptcyadministrator,oraudit
                                                                                                                   firm i
                                                                                                                        fyourcase isseleded foraudi t.Ifthathappens,youcould I  oseyourrighttofile another
                                                                                                                   case,oryou mayIose protecti ons,includingthe benefitofthe automaticstay.
                                                                                                                   YoumustIistaIIyourpropedy and debtsinthe schedulesthatyouare required to filewith the
                                                                                                                   court.Even i
                                                                                                                              fyouplantopaya pafticulardebtoutsi  deofyourbankruptcy,you mustIi stthatdebt
                                                                                                                   inyourschedules.Ifyou do notIista debt,the debtmay notbe di
                                                                                                                                                                             scharged.Ifyoudo notli st
                                                                                                                   propedyorproperl
                                                                                                                                  yclaim i
                                                                                                                                         tasexempt,youmaynotbeabletokeepthepropedy.Thejudgecan
                                                                                                                   also denyyoua di
                                                                                                                                  scharge ofaI Iyourdebtsifyoudo something di  shonestinyourbankruptcy
                                                                                                                   case,suchasdestroyi ng orhiding propedy,falsi
                                                                                                                                                               fying records,orI
                                                                                                                                                                               ying.Indivi
                                                                                                                                                                                         dualbankruptcy
                                                                                                                   casesare randomly audited todetermine ifdebtors have beenaccurate,truthful,andcomplete.
                                                                                                                   Bankruptcy fraud is a serious crime;youcould be fined and im prisoned.
                                                                                                                  I
                                                                                                                  fyoudecide to fi lewithoutan attorney,the courtexpectsyoutofollow the rules as ifyou had
                                                                                                                  hired an attorney.The coud willnottreatyoudi fferentl
                                                                                                                                                                      y because you arefil
                                                                                                                                                                                         ing foryoursel
                                                                                                                                                                                                      f.To be
                                                                                                                  successful ,you mustbefamil iarwith theUni ted States BankruptcyCode,the FederalRul  esof
                                                                                                                  BankruptcyProcedure,and the Iocalrules ofthe courtinwhichyourcase i    s fil
                                                                                                                                                                                             ed.You mustalso
                                                                                                                  befamiliarwi  thanystate exemptionIawsthatapply.

                                                                                                                  Are youawarethatfi
                                                                                                                                   Iing forbankruptcy isaserious acti
                                                                                                                                                                    onwith long-term financialand I
                                                                                                                                                                                                  egal
                                                                                                                  consequences?
                                                                                                                   Q N
                                                                                                                   Grves
                                                                                                                  Are youawarethatbankruptcyfraud isa seriouscrim e andthati
                                                                                                                                                                           fyourbankruptcyforms are
                                                                                                                  i
                                                                                                                  naccurate orincomplete,you coul
                                                                                                                                                d be fined orimpri
                                                                                                                                                                 soned?
                                                                                                                  u Ny,'A
                                                                                                                             Yes
                                                                                                                  Did9) yoragreetopaysomeonewhoisnotanattorneytohelpyoufilloutyourbankruptcyforms?
                                                                                                                  uAo
                                                                                                                  Q Yes.NameofPerson                                                       .
                                                                                                                                          Attach8ankmplcyPetitionPrep&rer'
                                                                                                                                                                         sNoti
                                                                                                                                                                             ce,Declaration,dnëSignatvre(Offi
                                                                                                                                                                                                            cialForm 119).

                                                                                                                  Bysigning here,Iacknowledge thatIunderstandthe ri
                                                                                                                                                                  sks involved i
                                                                                                                                                                               n filingwi
                                                                                                                                                                                        thoutan attorney.I
                                                                                                                  have read and understoodthisnoti
                                                                                                                                                 ce,and Iam aware thatfilinga bankruptcy case withoutan
                                                                                                                  attorneymaycausemetoIosemyrjhtsorpropedyifIdonotproperl
                                                                                                                                                                        yhandl
                                                                                                                                                                             ethecase.
                                                                                                                                                                                                       .''
                                                                                                                                                                                                      ..

                                                                                                                                                                   '
                                                                                                                                                     c
                                                                                                                     Sn                         iDebtor                                                                                         X
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                     .-                               Si
                                                                                                                                                                                                                                                                                       gnatureofDebtor2
                                                                                                                                                             ,, *         ,   9
                                                                                                                                                        '<   t*
                                                                                                                 Date                                      .                                                                                                                          Date
                                                                                                                                                       M D /Y YY                                                                                                                                                                MM / DD /YYYY
                                                                                                                 Contad phone                                                                                                                                                         Contad phone

                                                                                                                 Cellphone                                                                                                                                                            Cellphone

                                                                                                                 Emailaddress                                                                                                                                                         Emailaddre%s
kpèLj
j   .1L'
       .J')
          ::k'
             t!t)Jt$
                   '/f'1
                       5tSpf
                           .(jIIQ
                                .II..
                                    @
                                    I/f
                                      ).
                                       jù
                                        ;l
                                         d.'
                                           @ku<.t
                                                Id'
                                                  T1'1
                                                     j@'
                                                       jd
                                                        Cqjqljip
                                                               qjk
                                                                 1'
                                                                  jj
                                                                  ;'l.
                                                                     DX -JJ9
                                                                           *4k
                                                                             'k.
                                                                               '7C
                                                                                 .I)4d
                                                                                     x)7d'
                                                                                         kt
                                                                                          ..:'
                                                                                          p  P'
                                                                                             .i'L
                                                                                                >.W'
                                                                                                   .w'..
                                                                                                       '''--r.u;j
                                                                                                                lg.
                                                                                                                  )k
                                                                                                                   =
                                                                                                                   :)7lt.x%tr:ikrl(
                                                                                                                                  .t
                                                                                                                                  kJV'
                                                                                                                                     okk'
                                                                                                                                     k  .'.k
                                                                                                                                        Y  .,
                                                                                                                                            k(
                                                                                                                                             9'
                                                                                                                                              .t1'
                                                                                                                                                 è,
                                                                                                                                                  'j1')
                                                                                                                                                      .jL'
                                                                                                                                                         k$
                                                                                                                                                          .
                                                                                                                                                          '1j
                                                                                                                                                            C15$
                                                                                                                                                               glk$
                                                                                                                                                                  .'
                                                                                                                                                                   ;
                                                                                                                                                                   jf1
                                                                                                                                                                     jp.
                                                                                                                                                                       4f
                                                                                                                                                                        .ilg'
                                                                                                                                                                            .'
                                                                                                                                                                             5;j'
                                                                                                                                                                                s'
                                                                                                                                                                                 ;8)#j'
                                                                                                                                                                                      )
                                                                                                                                                                                      i'
                                                                                                                                                                                       ;j
                                                                                                                                                                                        .)
                                                                                                                                                                                         rjl4j)'
                                                                                                                                                                                               .
                                                                                                                                                                                               j2
                                                                                                                                                                                                .1.:
                                                                                                                                                                                                   7
                                                                                                                                                                                                   .
                                                                                                                                                                                                   k.,
                                                                                                                                                                                                     <.awjjy
                                                                                                                                                                                                           .itl$)
                                                                                                                                                                                                                h1l.lt
                                                                                                                                                                                                                     jlj
                                                                                                                                                                                                                       k.11
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          l1Z'kk
                                                                                                                                                                                                                               j)j')'
                                                                                                                                                                                                                                    tIll
                                                                                                                                                                                                                                       .k
                                                                                                                                                                                                                                        Z
                                                                                                                                                                                                                                        ..ll
                                                                                                                                                                                                                                           .t
                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                            kj
                                                                                                                                                                                                                                             k11)'
                                                                                                                                                                                                                                                 l1l
                                                                                                                                                                                                                                                   ;t.k
                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                      .k7g.
                                                                                                                                                                                                                                                          ll
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           t'l
                                                                                                                                                                                                                                                             .dkt
                                                                                                                                                                                                                                                                llll
                                                                                                                                                                                                                                                                   'k
                                                                                                                                                                                                                                                                    .k
                                                                                                                                                                                                                                                                     tl
                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                      .''
                                                                                                                                                                                                                                                                        lk1'
                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                           417'/qi
                                                                                                                                                                                                                                                                                 %':
                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                    4'
                                                                                                                                                                                                                                                                                     $k
                                                                                                                                                                                                                                                                                      )pqij
                                                                                                                                                                                                                                                                                          )k-C
                                                                                                                                                                                                                                                                                             rLt#j.I
                                                                                                                                                                                                                                                                                                   jj!'
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                      I'
                                                                                                                                                                                                                                                                                                       4'
                                                                                                                                                                                                                                                                                                        i;'
                                                                                                                                                                                                                                                                                                          h9
                                                                                                                                                                                                                                                                                                           .'.:
                                                                                                                                                                                                                                                                                                              ''
                                                                                                                                                                                                                                                                                                               1't:r
                                                                                                                                                                                                                                                                                                                   '2'1$!
                                                                                                                                                                                                                                                                                                                        #(!
                                                                                                                                                                                                                                                                                                                          'TOk'
                                                                                                                                                                                                                                                                                                                              )1Q
                                                                                                                                                                                                                                                                                                                                '''-'
                                                                                                                                                                                                                                                                                                                                    .I'L
                                                                                                                                                                                                                                                                                                                                       JILII
                                                                                                                                                                                                                                                                                                                                           JI
                                                                                                                                                                                                                                                                                                                                            '19$1
                                                                                                                                                                                                                                                                                                                                                J
                                                                                                                                                                                                                                                                                                                                                ttpti
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                    t01y4
                                                                                                                                                                                                                                                                                                                                                        2.
                                                                                                                                                                                                                                                                                                                                                         1:C'/14
                                                                                                                                                                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                                                                                                                                                tulij)
                                                                                                                                                                                                                                                                                                                                                                     k.@!
                                                                                                                                                                                                                                                                                                                                                                        :''
                                                                                                                                                                                                                                                                                                                                                                          )
                                                                                                                                                                                                                                                                                                                                                                          Ii?fF($#1151rikplx AAft11q!j'J
                                                                                                                                                                                                                                                                                                                                                                                                       '15
                                                                                                                                                                                                                                                                                                                                                                                                         6:pt$4
                                                                                                                                                                                                                                                                                                                                                                                                              '.16
                                                                                                                                                                                                                                                                                                                                                                                                                 #''%-
                                                                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                                                                      trffà
                                                                                                                                                                                                                                                                                                                                                                                                                          ifë'$
                                                                                                                                                                                                                                                                                                                                                                                                                              -'
                                                                                                                                                                                                                                                                                                                                                                                                                               .îjl
                                                                                                                                                                                                                                                                                                                                                                                                                                  j'
                                                                                                                                                                                                                                                                                                                                                                                                                                   .ërTjF
        OfflcialForm 101                                                                                                          VoluntaryPetitionforIndividualsFilingforBankruptcy                                                                                                                                                                                               page8
     Case 2:19-bk-13758-NB                Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                           Desc
                                          Main Document     Page 9 of 54




                                STATEM ENT O F RELATED CA SES
                             INFORMATIO N REQ UIRED BY LBR 1015-2
              UNITED STATES BANKRUPTCY COURT,CENTRAL DISTRICT O F CALIFORNIA
    A petition underthe BankruptcyActof1898 orthe BankruptcyReform Actof1978 haspreviously beenfiled by or
    againstthe debtor,his/herspouse,hisorhercurrentorformerdomesti c partner!an affiliate ofthedebtor,any
    copadnershiporjointventureofwhichdebtorisorformerlywasageneralorIimltedpadner,ormember,orany
    corporationofwhichthedebtorisadirector,officer,orpersonincontrol,asfollows:(Setforththecompletenumber
    and titleofeach such ofpriorproceeding,datefiled,naturethereof,the BankruptcyJudgeand coud to whom
    assigned,whetherstillpending and!ifnot,the dispositionthereof. Ifnone,so indicate.Al
                                                                                       so,Iistany realpropedy
    in
     )judedinScheduleA/Bthatwasflledwithanysuchpri
                                                 orproceedingtsl.)
      '
      J/,'
      .
         y
2. (Ifpetitionerisapadnershiporjointventure)A peti
                                                 tionundertheBankruptcyActof1898orthe BankruptcyReform
    Actof1978hasprevi    ouslybeenfiled byoragainstthe debtororan affi
                                                                     liate ofthe debtor,ora generalpadnerinthe
    debtor,a relative ofthe generalpadner,generalpadnerof,orperson in controlofthe debtor,padnershipin which the
    debtori
          sageneralpadner,generalpartnerofthedebtor,orpersonincontrolofthedebtorasfollows:(Setforththe
    complete numberandtitle ofeach such priorproceeding,date filed:natureofthe proceeding,the BankruptcyJudge
    and coud to whom assigned,whetherstillpending and,ifnot,the dlspositionthereof.Ifnone,so indicate.Also,Iist
    anyrealpropertyincludedinScheduleA/B thatwasfiledwi
                                                      thanysuchpriorproceedingtsl.)
     huj,
        .
        h
        '
          /
3. (Ifpeti
         tionerisacorporation)A petitionundertheBankruptcyActof1898ortheBankruptcyReform Actof1978has
    previously beenfiled by oragainstthe debtor,orany ofitsamliatesorsubsi diari
                                                                               es,a directorQfthe debtor,anofficer
    ofthe debtor,a personin controlofthedebtor,a padnership in whichthe debtoris generalpartner,a generalpadner
    ofthe debtor,a relative ofthe generalpartner!director,omcer,orperson incontrolofthe debtor,oranypersons,firms
    orcorpnrationsowning20% ormoreofitsvotlngstockasfollows:(Setfodhthecompletenumberandti
                                                                                         tleofeach
    such priorproceeding,datefil ed,nature ofproceeding,the BankruptcyJudge and coud to whom assigned,whether
    stillpending,and ifnot,the disposition thereof.lfnone,so indicate.Also,Iistany realproperty i
                                                                                                ncluded inSchedule
    A/B t
        lhat
           ' wasf
                iledwithanysuchpri
                                 orproceedingtsl.)
      N'#

4. (Ifpeti
         tionerisanindividual)A peti
                                   ti
                                    onundertheBankruptcyReform Actof1978,includingamendmentsthereof,has
   beenfiledbyoragainstthedebtorwi   thintheIast180days:(Setforththecompletenumberandtitleofeachsuch
    priorjroceeding,datefiled,natureofproceeding,theBankruptcyJudgeandcoudtowhom assigned,whetherstill
    pendlng,and i
                fnot,the disposi
                               tionthereof.I
                                           fnone,so indicate. Also,listany realpropedy included in Schedule A/B
    thatwjsfiledwi
                 thanysuchpriorproceedingtsl.)
     N(#

Ideclare,underpenaltyofperjury,thattheforegoingistrueandcorrect.
                                                                                   l

Executedat# yq'qyf (.
                    ;         ,       ,oajjfornia                             ae       ' 'r4'      .'

                                                                          Si
                                                                           gnature of e r1

Date:e/hl?z
          /                                                               1 ?
                                                                              z
                                                                              .


                                                                          Si nature ofDebtor2
                                                                                                            -'
                                                                                                             -'


          Thisform ismandatory.Ithasbeenapprovedforuseinthe United StatesBankruptcyCoud forthe CentralDistri
                                                                                                           ctofCal
                                                                                                                 i
                                                                                                                 forni
                                                                                                                     a.
October2018                                                 Page1                               F IOIS-Z.I.STMT.RELATED.CASES
              Case 2:19-bk-13758-NB                                       Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                                                                      Desc
                                                                          Main Document    Page 10 of 54


                           :     . #       * :*            @       . e
                                   .   .   ï       'f                                             .x
      Debtor1                                                                                             -
                           Fj
                            rs!f?
                               am                               Mxl
                                                                  öl
                                                                   eName                          La ame
      Debtor2               k
      (Spouse.iffiling) FlrstN me                               MkldleName                       LastName
      uni
        tedstatesBankruptcycourtforthe:CentralDistrictOfCalifornia
      casenumber                                                                                                                                                                                     Q Checkifthi
                                                                                                                                                                                                                sisan
                           (1fknownl                                                                                                                                                                      amended filing



    OfficialForm 106Sum
    sum m ary of Y our A ssets and Liabilities and ç ed ain Statistical Inform alion                                                                                                                                          12/1s
    Be ascompleteand accuoteas possible.I ftwo marri ed peopl
                                                            e arefilingtogether,bothare equall
                                                                                             y responsibleforsupplyingcorrett
    Information.Fillouta1Iofyourschedul
                                      es first;then completethe inform atlononthisform.lfyou arefiling amended schedules afteryou fil
                                                                                                                                    e
    youroriginalforms,you mustf1llouta n*w Summary and checkthe boxatthetopofthispage.

     '.
                     lum m arize YourAssets

                                                                                                                                                                                                  Yourassel
                                                                                                                                                                                                  Value ofwhatyouown
'
'   1.Schedule                 :Properlytofsc'
                                             lalForm 106A/B)
!
(
          11
           $'()()r))ll'
                      I
                      rl()t;($, Tr(ltl.lrth1lI(,f;t18tt),frt)rrl1r()/
                                                                    )qtçitllçt        ......
                                                                                           .........................,.......,...-..............................................................      :y
                                                                                                                                                                                                     !
                                                                                                                                                                                                     I
                                                                                                                                                                                                     i' .' ,
                                                                                                                                                                                                                        -.-
                                                                                                                                                                                                                              u ai
                                                                                                                                                                                                                                 g)
          1b.(;();)
                  34Iirtf,($:!,Tr()tE:Ir)i,rs()rl1!Ir)rllr)()rtbf,frt)rn1)()/l()ç1t
                                                                                  lIçt          .,.........,............,...,....,...............,........
                                                                                                                                                         ............,,.............,
                                                                                                                                                                                    .......,.        jp       . .             t        '''

                                                                                                                                                                                                                    .             '.    '
                                                                                                                                                                                                                                        :
          1().()()r)!!lir!f,d$:$,qr(ltl!l()f1!11r
                                                )rtlr)
                                                     (,rtj/()rl17(2
                                                                  /1f,çikllçt         ....,.......................,,..............................,....,..........................,......,...,.                .
                                                                                                                                                                                                               .-             ?. . '
                                                                                                                                                                                                     $                         t .j .

     *.
                     lum marize YourLiabilities                                                                                                                                                                                                 (
;
C                                                                                                                                                                                                 YourIiabilitles
                                                                                                                                                                                                  Amountyou0we
    2.ScheduleD:Creditorskv?oHaveClaimsSecuredbyPmperlytoffi
                                                           dalForm 106D)                                                                                                                                            i
          2a.Copythetotalyou Ii
                              sted i
                                   nColumnA,Amountofclaim,atthebottom oftheIastpageofPad 1ofScheduleD ............                                                                                   $

    3.Schedule F-
                /E'CreditorsM oHaveUnsecured Claims(OfscialForm 106E/F)                                                                                                                                          ,
      3a. Copythe totalclaimsfrom Parl1(priori                                                                                                                                                       $         .-
                                                                                                                                                                                                                .
                                                                                                                                                                                                                r
                                             tyunsecuredclai
                                                           m s)from Ii
                                                                     ne6e ofSchedule > ...........................................
          3b.Copythetotalcl
                          ai
                           msfromPart2(nonpri
                                            orityunsecuredclaims)fromIine6jofScheduleF,
                                                                                      .
                                                                                      ZF...............................,...... + $f
                                                                                                                                  -zI..-#c(
                                                                                                                                         u k)


                                                                                                                                                          YourtotalIiabilities                        ..
                                                                                                                                                                                                       '4
                                                                                                                                                                                                        ;
                                                                                                                                                                                                        t*
                                                                                                                                                                                                         ./. #N.
                                                                                                                                                                                                     $ 1 $ jr
                                                                                                                                                                                                            j'
                                                                                                                                                                                                             ,
                                                                                                                                                                                                             ' #
                                                                                                                                                                                                             .:J
                                                                                                                                                                                                             .
                                                                                                                                                                                                             '
                                                                                                                                                                                                             e i..e ;.-.?
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        '


    '.
                     sum m arize YourIncom e and Expenses
                                                                                                                                                                                                          .    '
    4.                                                                                                                                                                                                         t.   .m
          ScheduleI.
                   'YourIncome(Offici
          (1()r)h!J!()tlr(;tlrr
                                    alForm 1061)
                              ltlirl(,(1rn(
                                          )rltk1l)4ir
                                                    l()
                                                      llrrl(,frt)rrlI
                                                                    ir)()1;
                                                                          ?()f1r(l/?qt
                                                                                     çitllç
                                                                                          tI......,......,....,..........,....................,.......,..............................                1
                                                                                                                                                                                                      .        j
                                                                                                                                                                                                               -
                                                                                                                                                                                                                  .   .(--)

    5.ScheduleJ:YourEz)p)(ern
      ()();)jf)!()tlrrn()rltt1Ih!(
                                     ses(Offici     alForm106J) çtu/..........,,...........................................................................,.........,,.
                                   )()rli;()i;frt)rrlIirl(,;!1!()()fél()/1ktçitll                                                                                                                    1;
                                                                                                                                                                                                         . .( ..(n (''
                                                                                                                                                                                                                     >''
                                                                                                                                                                                                            Nv- - e z'N.
                                                                                                                                                                                                                         )              .
                                                                                                                                                                                                                                            v




    Offici
         alForm 106Sum                                         SummaryofYourAssetsand Liabilities andCertain StatisticalInformation                                                                           page 1cf2
                 Case 2:19-bk-13758-NB                 Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                    Desc
                                                       Main Document    Page 11 of 54

          Debtor1            J        (I
                                       $                 J%.    -.
                          FlrstName    MiddleName    LastName
 '


          '.     .    AnswerTl- se QupstionsforAdministrative and ltatllticalRecords
     ''
     (                                                                                                                                  (
          6. Areyoufiling forbankruptcy underChapters 7,11,or13?                                                                        ï
     ' Q N ouhavenothi
                     ngtoreportonthispartoftheform.Checkthi
                                                          sb0xandsubmi
                                                                     tthisform tothecourtwithyourotherschedules.                        1
                                                                                                                                        ,

                     es

          7.W hatki         fdebtdo you have?
                - Yourdebl areprimarilyconsumerdebts.ConsumerJeôtsarethose 'incurred byan i
                                                                                          ndi
                                                                                            vi
                                                                                             dualprimari
                                                                                                       lyf0rapersonal,
                  famil
                      y,orhouseholdpurpose.'11U.S.C.5101(8).Fi
                                                             lloutIines8-% forstatisti
                                                                                     calpurposes,28U.S.C.5159.
               Q Yourdebl arenotprimarilyconsumerdebts.Youhavenothingtoreportonthi
                                                                                 spartoftheform.Checkthi
                                                                                                       sboxandsubmi
                                                                                                                  t
                  thisform tothecoud with yotlrotherschedules.


          8. From the StatementofYourCllrrpntMonthlylncome'
                                                          .Copyyourtotalcurrentmonthlyi
                                                                                      ncomefrom Offi
                                                                                                   cial                      ..-- Az
               Form 122A-1Line11'
                                ,OR,Fnrm 1228 L'
                                               Ine11'
                                                    ,OR,Form 122C-1Line 14.                                         $ * -'     . ''
                                                                                                                                  k
                                                                                                                                  ..,




     i 9.Copythefollowing specialcategoriesofclaimsfrom Part4,Iine6 ofSchedule& F:
     t
     1
     t                                                                                        Totalclaim
     '
                From Part4 onSchedule &F,copythefollowlng:


               9a,Domesticsuppodobli
                                   gati
                                      cns(Copyli
                                               ne6a.
                                                   )                                          $ Z
                                                                                                j-
                                                                                                      r
               9b. Taxesandcertainotherdebtsyouowethegovernment.(CopyIi
                                                                      ne6b.
                                                                          )                   $       ( ,
                                                                                                        ..
                                                                                                         '

               9c.Claimsfordeathorpersonalinjurywhil
                                                   eyouwerei
                                                           ntoxi
                                                               cated.(CopyIi
                                                                           ne6c.)             $
                                                                                                               '
                                                                                                               j
               9d.StudentI
                         oans.(CopyIine6f.
                                         )                                                    $
                                                                                                               ;
               9e.Obl
                    igationsarisi
                                ng outofaseparatinnagreementordi
                                                               vorcethatyoudidnotreportas     $            -
                                                                                                          ..   i
     E
     .            priori
                       tyclaims.(CopyIine6g.)                                                         zM-;q
     i         9f.Debtstopensi
                             onorprofit-sharingpl
                                                ans,andothersimilardebts.(Ccpyline6h.
                                                                                    )       +$         --''
     i
     1


     :
            9g.Total.Add Ii
                          nes9athrough 9f.
                                                                                            >,



Offici
     alForm 106Sum Summal ofYourAssetsand Li
                                           abili
                                               tiesand CertainStatlsticalInformation                                     page2 of2
        Case 2:19-bk-13758-NB                             Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                            Desc
                                                          Main Document    Page 12 of 54


                  .    . *    . ee       *      . e. .                :
                                >
                              ..'   1                          .-''

Debtor1           First am
                              jd             MlddleName
                                                               (xx..
                                                                   v-L'
                                                                      J..-' c
                                                                          -
                                                                      astName
Debtor2
(Spouseliffiling) FirstName                  MiddleName                   uastName
uni
  tedstatesBankruptcycourtforthe:CentralDistrictOfCali
                                                     fornia
Case number
                                                                                                                               Q Checkifthi
                                                                                                                                          sisan
                                                                                                                                   amended fili
                                                                                                                                              ng

OfficialForm 106A/B
S c hed ule                         B : Prope rty                                                                                            l2/ts
In eachcategory,separately 11
                            stand describe Items.LI
                                                  stanassetonlyonce.Ifan assetfits in morethanone category,Iisttheassetinthe
categoq whereyouthinkitfi tsbest.Beascompleteandaccurateaspossible.I   ftwomarriedpeopl  eareflllngtogether,bothareequall
                                                                                                                        y
responslbleforsupplying correctinformation.Ifmorespace isneeded,attachaseparatesheetto thisform.Onthetopofanyadditlonalpages,
wrl
  teyournameandcasenumber(I
                          fknown).Answereveryquestion.
'.
             Describe Each Residlncm Building,Land,orOtl- r RealEltate You 0w n orHave an lnterestIn

   Do y ownorhaveanyIegalorequi
                              table interestInany residence,building,land,orsimilarproperty?
    '
      No.Goto Part2.
     Q Yes.Voerei
                sthepropedy?
                                                                 Whatisthe property? CheckalIthatappl
                                                                                                    y.      oonotdedud secureddaimsorexemptions.Ptlt
                                                      Q                Single-famil
                                                                                  yhome                     theamountofanysecuredclai
                                                                                                                                    msonScheduleD..
                                                      Q                Duplexormul  ti
                                                                                     -uni
                                                                                        tbuil
                                                                                            ding            Credit
                                                                                                                 oa G/?
                                                                                                                      oHaveClaimsSectlredbyPmperty.
            Streetaddress.i
                          favai
                              lable,orotherdescri
                                                pti
                                                  on  Q                condominium orcooperative            currentvalue ofthe Currentvalue ofthe
                                                      Q                Manufacturedormobil ehome            entireproperty?       portionyouown?
                                                      Q                Land                                 $                     $
                                                      Q                Investmentproperty
            cit                                       Q                Timeshare                            Describethenatureofyourownership
               y                      state zl  ecode -
                                                      =                other
                                                                                                            interest(suchasfeesimple,tenancyby
                                                                                                            theentlreties
                                                                                                                        ,oraIifeestate),i
                                                                                                                                        fknown.
                                                                 Whohasaninterestintheproperty? Checkone.
                                                                 Q    Debtor1onl
                                                                               y
            County                                               Q    Debtor2onl
                                                                               y
                                                                 Q    Debtor1andDebtor2only                 Q Checkifthisi
                                                                                                                         scommuni
                                                                                                                                typropedy
                                                                 Q    AtI
                                                                        eastoneofthedebtorsandanother          (seei
                                                                                                                   nstrudions)
                                                                 Otherinfodent
                                                                 property i
                                                                           rmatlonyouwishtoaddaboutthisitem,suchasIocal
                                                                              ificatlon number:
     Ifyouownorhave morethanone,Iisthere:
                                                               W hatisthe propedy? CheckaIlthatapply.       oonotdeductsecured claims orexemptions.Put
                                                               D Si
                                                                  ngle-famil
                                                                           yhome                            theamountofanysecuredol
                                                                                                                                  aimsonScheduleD:
      1.
       2.                                                      u Duplexormulti
                                                                             -unitbuil
                                                                                     ding                   CreditorsGl?oHaveClai
                                                                                                                                msSectlredbyPmperty.
            streetaddress,ifavailable,orotherdescription       ..-.                                                                                .
                                                               = condomini
                                                                         um orcooperati
                                                                                      ve                    currentvalueofthe Currentvalueofthe
                                                      Q               Manufacturedormobil
                                                                                        ehome               entireproperty?       podionyouown?
                                                      Q               Land                                  $                     y
                                                      Q               Investmentpropedy
                                                      Q               Timeshare                             DeYcribethenatureofyourowneohip
            cit
              y                         state z1Pcode Q                                                     interest(suchasfeesimple,tenancyby
                                                                  Other                                     theentireties,oraIi
                                                                                                                              feestate),ifknown.
                                                               W hohasaninterestinthe property? cheokone.
                                                               Q Debtor1only
           county                                          -
                                                               u oebtor2only
                                                               D Debtor1andDebtor2onl
                                                                                    y                       Q cneckiftllisiscommunltyproperty
                                                               Q AtI
                                                                   eastoneofthedebtorsandanother               (Seeinstrudi
                                                                                                                          ons)
                                                               Otherinformationyouwishto add aboutthisitem ,such as Iocal
                                                               propedy identi
                                                                            fication number:

Offi
   cialForm 106N B                                              Schedul
                                                                      e A/B:Propedy                                                      Page 1
          Case 2:19-bk-13758-NB                            Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                                         Desc
                                       >
                                                           Main Document    Page 13 of 54
                         .....--.
                         ,
                         '
                         1          f'
                                     k e$
                                        r               ''-
                                                          ('- ..--..
 Debtor1                 t.                                '-...--                                           Casenumber(/
                                                                                                                        fknown)
                    Firs Name        MlddleName         kastName



                                                                     W hatistheproperty? CheckaI1thatapply.                      Do notdedud secured daimsorexemptions.Put
       1.3.                                              Q               Single-famil
                                                                                    yhome                                        theamountofanysecured claimson ScheduleD:
                                                                                                                                 Credltors* t)Have ClaimsSectz?e
                                                                                                                                                               ' byPmperlyt
                streetaddress,i
                              famil
                                  abl
                                    e,orotherdescription Q               Duplexormul ti-unitbuil
                                                                                               ding
                                                         D               Condomini um orcooperati ve                             Currentvalueofthe Currentvalueofthe
                                                                                                                                 entireproperty?   portionyouown?
                                                         Q               Manufacturedormobil  ehome
                                                         Q               Land                                                    $                           $
                                                         Q               Investmentpropedy
                city                    state zlRcode Q                  Timeshare                                               Describethe natureofyourownership
                                                         Q               Other                                                   interest(suchasfeesimple,tenancyby
                                                                                                                                 theentireties,oraIi
                                                                                                                                                   feestate),ifknown.
                                                                     W ho has an Interestin th@ propedy? Checkone.
                                                                     Q Debtor1only
                county                                               u Debtor2only
                                                                     D Debtor1andDebtor2only                                     r-lcheckifthis i
                                                                                                                                                s communi
                                                                                                                                                        typropedy
                                                                     Q AtIeastoneofthedebtorsandanother                              (seei
                                                                                                                                         nstrudions)
                                                                     Otherinformationyouwi shtoaddaboutthilitem,suchasIocal
                                                                     propedyidentificatlonnum ber:

2.Addthedoll
           arvalueofthe podionyou own foraIIofyourentriesfrom Pad 1,includlng any entriesforpages                                                                     '
                                                                                                                                                                      '
     lttlu ha1!(hl!ttaGhedlfthrF'4rt1.lhlritththatnurkllhljrhf)rtj.......,..........................,....................................................*ijh $




'.              Desçribe Your Vehieles


Doyouown,Iease,orhave IegalorequitablelnterestInanyvehi      cles,whethertheyare registeredornot? Include anyvehicl
                                                                                                                  es
you ownthatsomeone else drives.Ifyou I
                                     ease avehicl
                                                e,also reporti
                                                             tnnSchedule G:Ezecutory Contractsand UnexpiredLeases.

3 Ca            ans,tnlcks,tractors,sportutility vehicles,motorcycles
         No
     D Yes
              Make:                                                  Who hasan interestinthe property?checkone. oonotdedud secureddai
                                                                                                                                    msorexemptions.Put
              Model:
                                                                     Q   Debtor1only                                             t
                                                                                                                                 c
                                                                                                                                 hreamountofanysecuredclai  msonscheduleD;
                                                                                                                                   editors o:o Have claimssecured by Pmperty.
                                                                     Q   Debtor2only
              Year:
                                                                     Q   Debtor1andDebtor2only                                   CucontValueOfthe Currentvalueofthe
              Approximate mil
                            eage:                                    Q   AtI
                                                                           eastoneofthedebtorsandanother                         ontireproperty?  portlonyouown?

                                                                     Q Checki
                                                                            fthi
                                                                               siscommunityproperty(see                          $                           $
                                                                         instructions)

     I
     fyouownorhave morethan one,descri
                                     behere:
     3.2. Make:                                                      who hasan interastin theproperty?cbeckone. oonotdedud secureddai
                                                                                                                                    msorexempti
                                                                                                                                              ons. Put
            Model:
                                                                     u Debtor1only                                               theamountofanysecuredcl
                                                                                                                                                       ai
                                                                                                                                                        msonscheduleD:
                                                                                                                                 Creditors GlloNave Claims sectzœdby pmperty.
            Year:
                                                                     Q Debtor2only
                                                                     Q Debtor1andDebtor2only                                     CucontV:It1*Ofthe Currentvalueofthe
            Approximatemileage:                                      Q AtIeastoneofthedebtorsandanother                          entireproperty?   portionyouown?
            Otherinformati
                         cn:
                                                                     Q CheckIfthisi
                                                                                  scommunityproperty(see                         $                           $
            '
                                                                         instructi
                                                                                 ons)
            g



OfficialForm 106A/B                                                  ScheduleA/B:Property                                                                           page2
        Case 2:19-bk-13758-NB                                       Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                                                        Desc
                                                                    Main Document    Page 14 of 54
                                      1. u. N                    h C : .'- w
                                        .
                        . ..w..-.
                                      .t(
                                       ..                                       .'
Debtor1                             ..
                                     1 %
                                       'ë
                                        '                           --.-.-..                                                     Casenumber(l/known)
                  FirstName           M'OdleN'
                                             ame                 kastName




   3.3. Make:                                                                  w ho hasan interestin the property? Checkone. oonotdedud secureddaimsorexemptions. Put
                                                                               u   Debtor1onl
                                                                                            y                                                            theamountofanysecuredcl
                                                                                                                                                                               ai
                                                                                                                                                                                msonscheduleD.
                                                                                                                                                                                             .
        Model:                                                                                                                                           cœditors GàloHave claimssecuredby emperty.
                                                                               Q   Debtor2onl
                                                                                            y
        Year:                                                                  Q   Debtor1andDebtor2onl  y                                               CtlcTentValueOfthe Currentvalueofthe
           Approximate mil
                         eage:                                                 Q   AtI
                                                                                     eastone ofthe debtors and another                                   entireproperty?    podionyouown?

                                                                               Q Checki   fthi
                                                                                             sIscommuni
                                                                                                      typroperty(see                                     $                                $
                                                                                 instructions)

           Make'.                                                              W ho hasan interestin the property? Checkone. oonotdedud secureddaimsorexempti
                                                                                                                                                            ons.Put
           M odel:
                                                                               u Debtor1onl
                                                                                          y                                                              t
                                                                                                                                                         heamountofanyseouredcl  ai
                                                                                                                                                                                  msonscheduleD.   .
                                                                                                                                                         creditors whoHave claimzsectlredby Pmperty.
                                                                               Q Debtor2onl
                                                                                          y
           Year:                                                               Q Debtor1andDebtor2onl  y                                                 CtlrontValueOfthe Currentvalueofthe
           Approximate mileage:                                                Q Atl
                                                                                   eastone ofthe debtorsand another                                      entlreproperty?   portionyouown?
           Otherinformation:
                                                                               Q Checki   fthi
                                                                                             siscommuni
                                                                                                      typroperty(see                                     $                                $
                                                                                 instructions)




4. Watercrah aircraft,motorhomes,ATVSand otherrecreationalvehicles,othervehicles,andaccessories
   Exa es:Boats,trailers,motors,personalwatercraft,fishing vessels,snowmobiles,motorcycle accessories
   ' No
   :1 Yes

           Make:                                                               W ho hasan interestinthe propedy? Checkone. oonotueuud secureddairnsorexempli
                                                                                                                                                           ons. Put
                                                                               Q   Debtor1onl
                                                                                            y                                                            theamountdanysecuredcl
                                                                                                                                                                              aimsonscheduleD:
           Model:                                                                                                                                        creditorswhoHaveClaimsSectlredbyPmpedy.
                                                                               D   Debtor2onl
                                                                                            y
                                                                               Q   Debtor1andDebtor2only                                                 currentvalueofthe Currentvalueofthe
                                                                               D   AtI
                                                                                     eastoneofthedebtorsandanother                                       entireproperty?   podionyouown?
                                                                               Q Checki
                                                                                      fthi
                                                                                         siscommunityproperty(see                                        $                                $
                                                                                   instructicns)

  Ifyouownorhavemorethanone,Iisthere:
   4.2. Make:                                                                  W ho hasan Interestinthe property? Checkone. oonotdedud secureddaimsQrexempti
                                                                                                                                                           ons. Put
        Model:
                                                                               Q Debtor1onl
                                                                                          y                                                              t
                                                                                                                                                         heamountcfanyr'   eçklredclaimsonSchndul eD:
                                                                                                                                                         creditors ka o Have c/al?ns Securedby nppeffyk
                                                                               Q Debtor2onl
                                                                                          y
                                                                               u Debtor1andDebtor2onl
                                                                                                    y                                                    Currentvalueofthe Currentvalueofthe
                                                                               Q AtI                                                                     entirepropedy?    podionyouown?
                                                                                      eastone ofthe debtorsand another

                                                                               Q Checkifthisi scommuni
                                                                                                     typroperty(see                                      $                                $
                                                                                 instructi
                                                                                         ons)



5. Addthe dollarvalue ofthe porti
                                onyouownforalIofyourentriesfrom Pad 2,includingany entries forpages                                                                                               ,
  h!t)tl1111h!tp11ttll()11(
                          ,(1fthr!'11f:1!.l!:ritfpt11zltrltlrrll)thr111,41,......................................................................,.,.......
                                                                                                                                                          ,...............
                                                                                                                                                                         ,.........*ish       '




OfficialForm 106NB                                                             Schedule A/B:Property                                                                                          page3
          Case 2:19-bk-13758-NB                                     Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                                                             Desc
                                                                    Main Document    Page 15 of 54
                                       j                                     J
Debtor1                                                                       .      ....                                          Case numberti/lfnownl
                    FicstName               ddleName              LastName


'.
               Delcrib* YourPersonaland Household Item s
Do you ownorhaveany I                                                                                                                                                                  Cu rt
                                                                                                                                                                                           rle
                                                                                                                                                                                             ont
                                                                                                                                                                                                valuown
                                                                                                                                                                                                    eof?the
                    egalorequllbl
                                e InterestIn anyofthe follow ingItems?                                                                                                                 por    n you
                                                                                                                                                                                       Do notdedud secured daims
                                                                                                                                                                                       orexemptions.
6. Hous*hold goodsand furnishlngs
     Examples:Majorappl
                      iances,furniture,Iinens,china,kitchenware
     Q                    -c      -- ,; .w    wssw -,.y.-
                         ''-I
  . ves.oescribe..,,..,..tt-
                          .
                            --'
                              v-'-l
                                  't                            - ,.k
                                                           -.ï-IJ   -3-?1-.
                                                                     ...  ,
                                                                          t*,j-.t.-y-
                                                                          -.        -s,mwj.
                                                                                      ',.è-j---).--. -..-.1.--'
                                                                                                              -.=. - ,-:....
                                                                                                              c,. t -.-.-.--)s ç-'
                                                                                                                                 .
                                                                                                                                    7.( .)
                                                                                                                                 . .-
                                      I( 'a,-3 J,u tf'C6: 9
                                                          4Lb4'                                                                                                                        i U
     Electronics
     Examples:Televisionsand radi os;audio,vi
                                            deo,stereo,and digi
                                                              talequipment'
                                                                          ,com puters,pri
                                                                                        nters,scanners;m usi
                                                                                                           c
               colledinns'
                         ,electroni
                                  cdevicesincludingcellphones,cameras,medi a pl
                                                                              ayers,gam es
     D                                ' .'
                                         %                   'p
                                                              r.
                                                               -..
                                                                 -
                                                                 .
                                                                 -r
                                                                  -
                                                                  .-.
                                                                    -               .
                                                                                    -------
                                                                                          .
                                                                                          ,. .
                                                                                             -.
                                                                                              '.
                                                                                               -                                                  .                                                                '
                            ...
         Yes.Describe.......k                .,        .        jJttC.
                                                                     t'
                                                                      -
                                                                      I-                    '- (
                                                                                            (...
                                                                                               j
                                                                                               )
                                                                                               j
                                                                                               .. p'
                                                                                                   .-
                                                                                                    .
                                                                                                    -.
                                                                                                     -
                                                                                                     j
                                                                                                     V
                                                                                                     j-
                                                                                                      .
                                                                                                      --j
                                                                                                     .. -- .'t>-j
                                                                                                               .-
                                                                                                                .,,
                                                                                                                t 6.'
                                                                                                                    ,
                                                                                                                    .
                                                                                                                    n
                                                                                                                    h
                                                                                                                    ,
                                                                                                                    -
                                                                                                                    cy
                                                                                                                     1
                                                                                                                     $
                                                                                                                     S
                                                                                                                     -k-
                                                                                                                       -.
                                                                                                                        7-
                                                                                                                         .
                                                                                                                         ,
                                                                                                                         -
                                                                                                                         .,
                                                                                                                          ---
                                                                                                                            .
                                                                                                                            -
                                                                                                                            .
                                                                                                                            ,
                                                                                                                            .,,-
                                                                                                                               .
                                                                                                                               ,
                                                                                                                               -..
                                                                                                                               . -
                                                                                                                                 .
                                                                                                                                 --.
                                                                                                                                   -
                                                                                                                                   .
                                                                                                                                   -
                                                                                                                                   ..-
                                                                                                                                     .-.
                                                                                                                                       -----.
                                                                                                                                            )
                                                                                                                                            p                                                  (.  . .   ..       (g
                                                                                                                                                                                                                  .. .

                                      j. .                                                                                                                                                 $         ..
8,Collectibles ofvalue
     Exam         .Anti
                      quesandfi
                              gurines;paintings,prints,orotherartwork'
                                                                     ,books,pi
                                                                             ctures,orotherartobjects;
                    stamp,coi
                            n,orbaseballcardcolledi
                                                  ons'
                                                     ,othercoll
                                                              ecti
                                                                 ons,memorabi
                                                                            lia,colledi
                                                                                      bles
     Q Yes.                           7
                Describe........,.)
                                  i                                                                                                                                                    ($
                                                                                                                                                                                       :
                                                                                                                                                                                       i

9.Equipmentforsports and hobbies
  Examp .'Sports,photographic,exercise,and otherhobbyequipment;bicycles,pooltables,gol
                                                                                     fclubs,ski
                                                                                              s;canoes
           andkayaks'
                    ,carpentrytools;musicalinstruments

     Q yes.Describe.........L
                            !                                                                                                                                                          1
                                                                                                                                                                                       l$
                                                                                                                                                                                       a
10.Firear
     Ex ples:Pi
              stols,ri
                     fles,shotguns,ammunition,andrel
                                                   atedequipment
     Q Yes. Describe....,,....k
                              1
                              '                                                                                                                                                        ;$
t1.Clothes
   Exampl . verydayclothes.furs,Ieathercoats,designerwear,shoes,accessories
     Q o                              c.-o- ,x-.rnw- .              -.-- ...-
                                                                            .vu-.
                                                                                v-
                                                                                 r w j.-,.
                                                                                         .
                                                                                         .
                                                                                         -x-..
                                                                                             -
                                                                                             ,ar .. 7                             ..-- . .-
                                                                                                                                     x     .
                                                                                                                                           sx-..,--.,-----
                                                                                                                                              .          .- .
                                                                                                                                                            ---..-; .r' - x-')-N
         yes.oescribe..........t
                               jc. U lUz(. . '
                                             >- t IU.
                                                    #/-1' llù !. ko                                                         .            - .p
                                                                                                                                      1tt.        ....            j$ L.w .(.Jl
                                                                                                                                                                             u)
                                      j                                                                                 J                                                              -!
12,Jewelry
     Exampl :Everydayjewel
                         ry,costumejewelry,engagementrings,weddingri
                                                                   ngs,heirl
                                                                           oomjewel
                                                                                  ry,watches,gems,
                   gold,silver

     QY                   I
       es.Descri
               be.........j                                                                                                                                                            j$
13.Non-farm anlmals
   Exa Ies:Dogs,cats,birds,horses

     EEEI'r()i
             r' (,i;Cc
                     ritl(,..,.......J                                                                                                                                                 1jr
                                                                                                                                                                                       j
                                      l                                                                                                                                              a
14.Any therpersonaland household i
                                 temsyou dId notalready list,includingany heal
                                                                             thaidsyou did notIist
         No
     Q Yes.Gi
            vespeci
                  fic l
                      (
                      '
                                                                                                                                                                                     '
                                                                                                                                                                                     ,
                                                                                                                                                                                     j
                                                                                                                                                                                     i
         irlftlrm1,tit)r)..,...........2-                                                                                                                                              l$
                                                                                                                                                                                 -.- j
15.Addthe dollarvalue ofaI1ofyourentriesfrom Part3,including anyentri
                                                                    esforpages you haveattached                                                                                            $   .     '
                                                                                                                                                                                                     '
                                                                                                                                                                                                         ,    -
  fflr!:11rt1$.W rite t1111trltlrrl1)(hr11t,rtj,....................................................................,
                                                                                                                    .............................,.......................,....Kish


OfficialForm 106A/B                                                              ScheduleN B:Propedy                                                                                                Pa9e4
          Case 2:19-bk-13758-NB                          Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                  Desc
                                                         Main Document    Page 16 of 54
 Debtor1
                      9YM   -
                                                       t          .- ....-.              Casenklmber(/fànown)
                   FirslName          MtddleName       kastName


'.
         u     Desoribe YourFinancialAssets

Do youown orhave any Iegalorequi
                               tableinterestInany ofthefollowlng?                                                                Currentvalue ofthe
                                                                                                                                 portlonyou own?
                                                                                                                                 Do notdedud secured daims
                                                                                                                                 orexemptions.

16.Cash
   Examples:Moneyyouhave i
                         n yourwall
                                  et,inyourhom e,inasafedeposi
                                                             tbox,andon handwhen you5leyourpetition

                                                                                                                                         N - ''%x
                                                                                                       ()1ht                         J
                                                                                                                                     Q-
                                                                                                           ;,1:.................... 1).1.)
                                                                                                                                         .jt
                                                                                                                                           --
                                                                                                                                            :
                                                                                                                                            7(
                                                                                                                                             ..*
                                                                                                                                               1
                                                                                                                                               $
17.Deposi
        l ofmoney
   Examp s.
          .Checking,savings,orotherfinancialaccounts;cedi   ficatesofdeposi
                                                                          t'
                                                                           ,sharesincredituni   ons,brokerage houses,
           andothersim ilarinstitutions.Ifyouhave multiple accountswiththesame institution,Iisteach.
   .
      No
     iilA/ol$..................,..                                 lnstituti
                                                                           onn11rn(j:

                                      17.1,Checkingaccount:
                                                                  vj'                                                              $
                                      17.
                                        2.Checkingaccount:                                                                         $     .
                                      17.
                                        3.SavingsaKount:                                                                           $
                                      17.
                                        4.Savingsaccount:                                                                          $
                                      17.5.Certi
                                               fi
                                                catesofdeposit:                                                                    $
                                      17.
                                        6.Otherfi
                                                nanci
                                                    alaccount:                                                                     $     -


                                      17.7.otherfi
                                                 nanci
                                                     alaccount:                                                                    $         .



                                      17.
                                        8.Otherfi
                                                nanci
                                                    alaccount:                                                                     $
                                      17.9.Otherfi
                                                 nanci
                                                     alaccount:                                                                    $



18.Bondsjm alfunds,orpubliclytraded stocks
   Exam s:Bond funds,investmentaccountswithbrokeragefirms,moneymarketaccounts
      No
     Q Yes...............             I
                                      nsti
                                         tutionori
                                                 ssuername:
                                                                                                                                   $
                                                                                                                                   $
                                                                                                                                   $


19.Non-p Iiclytradedstockand interests In incorporated and unincorpooted businesses,includlng an interestin
  an C,partneohip,andjointventure
     '
         No                           Nameofentity:                                                   % ofownership:
     Q Yes.Givespecisc                                                                                               %             $
         informationabout
         them......................                                                                                  %            $
                                                                                                                     %            $




OfficialForm 106A/B                                               ScheduleAlB:Property                                                           Page 5
       Case 2:19-bk-13758-NB                              Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06               Desc
                                                          Main Document    Page 17 of 54
                   /î1            #
                                      e'   %   f       ...         ,
                                                                   .
                                                                       ,


 Debtor1          t
                 FirstName
                                  $
                                  MddleName
                                                             )'
                                                             .
                                                        kastName
                                                                                             Casenumber(/fknownb



20.Governm entand corporate bondsand othernegotiable andnon-negotiable instrumena
   Negotiabl l'
              nstrum entsincludepersonalchecks,cashiers'checks,prom issorynotes,and moneyorders.
   Non-n otiableinstrumentsare thoseynu cannottransferto someonebysigningordeli   veringthem,

       No
   Q Yes.Givespeci
                 fic l
                     sstl
                        ername:
       information about
       them....................                                                                                    $
                                                                                                                   $
                                                                                                                   $

21,Retlrem        orpensionaccounl
   Exa Ies:lnterestsi
                    n1RA,ERISA,Keogh,401(k),403(b),thri
                                                      ftsavingsaccounts,orotherpensionorprofi
                                                                                            t-sharingplans
       No
   Q Yes,Listeach
       accountseparately. Typeofaccount:                  lnstituti
                                                                  onname:
                                  401(k)orsi
                                           mil
                                             arpl
                                                an:                                                                $
                                  Pensi
                                      onplan:                                                                      $
                                  IRA:                                                                             $
                                  Retirementaccount:                                                               $
                                  Keogh:                                                                           $
                                  Addi
                                     tionalaccount:                                                                $
                                  Addi
                                     tionalaccount:                                                                $


22.Securitydepositsand prepayments
   YourshareofaIlunuseddepositsyouhavemadesothatyoum aycontinueserviceorusefrom acompany
  Exampl .Agreementswi
                     thlandlords,prepaidrent,publicuti
                                                     liti
                                                        es(electric,gas,water),telecommunicati
                                                                                             ons
  com nies,orothers
       Nc
  Q Yes.......................                         lnstitutionnameorindi
                                                                           viduaf:
                                  Eledric:                                                                         $
                                  Gas:                                                                             $
                                  Heatingoil:                                                                      $
                                  seourity depositon renta,unit:                                    .- -
                                                                                                                   $
                                  prepaidrent:                                                                     $
                                  Telephone:                                                                       $
                                  Water:                                                                           $
                                  Rentedfurniture:                                                                 $
                                  Other:                                                                           $


23.Ann 'es(A contractfnraperi
                            odicpaymentofmoneytoyou,ei
                                                     therforIifeorforanumberofyears)
   '
       No
  Q Yes....................... Issuernameanddescri
                                                 pti
                                                   on:
                                                                                                                   $
                                  .                .               .           -                                   $
                                                                                                                   $

OfscialForm 106NB                                                      ScheduleA/B:Propedy                               page 6
               Case 2:19-bk-13758-NB                               Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                        Desc
                                             '
                                                                   Main
                                                                   e'hN!
                                                                   '
                                                                         Document   Page 18 of 54
                                   s                                   q
                                   .

     Debtor1                       ?                             .J y
                                                                    i.                            Casenumberçifknowr))
                       FirstName       MiddleName                LastName



    24.Interesl ln an educatlonIRA,inanaccountIna qualified ABLE program,orunderaqualifiedstatetui
                                                                                                 tion program .
       26U .C.j5530(b)(1),529A(b),and529(b)(1).
               No
       Q Yes .....,......................... jnsti
                                                 tutionnameanddescription. Separatelyfiletherecordsofanyinterests.l1U.S.C.9521(c):
                                                                                                                                    $
                                                                                                                                    $
                                                                                                                                    $

    25.Trusts,e tableorfutureinterestsInproperty(otherthananythingIistedinline1),andri
                                                                                     ghtsorpowers
       exerc' bIeforyourbenefi
                             t
               No
       Q Yes.Givespeci
                     fic                                                                                                           j
               informationaboutthem....                                                                                            l
                                                                                                                                   l
                                                                                                                                     $

    26.Patents,copyrlghts,trademarks,trade secrets,and otherintellectualproperty
       szamp :lnternetdomainnames,websites,proceedsfrom royaltiesand Ii censingagreements
           .    o
       Q Yes. Give specific                 )                                                                                      5!
               informationaboutthem.....
                                       1                                                                                           )$
'                                           L,                                                                                     i
    27.Licens ,franchises,and othergeneralintangibles
       Exa ples:Buildingpermits,excl
                                   usi
                                     veli
                                        censes,cooperative associati
                                                                   on hol
                                                                        dings,liquorlicenses,pr/fessionalli
                                                                                                          censes
       .
               Nc
       Q Yes.Gi
              vespeci
                    fic                     I                                                                                      1
               i
               nformati
                      onaboutthem....!
                                     '                                                                                             j$
    Money orpropertyowedtoyou?                                                                                                      currentvalueofthe
                                                                                                                                    podlon youown?
                                                                                                                                    Do notdedud secured
                                                                                                                                    claimsorexemptions.
    28.Taxr unds owed toyou
          No
       D Yes.GiveSpeci
                     scinformation                         j                                                 lFederal:             $
                    aboutthem,includingwhether j                                                             l                     $-
                    youalreadyfi
                               ledthereturns l                                                               j State:
                    andthetaxyears..,.....................'j                                                 i                     $
                                                           1
                                                           ...                                         .
                                                                                                             ;
                                                                                                             t Local:

    29.Famil upport
       Exa ples:PastdueorIump sum alimony,spousalsuppod,chi
                                                          ldsupport,maintenance,divorce settl
                                                                                            ement,propedysettlement
          No
       Q Yes.Gi
              vespeci
                    fi
                     cinformation............p                                                               '
                                             l                                                               1Alimony:              $
                                             l
                                             l                                                               t
                                                                                                             i Maintenance:         $
                                             l                                                               q
                                                           l                                                 ) suppon:              $
                                                           j                                                 (
                                                                                                             : oivorcesettl
                                                                                                                          ement:    $
                                                                                                             i propedyseqlement:    $
    30.Otheramounl someone owesyou
       Exampl .Unpaidwages,di sabili
                                   tyinsurancepayments,disabili
                                                              tybenefits,si
                                                                          ckpay,vacati
                                                                                     on pay,workers'compensati
                                                                                                             on,
               SocialSecuritybenests;unpaidIoansyou made toscmeoneelse
          No
       Q Yes. Gi
               vespecifici
                         nformati               (
                                on..............'
                                                l                                                                            ' '
                                                                                                                               j
                                                                                                                               '$
                                                                                                                                   1

    OfficialFerm 106A/B                                                     Schedule NB:Propedy                                              gage7
         Case 2:19-bk-13758-NB                                      Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                                                                                                                                               Desc
                                                                    Main Document    Page 19 of 54
                                '        (                                  z.
 Debtor1                  . fj jt./                    j-''
                                                          .
                                                          '
                                                          j
                                                          #
                                                          -
                                                          .'''                                          -                                                                     Case number(/fknownb
                    Firs!Name       MtdleName                  LastName



31.Interests         Insurance policlel
     Ex& es:HeaI
               th,di
                   sabi
                      li
                       ty,orl
                            i
                            feinsurance;heal
                                           thsavi
                                                ngsaccount(HSAI;credi
                                                                    t,homeowner's,orrenter'sinsurance
     D.Nc
     D Yes.Nametheinsurancecompany                           companyname:                                                                                                           Benefi
                                                                                                                                                                                         ci
                                                                                                                                                                                          ary:                                                                              Surrenderorrefundvalue:
                 QfeachpolicyandIi
                                 sti
                                   tsvalue...
                                                                                                                                                                                                                                                                            $
                                                                                                                                                                                                                                                                            $
                                                                                                                                                                                                                                                                            $
32.Anyinterestin propertythatis dueyoufrom someonewhohasdied
   Ifyou ar ebeneficiaryofa Iivi
                               ngtrust,expectproceedsfrnm aIi
                                                            fe i
                                                               nsurancepol
                                                                         icy,orare currentlyentitledtorecei
                                                                                                          ve
   prnp ybecausesomeone hasdied.
       No
     Q Yes.Gi
            vespedficinformation............y
                                            U-                                                                                                                                                                                                                        1
                                                          j
                                                          t...----..-...
                                                                       ----.---...
                                                                                 --...
                                                                                     ----..-..-
                                                                                              .-----.-w-.
                                                                                                      ----.-.-..-
                                                                                                      .         ..-
                                                                                                                  ....---.-
                                                                                                                          ..-.-.---.....-..-.---------..------.....-.-
                                                                                                                                                                     ..-
                                                                                                                                                                       ....-..--......--.
                                                                                                                                                                                        ------------.-.---.-.-.-----.-..-
                                                                                                                                                                                                                        ,.,-..,,,..-..-,
                                                                                                                                                                                                                                       ..,--.-.
                                                                                                                                                                                                                                              .......-
                                                                                                                                                                                                                                                     ..-.
                                                                                                                                                                                                                                                                       l$
                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                        ----------.------


33.Clalms againstthirdparties,whetherornotyou haveflled aIawsuitormadea demand forpayment
   Examp .Accidents,employmentdi   sputes,i
                                          nsurancecl
                                                   aims,crri
                                                           ghtstosue
            o



34.Other ntinjentandunliquidatedcl
   to offclalms
                                 aimsofevel nature,includingcounterclaimsofthedebtorandrights
        No
     Q Yes. Describeeachclaim..................j
                                               r-                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                       j
                                                        t-                                                                                                                                                                                                             F
                                                                                                                                                                                                                                                                       '$


35.Any 'anclalassetsyou didnotalready Iist
      N0                            r                                                                                                                                                                                                                                   '
     Q Yes.GiveSpeci
                   fi
                    cinf0rmati0n......,...l                                                                                                                                                                                                                             j$
36.fAtldrdF'thpte.d
            11    1.o
                    hll
                      il
                       arir
                       l   v
                           ha
                          tt  l1u
                             t1  e
                                 to
                                ll rlf
                                     11a
                                       rrII)o
                                         l.  f
                                             ry
                                            fj  o
                                                t,u
                                               .1   rentri
                                                  rtp    esfromPart4,includinganyentriesforpagesyouhaveattached
                                                ......................,.....,................,..........,......,...........,......,........................,.......,................................@                                                   ilh                     z 'gIt
                                                                                                                                                                                                                                                                            1; ---œ  N
                                                                                                                                                                                                                                                                                     /N
                                                                                                                                                                                                                                                                                      ee(
                                                                                                                                                                                                                                                                                        -''
                                                                                                                                                                                                                                                                                        .




'.
                 Deseribe Any Rusiness-Related Property You 0w n orHave an Interesl 1n.List any realestate in Pad 5.
37.Doy          ow n orhaveany Iegalorequitable interestin any business-related property?
     Q No.GotoPad6.
     Q Yes.GotoIi
                ne38.
                                                                                                                                                                                                                                                                      Currentvalueofthe
                                                                                                                                                                                                                                                                      podlonyou own?
                                                                                                                                                                                                                                                                      Do notdedud secured daims
                                                                                                                                                                                                                                                                      orexemptions.
38,Acco ta receivableorcommisslonsyou already earned
     œ No
     = yes.oescribe......
                        l
                                j                                                                                                                                                                                                                                    k
39.Officee - ment,furnishings,and supplles
     Exam       s.'Business-related computers,soqware,modems,printers,copiers,fax machines,rugs,telephones,desks,chairs,eledronic devices
        No
     Q ves. Descr
                ibe......r
                         '
                         i                                                                                                                                                                                                            '
                                                                                                                                                                                                                                      --                            j
                                                                                                                                                                                                                                                                    l

O/ cialForm 106A/B                                                                    ScheduleA/B:Propedy                                                                                                                                                                             PQ9e 8
            Case 2:19-bk-13758-NB                               Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                                              Desc
                                 ,G
                                                                Main
                                                                ,  x Document    Page 20 of 54
                    Zt i...-..
                   -e
                                   '   x
 Debt
    or1             k
                            t-!
                          '.-
                       tName
                              i
                              -k
                              $ij      MddleName
                                                                l
                                                                i .
                                                              LastName
                                                                                                                         Case numberçiflçnownt


4n.Machine fi
            xtures.equipmentluppliesyou usein busi
                                                 ness,andtools ofyourtrade
             o

     Q Yes.Describe......
                        '
                        j                                                                                                                                            '
                                                                                                                                                                     >



42.lnteresl          padnershipsorjointventures
             0
     Q Yes.Descri
                be...... Nameofenti
                                  ty:                                                                                                         % ofownership:
                                                                                                                                                          %          $
                                                                                                                                                          To         $
                                                                                                                                                         o/o         19

43.Cust erIi
           sts,malling Iisl,orothercom pilations
      No
     Q Yes.DoyourIi
                  stsincludepersonall
                                    yIdentifiableinformati
                                                         on(asdefinedin11U.
                                                                          S.C.5101(41A))?
           Q so
           Q Yes.Describe...,....y                                                                                                                                   i
                                              f                                                                                                                      ;$
                                              j
                                              .


44.Any b Iness-rel
                 ated property youdid notalreadyIi
                                                 st
             o
     D Yes.Givespeci
                   fi
                    c
            information.........                                                                                                                                      $-
                                                                                                                                                                      $-
                                                                                                                                                                      $-
                                                                                                                                                                      $-
                                                                                                                                                                      $-
                                                                                                                                                                      $
45.Addthedoll
            arvalueofaIIofyourentri
                                  esfrom Pad 5,including anyentries forpages you have attached                                                                        $       '
     forPart5.W ritethatnumberhere..............................
                                                               ,.......,,..,..............................................,................
                                                                                                                                          ,,.....................*


'.      .        Describe Any Farm -and Comm ercialFlshlng-Related Property You Own orHave an Interest1n.
                 Ifyouown orhavean interestInfarmland,IistitinPart1.

46.Doyo   norhaveany Iegalorequi
                               table interestin any farm -orcommercialfishing-related property?
      o.Goto Pad7.
     Q Yes.Gotoline47.
                                                                                                                                                                     Currentvalueoftlle
                                                                                                                                                                     porti
                                                                                                                                                                         onyouown?
                                                                                                                                                                     Do notdedud secured daims
                                                                                                                                                                     orexemptions.




OfficialForm 106A/B                                                       ScheduleN B:Property                                                                                    Page9
           Case 2:19-bk-13758-NB                                      Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                                                                  Desc
                                                  g                   Main
                                                                      .
                                                                      as   .Document
                                                                              .        Page 21 of 54
                                          j jj
                                             .
                                                                         x
                                                                         !<4-jA'
                                                                               z.A
  nebtor1                     L
                             -.
                      FlrstName
                                          1Mlddlev!
                                                 Name
                                                                     l., '1. j .,-.-.
                                                                         .
                                                                    LastName
                                                                            - ..                                                     Case nklmber(/fkpown
                                                                                                                                                        ')


48.Crop            ithergrowlngorharvested

      Q Yes.Gi
             vespeci
                   fi
                    c)                                                                                                                                                                    i
                                                                                                                                                                                          '
           i
           nfo        tion.............                                                                                                                                                   l
                                      i                                                                                                                                                   j$
49.Far and fi
            shing equipm ent,lm plements,machinery,fixtures,andtools oftrade
      NQ
      Q Yes                           F-                                                                                                                                                  )
                                                                                                                                                                                          1
                                                                                                                                                                                          j$
5Q.FarF andfi
            shingsuppliesjchemi
                              cals,andfeed
           Nn
      (EE1Afths......................,r---------------------                                                                                                                     ------7
                                                                                                                                                                                       1
                                      I                                                                                                                                                   i$
                                                                                                                                                                                          j
51.Any rm-andcommercialfishing-relatedpropeo youdidnotalreadyIist
           Nn
      Q yes.Gi
             vespecificl
           i
           nformati
                  on........,..                                                                                                                                                               $

 52.AddthedollarvalueofaIIofyourentri   esfrom Part6,including anyentrles forpages you haveattached                                                                                       $
    forPart6.Writethatnumberhere ....................................................................................................,.........................*


 '.
                   Deseribe AIIProperty You 0w n or Have an Interest In That You Did Not List Abpve

53.Do you             e otherpropedyofany kind you did notalready Ii
                                                                   st?
      Examp & Seasontickets,countryclub membership
      D No                            r                                                                                                                                        l
      Q Yes,Gi
             vespeci
                   ficl                                                                                                                                                        @              $. . -
           information....
                         ,........
                                 i                                                                                                                                             l              $-
                                      I                                                                                                                                        l              $. . . -

54.AddthedollarvalueofaIIofyourentri
                                   esfrom Pad 7.Writethatnumberhere ........................................................@
                                                                                                                                                                                          Us
 '.
         :        Listth@ Tptals ofEaçh Partofthis Form
                                                                                                                                                                                                          l
55.!311rl1:qr()tJ.1rth1tI(hiptlltth,Iirlf)1!..........,......................................,................................
                                                                                                                             ,..........................................,
                                                                                                                                                                        ...............*il' 1;            ' ''
                                                                                                                     f
56.Part2:Totalvehicles,Iine5                                                                            $
                                                                                                               '..x : ,
                                                                                                                      .  .
                                                                                                                         -N f
                                                                                                                            x ,-
                                                                                                                               ..
                                                                                                                                h.
57.Part3:Totalpersonaland household items,Iin* 15                                                       $            t..-.
                                                                                                                         '.t.
                                                                                                                            z'.-.t
                                                                                                                                 .
58.Pad 4:Totalfinancialassel ,Iine36                                                                    $ /'h p
                                                                                                              t'
                                                                                                               .N
                                                                                                                .,,-1
                                                                                                                   ,
                                                                                                                  kw.       ..
                                                                                                                                 > w.

59.Pad 5:T'
          otalbusiness-related property,Iine46                                                          $                                .
6Q.Pad 6:Totalfarm-andfilhing-related property,Iine 52                                                  $                             (,
                                                                                                                                      .'
                                                                                                                                       .
                                                                                                                                     L
61.Part7:TotalotherpropertynotIisted,Iine 54                                                         +$                           .. -1
                                                                                                    j.
                                                                                                    1-.
                                                                                                      ,.-..-
                                                                                                           Zyv
                                                                                                             y-.-N
                                                                                                                 y-.-
                                                                                                                    ..rvk
                                                                                                                        .-
                                                                                                                         j                                                                            jj ,
                                                                                                                                                                                                         ..y jy
                                                                                                                                                                                                         ;    ,
62.Totalpersonalpropeo .AddIines56through61...................,.                                    j$ l' (
                                                                                                    1     '
                                                                                                          .
                                                                                                          al.Jt
                                                                                                              -,j
                                                                                                                lcopyperscnalpropedytotal+ +$ :4
                                                                                                               ''-


                                                                                                                                               )
                                                                                                                                                 wt
                                                                                                                                                  '.
                                                                                                                                                   a,tjt
                                                                                                                                                       k.,
                                                                                                                                                                                      '




($3.1
    r4ht1!Ithf1111IhrlhIllhltt
                             !p4:rlis4:@!fj(1tll1j/kJB.pytl($Iir
                                                               !fh(5t$4-lir)(,($:!...............,..,........................................,..............,,.-............              $ i p t',.
                                                                                                                                                                                                  .
                                                                                                                                                                                                   i'?
                                                                                                                                                                                                     /p          .z   ' 'w   vx-
                                                                                                                                                                                                      t


 Offi
    cialForm 106A/B                                                                Schedule AIB:Property                                                                                                    Page10
            Case 2:19-bk-13758-NB                                                   Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                   Desc
                                                                                    Main Document    Page 22 of 54


                        #     . #                 4 #e              :      . *

                            = '--, '                        '                              t
  Debtor1                    I '                                                          -.k
                          't!amj                                        Mldl
                                                                           eName '              LastName
  Debtor2                 .
  (Spouse,iffiling) FtrstNa e                                           MiddleName              tastName
  unitedstatesBankruptcycourtforthe:CentralDistrictofCalifornia
  Case number
  (lfknown)
                                                                                                                                                                  Q checki
                                                                                                                                                                         fthisisan
                                                                                                                                                                    amended filing


O fficialForm 106C
s chedule C : T he P ro perty Y ou C laim as Exe m pt                                                                                                                         n4/fs
Beascompl
        ete andaccurate aspossi
                              ble.Iftwomarried people arefi
                                                          li
                                                           ngtogether,bothare equal
                                                                                  lyresponsiblefnrsuppl
                                                                                                      ying correctinformation.
UsingthepropedyyouIi
                   stedonSchedul
                               eA/8.
                                   'Property(Offi
                                                cialForm 106A/B)asyoursource,Iistthepropert
                                                                                          ythatyouclaim asexempt.Ifmore
spaceisneeded,filloutand attachtothispageasm anycopiesofPart2:AdditionalPage asnecessary.Onthetnpofanyadditionalpages,write
yournameandcasenumber(i
                      fknown).
Foreach item ofpropedy youclaim asexempt,you mustspecifytheamountoftheexemptionyou claim.Oneway ofdoing so istostate a
speclficdollaram ountas exempt Alternatively,youmayclalm thefullfairmarketvalue ofthe property belng exempted upto theamount
ofanyapplicablestatutoryIimit.Som eexempti    ons- suchas thoseforhealth aids,rights toreceive certain benefil,andtax-exempt
retlrementfunds-may be unliml   ted in dollaramount.However,ifyou claim an exemptlon of100% offairmarketvalue underalaw that
Iim i
    tstheexem ption toa particulardollaramountandthe valueofthe property isdetermined to exceed thatamount,yourexem ption
would be Iim lted tothe appli
                            cable statutoryamount.

  '
      .             Identify the Propedy You Claim as Exemp'

      Whi
        c g
          ;'
           tofexemptlonsareyouclaiming?Checkoneonly, evenifyourspouseisfiling withyou.
                 ouarecl
                       aimi
                          ngstateandfederalnonbankruptcyexemptions.11U.S.C.j522(b)(3)
          Q Youarecl
                   ai
                    mingfederalexempti
                                     ons.11U.S.C.j522(b)(2)

 2. ForanypropertyyouIi
                      ston ScheduleA/S thatyou claim alexempt,fillinthe informationbelow.

           Briefdescrlptionofthepropedyand Iineon Currentvalueofthe                                        Amountoftheexemptionyou claim          SpeciscIawsthatallow exemption
           Sthedule4/8thatllststhis property      portion#ouown
                                                                                      Copythevaluefrom     Checkonk oneboxf
                                                                                                                          oreachexempt
                                                                                                                                     ion.
                                                                                      Schedule4/'
                                                                                                8
                                    '
                                    .     1                             1@            ''
          Bescr
          dri
            efiption:                     Jay.,y.
                                                ),
                                                 > j(z,
                                                      e
                                                      ,
                                                      yi !i ,-.
                                                              1,
                                                              'u/'
                                                                 ),7.
                                                                 - o
                                                                     *w%) Q $ '
          Line from                        '*'
                                                                                                  .

                                                                                                              100% offairm arketvalue,upto    o41.'
                                                                                                                                                  .
                                                                                                                                                  z.IRqt'
                                                                                                                                                        lwzr
                                                                                                                                                           :,tho .)      .

          ScheduleA/8.'                                                                                       anyapplicablestatutoryIim it
                                  ....        '     .   l

          d
          Be
           r%
            i
            ec
             fri
               pti
                 on: t--jï
                         ''
                          r'
                          7A'
                            j
                            z
                            4(C-
                               h. $?-
                                    '
                                    Jqk')-):
                                          .
                                           (-
                                            )' D                                                                                             t
                                                                                                                                             c..(rf#, j) . )
                                                                                                                                                      .
                                                                                                                                                            ,.'
                                                                                                                                                           w, t,j
                                                                                                                                                              .
                                                                                                                                                                .
                                                                                                                                                                ?-
                                                                                                                                                                u -,.
          Linefrom                                                                                            100% offairm arketvalue,upto
          ScheduleA/8.'                                                                                       anyapplicablestatutoryIimit

          Bescr
          dri
            efiption: ''%( (t..'q                                                     $   ./.
                                                                                            (h0f(
                                                                                                )1, tjjjj v.'                               ?>
                                                                                                                                             5
                                                                                                                                             j j              jj
                                                                                                                                                               ,r
                                                                                                                                                                '     ? ''
                                                                                                                                                                         5
                                                                                                                                                                         h
                                                                                                                                                                         (..
                                                                                                                                                                           *
                                                                                                                                                                           p
                                                                                                                                                                           h
                                                                                                                                                                           .,'r
                                                                                                                                                                              k
          Line frt:,m                   1 $.
                                           -)t1
                                              -j('
                                                 ,
                                                                .         -
                                                                                                           ' 100% cffairmarketvalue.upt
                                                                                                                                              ,
                                                                                                                                             ', ...       -
                                                                                                                                                                         (/A
                                                                                                                                                                        tve
                                                                                                                                                                              '
                                                                                                                                                                              t
                                                                                                                                                                              ,
                                                                                                                                                                                  '

                                                                                                                                                                                      j
                                                                                                                                                                                      .

          sche,t-pye-,rk,,;(E,.     j
                                    r
                                    -..;,     .
                                         ......--
                                                 )                            ..-
                                                                                                             anyapplicable statutoryIimit

      Areyou claiminga homestead exemption ofmorethan$170,350?
      (Subje oadjustmenton4/01/22andevery3yearsafterthatforcasesfil
                                                                  edonoraft
                                                                          erthedateofadjustment.)
                o
          Q Yes.Di ouacqui
                         rethepropedycoveredbytheexempti
                                                       onwithin1,
                                                                215daysbeforeyou5I
                                                                                 edthi
                                                                                     scase?
                     No
              :2 yes

OfficialForm 106C                                                                     ScheduleC:ThePropertyYou Claim as Exem pt                                        page 1of
          Case 2:19-bk-13758-NB                             Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                  Desc
                                                            Main Document    Page 23 of 54
                     ç.!          '         ,                        '
Debtor1                                                     ?               ,..,e                     CasenumberLltknownf
                     1t ame       Md        ame           LatName
'


    ',
                 AdditionalPage

          Briefdescripti
                       onofthe propedyand Ilne                   Currentvalueofthe       Amountoftheexemptlon#ouclaim        SpecificI
                                                                                                                                     awsthatallow exem ption
          on ScheduleA// thatIiststhlspropeo                     portlonyouown
                                                                 Copythevaluefrom        Checkonk oneb0Xforeachexemption
                                                                ISclledtl/e A?/
                                  d
                                  l                 '''                  ,'''       '.
                                      ...       y
         d
         srie,
          escription:         .
                                  ,
                                       jojh ,+
                                             k.
                                              (s J
                                                 .o.                                     u100% .

                                                                                                                            L
                                                                                                                            ny y-..
                                                                                                                                  ,
                                                                                                                                  .
                                                                                                                                    .
                                                                                                                                  eq ;
                                                                                                                                      - t
                                                                                                                                        ) j
                                                                                                                                             <'
                                                                                                                                            4 (
                                                                                                                                               ....

         Li
          ne from                                                                                offairm arketvalue,upto
         ScheduleA/5..                                                                      anyapplicablestatutoryI
                                                                                                                  imit
         Brief
         description:                                            $                       Q$
         Line from                                                                       Q 100% offairmarketval
                                                                                                              ue,upto
         ScheduleA/8.'                                                                      anyapplicablestatutoryI
                                                                                                                  imit

         Brief
         descri
              pti
                on:               -                              $                       Q$
         Linefrnm                                                                        Q 100% offairmarketval
                                                                                                              ue,upto
         ScheduleA/a.
                    '                                                                       anyapplicablestatutoryIimit

         Brief
         descri pti
                  nn:             -                   -          $        -              Q$
         Line from                                                                       Q 100% offairmarketval
                                                                                                              ue,upto
         Schedule,4/5..                                                                     anyapplicablestatutoryI
                                                                                                                  imit
         Brief
         descri
              pti
                on:                                              $                       D$
         Linefrom                                                                        Q 100% offai
                                                                                                    rmarketvalue,upto
         ScheduleA/a'                                                                       anyapplicablestatutoryIimi
                                                                                                                     t

         Bri
           ef                                                    $                       Q$
         description:
         Line from                                                                       Q 100% offairmarketvalue,upto
         ScheduleA/S. '                                                                     anyapplicablestatutoryIimit

         Brief                                                   $
         description:                                                                    Q$
         Line from                                                                       Q 100% offalrmarketval
                                                                                                              ue,upto
         Schedule,4/5..                                                                     anyapplicablestatutoryI
                                                                                                                  imit
         Brief
         descri
              pti
                on:                                              $                       Q$
         Linefrom                                                                        Q 100% offai
                                                                                                    rmarketvalue,upto
         Schedule+ 8..                                                                     any applicable statutory Iimit


                                                                                         D$
                                                                                         Q 100% offairmarketvalue,uptc
                                                                                           anyapplicable statutoryIim it

         Brief
         descri
              pti
                on:                                              $                       Q$
         Linefrom                                                                        Q 100% offairmarketval
                                                                                                              ue,upto
         ScheduleA/:.
                    '                                                                      anyapplicablestatutoryIimit
         Brief
         descri
              pti
                on:                                              $                       Q$
         Linefrom                                                                        Q 100% offairmarketval
                                                                                                              ue,upto
         Schedule2/5..                                                                     anyapplicablestatutoryIimit

         Brief
         description:                                            $                       Q$
         Line from                                                                       Q 100% offairmarketval
                                                                                                              ue,upto
         ScheduleA/8.
                    '                                                                      anyappl
                                                                                                 icablestatutorylimit


OfficialForm 106C                                               ScheduleC:ThePropedyYouClaim as Exempt                                      Page     Of
                 Case 2:19-bk-13758-NB                         Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                           Desc
                                                               Main Document    Page 24 of 54
                      @        . @   * @*     @       . *


    Debtor1                .                                                   '''-%
                      FlrstName                   MlddleName                LastName
    Debtor2
    (Spouse,i
            ffil
               i
               ng) Fi
                    rstName                       Mi
                                                   ddl
                                                     eName                  LastName
    Uni
      tedstatesBankruptcycourtforthe:CentralDistrictofCalifornia
    Casenumber
     (Ifknownl                                                                                                                          Q checki
                                                                                                                                               fthi
                                                                                                                                                  sisan
                                                                                                                                            am endedfiling

    O fficialForm 106D
    S chedule D:C reditors W ho H ave C laim s S ecured by Property                                                                                   12/15
    Beas complete andaccurate as possible.Iftwo married people arefiling together,both areequallyresponsibleforsupplying correct
    information.Ifmorespace is needed,copy the AdditionalPage,filli
                                                                  tout,num bertheentries,and attach itto this form.Onthetop ofany
    additionalpages,writeyournameandcasenumber(ifknown).
1. Do y creditors have cl
                        aims secured byyourproperty?
     @No.Checkthisboxandsubmitthisform to the courtwi
                                                    thyourotherschedules.You have nothing elseto repod on thisform.
          YlYes.FillinaI1ofthei
                              nformationbelow.
    * .
                   ListAIIleeured Claim s
l                                                                                                                  Colùnm h   ,j
                                                                                                                              .y
                                                                                                                               'y
                                                                                                                               l,.0ylgmnB      ,,: gy&snc t
                                                                                                                                                          J
2.ListaIIsecured claims.Ifacredi  torhasmorethanonesecuredcl    ai
                                                                 m,Iistthecreditorseparately Amountofplàl    in                   Vàlu,pfcollateral Unsecured ;
  formu
  As each
        chca
           lai
             m.ss
            spo I
                fibl
                  moe,re thanonecredi torhasaparti
                                                 cularclaim,IisttheothercreditorsinPart2. D#.Ptjdaqujjfé'
                                                                             ,
                                                                                                                                  thztxupportsthis portlon
                       Ii
                        sttheclaimsinalphabeticalorderaccordingtothecredi torsname.          vjjuéyjfcoj
                                                                                                       latefal.                   clalm ,r          gany
2.1                                                         Describethe propertythatsecuresthe claim:          $                  $               $
          creditor'sName                                                                                       1
                                                                                                               1
                                                                                                               l
          Number          Street                                                                             1
                                                            Asofthe dateyoufil
                                                                             e,theGlaim is:CheckaIlthatapply.
                                                            Q Contingent
                                                            Q Unli
                                                                 quidated
          ci
           ty                          stat
                                          e Z1PCode         D asputed
     W ho ow esthedebt?Checkone.                            Nature ofIien.checka1Ithatapply.
     Q      Debtor1onl
                     y                                      Q Anagreementyoumade(suchasmort
                                                                                          gageorsecured
     Q      Debtor2onl
                     y                                         carI
                                                                  oan)
     Q      Debtor1andDebtor2onl y                          Q Statutoryli
                                                                        en(suchastaxIien,mechanic'sI
                                                                                                   i
                                                                                                   en)
     Q      AtI
              eastoneofthedebtorsandanother                 Q JudgmentIi enfrom aI
                                                                                 awsuit
                                                            Q Other(includi
                                                                          ngarighttooffset)
     Q      GheckIfthisclaim relatestoa
        com m unity debt
     Date debtw asincurred                                  Last4digitsofaccountnumber
2.
 2                                                          Descrlbethe propedythatsecuresthe claim:           $                  $               $
          creditor'
                  aName                                                                                        1
                                                                                                               1
                                                                                                               l
          Number          street                                                                               J
                                                            As ofthe dateyoufile,the olaim is:CheckaIIthatapply,
                                                            Q conti
                                                                  ngent
                                                            Q Unli
                                                                 qui
                                                                   dated
          cj
           ty                         state zl
                                             pcode          u oi
                                                               sputed
     W hoowosthe debt? Checkone.                            NatureofIlen.Checkallthatapply.
     Q     Debtor1onl
                    y                                       Q Anagreementyoumade(suchasmodgageorsecured
     Q     Debtor2onl
                    y                                         carIoan)
     Q     Debtor1andDebtor2onl y                           Q StatutoryIi
                                                                        en(suchastaxIien,mechanic'sIi
                                                                                                    en)
     Q     AtI
             eastoneofthedebtorsandanother                  Q JudgmentI  i
                                                                         enfrom al
                                                                                 awsuit
                                                            Q Other(i ncl
                                                                        udi
                                                                          ngarighttooffset)
     Q Checkifthisclaim relatestoa
        com munitydebt
     Date debtwasincurred                    Last4 digits ofaccountnum ber
      Add the dollarvalue ofyourentries in Column A on this page.W rite thatnumberhere:

    Offici
         alForm 106D                              Schedul
                                                        e D:Creditors W ho Have ClaimsSecured by Propedy                                     page 1of
            Case 2:19-bk-13758-NB                                  Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                    Desc
                                                                   Main Document    Page 25 of 54

                       @        œ #   @ :*            :      . *
                                          )     '
      Debtor1
                       F tNarje       1                   Mddl
                                                             eName               Las e
      Debtor2                         î
      (Spouse,iffiling) FirstName                         MiudleName             LastName
      Uni
        tedStatesBankruptcyCoudforthe:CentraiDistri
                                                  d QfCal
                                                        ifornia
      Case ntlmber
                                                                                                                                                  Q checkifthisisan
      (lfknown)                                                                                                                                     amended fil
                                                                                                                                                              ing

    O #icialForm 106E/F
    sçhedule E/F:C reditors W ho Have U nsecured Claim s                                                                                                       12Ms
    Be ascompleteand accurateas possible.UsePart1forcreditors withPRIORIR claimsand Part2forcreditors withNONPRIORIR claim s.
    LI
     stth1otherpartytoany executorycontractsorunexplredIealesthatcould resultIna clalm.Also listexecutory contracts on Schedule
    A/BJProperty(OfficialForm 106Y B)andonScheduleG;ExecutoryContractaandUnexpfredLeases(OfflcialForm 106G).Donotlncludeany
    creditorswith partlallysecuredclaimsthatareli
                                                sted In Schedule D;Creditors W ho HaveClaim sSectlred by Pmperty'
                                                                                                                .Ifmorespace is
    needed,copythe Partyou need,filli  tout,numbertheentriesIn the boxesontheIeft.Attachthe Continuatlon Pageto this page.On thetopof
    anyaddi
          tionalpages,wrl
                        teyournameandcasenumber(ifknown).
    *.
                  ListAIIofYourPRIO RITY Unsecured Claim s
    1. Do ny creditorshave priorityunsecured clalmsagainstyou?
         Q No.GotoPad2.
         Q Yes.
    2. ListaIIofyourpriorityunsecured tlaims.Ifacreditorhasmorethanone pri    ori
                                                                                tyunsecured cl
                                                                                             aim ,Ii
                                                                                                   stthe creditorseparatelyforeach cl
                                                                                                                                    aim .For
      each dai mIisted,identi
                            fywhattypeofclaim i
                                              tis.Ifa claim hasboth priori
                                                                         tyandnonpri ori
                                                                                       tyamounts,listthatclaim hereand show bothpriorityand
      nonpriorityamounts.Asmuchaspcssible,Ii sttheclaimsi  nalphabeticalorderaccordingtothecreditor'sname.Ifyouhave morethantwo pri    ority
      unsecured claims,fillouttheConti
                                     nuati
                                         onPage ofPart1.I   fmorethanone creditorholdsapadicularclaim,I  isttheothercreditorsinPart3.
         (Foranexplanationofeachtypecfclai
                                         m,seethei
                                                 nstrudionsforthisform intheinstrudi
                                                                                   onbookl
                                                                                         et)
                                                                                                                                 Totalclalm   Priorlty (   Nonpri
                                                                                                                                                                ori
                                                                                                                                                                  ty
                                                                                                                                              amùunt       amount
2.1
                                                                        Last4digih ofaccountnumber                          $                 $            $
E         PriorityCreditor'sName
                                                                        W hen was the debtIncurred?
          Number           Street
                                                                        Asofthedateyoufile,theclalm Is:CheckaIIthatapply,
          ci
           N                       st                                   Q   Contingent
                                    ate zl pcode                        Q   Unliquidated
          Whoincurredthedebt?Checkone.                                  o   Di
                                                                             sputed
           Q Debtor1only
           Q Debtor2only                                                TypeofPRIORITYunsecuredclaim:
           Q Debtor1andDebtor2only                                      u o
           QA                                                               omesti csupportobli
                                                                                              gati
                                                                                                 ons
              tI
               eastoneofthedebtorsandanother                            u raxesandcert  afnotherdebtsyouowethegovernment
           Q checkifthisçl ai
                            m isforacommunitydebt                       u cl ai
                                                                              msfordeathorpersonali njurywhileyouwere
          lstheclaim subjecttooffset?                                      i
                                                                           ntoxicated
           Q No                                                         Q Other.Speci fy
           Q Yes
2.2                                                                     Last4 digil ofaccountnum ber
E         PrioritycreditorsName                                                                                             $                 $            $
@                                                                       W henwas the debtIncurred?
          Number           stre;i-
                                                                        As ofthe date you file,the claim is:Checka1Ithatapply.
                                                                        Q Contingent
         ci
          t
          y                                   state       zlPcode       Q Unliqui
                                                                                dated
         W ho incurred tlle debt? checkone.                             Q Disputed
         Q Debtor1only                                                  TypeofPRIORIR unsecuredcl
                                                                                                aim :
         Q Debtor2only
         Q Debtor1andDebt or2only                                       Q Domesti
                                                                                csupportobl i
                                                                                            gati
                                                                                               ons
         Q AtIeastoneofthedebtorsandanother                             Q Taxesandcertainotherdebtsyouowethegovernment
         Q checki fthisclalm i
                             sforacommuni   tydebt                      Q Cl
                                                                           aimsfordeathorpersonalinjurywhi
                                                                                                         leyouwere
                                                                            intoxicated
         Istheclai
                 m subjecttooffset?                                     Q Other.Speci
                                                                                    fy
         u so
         Q y,?              .



OfficialForm 1Q6E/F                                              ScheduleE/F:Credi
                                                                                 tors W ho Have Unsecured Claims                                     page1 of
                 Case 2:19-bk-13758-NB                            Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                     Desc
                                                                  Main Document    Page 26 of 54
    Debtor1 FirjstN.w
                    )..
                   ame
                      w? j
                         t
                         ')
                          'MiddleName                          l .8.4
                                                               Las Name
                                                                                                              Case number(/fknown)

        '.
                         stA IIofYourNO NPRIO RITY U nsecured Claim s
    3. Do ny credltors have nonpriority unsecured claimsagainstyou?
         NQ.You have nothingtoreportinthispart.Submi  tthisform tothe coudwithyourotherschedul
                                                                                             es.
             Q ves
'
t4.Llsta1Iofyournonpriority unsecured clalm: inthe alphabetlcalorderofthe credl     torwho holdseach claim.Ifacredi  torhasmorethanone
   nonpri  orityunsecuredclaim ,Ii
                                 stthecreditorseparatelyforeachclaim.Foreachcl aimI isted,i
                                                                                          dentifywhattypeofcl aimi
                                                                                                                 tis.Do notI
                                                                                                                           istcl aimsalready
   induded i   n Part1.Ifmorethanone credi torhol
                                                dsa padi cul
                                                           arclai
                                                                m ,Ii
                                                                    stthe othercredi
                                                                                   torsinPad 3.1 fyouhave morethanthreenonpri ori tyunsecured
   claimsfilouttheContinuati  on PageofPart2.
                                                                                                                             rotalolaim       t
       j1%$ - 'x - '1              '
                                   . ..
                                                                                                                             , ,/   8-
                                                                                                                                     7-! ,'
                                                                                                        . .  .'  zm
4.1                 t.'y .(k             .                .           Last4digitsofaccountnum ber e
                                                                                                     rr   i e'   ,           :
                                                                                                                               -.

                                                                                                                                     ll
                                                                                                                                            ,                  7)
k            N()
               nt.5'
                   ori
                     ,
                     pCredl
                     .     '
                           t$sN
                           .   a
                               wmx
                              r. e?      . ,
                                           - r)
                                                                                                                              .......o               $ juz/).ta.'
                                                                                                                                                         -..

                         .                                                                  W hen wasthe debtincurred?
                 f'. t-o,' YJ....
                                't/-          .       z    .

                    r :,# ' i;trthf,t                      ' .                   ' eee -.
                                                                           w J.)c. .,
                                          .                                 .,
             .
                    1.                   .        ,

                                                          State           ZlP Code          As of e date you flle,the claim is:CheckaIIthatapply.
                                                                                            Q conti
                                                                                                  ngent
             W h ncurred the debt? Checkone.                                                Q Unli
                                                                                                 quidated
                Debtor1only                                                                 Q Di
                                                                                               sputed
             Q    Debtor2only
             D    Debtor1andDebtor2only                                                     TypeofNONPRIORIR unsecured claim;
             Q    Atleas neofthedebtorsandanother                                           Q StudentIoans
             Q    C 'cki fthi
                            sclaim isforacommuni  tydebt                                    Q Obli
                                                                                                 gat' sarisingoutofaseparationagreementordi
                                                                                                                                          vor
                                                                                                                                            ce
                                                                                                that udid notreportaspriorityclaims
             Isteclaim subjecttooffset?                                                     Q Othets
             Q Yes
                  No                                                                               r.t
                                                                                                     opp
                                                                                                     S eecn
                                                                                                          s
                                                                                                          yi
                                                                                                          i
                                                                                                          fon
                                                                                                            tar yi
                                                                                                                 t
                                                                                                                 -h:
                                                                                                                   td
                                                                                                                    . pl(
                                                                                                                        s.anjpt
                                                                                                                         ->'
                                                                                                                          .   ,l
                                                                                                                               %
                                                                                                                               krsimil
                                                                                                                                     ardebts

    2
    .                                                                                       Last4 digil ofaccountnumber                              $
:            Nonpriohtycredito/sNamq                                                        W hen was the debtincurred?
l

             Number            Street
                                                                                            As ofthe date you file,the clalm is:CheckaIlthatapply.
             ci
              ty                                state                     zI
                                                                           Pcode            u conti
                                                                                                  ngent
             Whoincurredthedebt?Checkone.                                                   Q Unli
                                                                                                 quidated
             Q Debtor1only                                                                  Q Di
                                                                                               sputed
             Q Debtor2only
             Q Debtor1andDebtor2onl y                                                       TypeofNONPRIORITY unsecured claim:
             Q AtIeastoneofthedebtorsandanother                                             Q Studentloans
             Q                                                                              Q Obli
                                                                                                 gationsarisingoutofaseparati
                                                                                                                            onagreementordi
                                                                                                                                          vorce
                  check ifthis claim Is fora com munity debt                                   thatyou did notreportaspriorityclaims
             Istheclaim subjecttooffset?                                                    Q Debtstopensionorprofi
                                                                                                                  t-shadngpl
                                                                                                                           ans,andothersimil
                                                                                                                                           ardebts
             Q No                                                                           Q Other.SpeGi
                                                                                                        fy
             Q Yes
4.3                                                                                         Last4digitsofaccountnum ber
             Nonprioritycredi
                            tor'sName                                                                                                                $
                                                                                            W hen was thedebtincurred?


             City            . -
                                                          State           ZlPCode           As ofthe date you file,theclaim Is:CheckaIIthatapply.

             W ho incurred the debt? Check one.                                             Q contingent
                                                                                            Q Unli
                                                                                                 quidated
             Q Debtor1only                                                                  Q Di
                                                                                               sputed
             Q Debtor2only
             Q Debtor1andDebtor2onl  y                                                      Type ofNONPRIORIR unsecured cl
                                                                                                                         aim :
             Q AtIeastoneofthedebtorsandanother
                                                                                            Q studentIoans
             Q checkifthlsclalm Isforacommuni   tydebt                                      Q Obli
                                                                                                 gationsari
                                                                                                          singoutofaseparationagreementordi
                                                                                                                                          voroe
                                                                                               thatyou did notreportas priorityclaims
             I
             stheclaim subjectto offset?                                                    Q oebtstopensionorprofi
                                                                                                                  t-shari
                                                                                                                        ngpl
                                                                                                                           ans,andothersimil
                                                                                                                                           ardebts
             Q No                                                                           Q Other.Speci
                                                                                                        fy
             u Yes


O/cialForm 106E/F                                              ScheduleE/F:CredltorsW ho Have Unsecured Glaims                                                 Pa9e- Y
                                   -
                           .                          ,

    Debtor1Case     2:19-bk-13758-NB Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                           Desc
                     .                 :


             FirstName    MiddleName
                                     f
                                     LastMain
                                         Name
                                              y
                                              zDocument Page 27 of
                                                                Case
                                                                   54numberçifknownt

     '.     '
                Add the Am ounts for Eacb Type ofUnsecured Claim


    6.Totaltheamountsofcertalntypesofunsecured claims.Thisinformationisforstatisticalreportingpurposesonly.28U.S.C.j 159.
          Add the am ountsforeachtype ofunsecured clai
                                                     m.



                                                                               Totalclaim

'
    T            6a.Domestic suppod obligations                          6a.    $
      otalclaims
    from Part1 6b. Taxesand certain otherdebts you owethe
                    government                                           6b.    $

                   6c.Claimsfordeathorpersonalinjurywhil
                                                       eyouwere
                         intoxicated                                     6c.    $

                   6d.Other.Add aIIotherpri
                                          ority unsecured clai
                                                             m s.
                      W ri
                         tethatamounthere.                               6d. + $     V
                   6e.Total.Addlines6athrough6d.                         6e.
                                                                                y     V
                                                                               Totalclaim

 Totalclalms 6f.StudentIoans                                             6f.    $
ifrom Part2
                   6g.or
                      Obdj
                        lijvationsarisingoutofaseparationagr eement
                            orcethatyou did notreportas priori
                                                             ty
                         claim s                                         6g.    $     #
                   6h.Debts to pensionorprofit-sharing plans,and other
                      similardebts                                              $

                   6i. Otber.Add aIIothernonpriori
                       W ri
                          tethatamounthere.
                                                 tyunsecured claims.
                                                                               +$+ : 0 ()   .




                   6j.Total.AddIi
                                nes6fthrough6i.                          ej.
                                                                                $   Y z.p()




    OfficialForm 106E/F                         Schedule E/F:Creditors W ho HaveUnsecured Claims                      paqe   of
       Case 2:19-bk-13758-NB                             Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                      Desc
                                                         Main Document    Page 28 of 54


                  #     . #        # #e     @      . *

                   -;                j                         ,
 Debtor          FirstName
                               -                         (
                                                MkldleName         LastName
 Debtor2
 (SpouseIffiling) FirstName                     MkldleName         LastName
 uni
   tedstatesBankruptcycoudforthe:CentralDistrictOfCalifornia
 Case number
 (Ifknown)                                                                                                              Q checki
                                                                                                                               fthisi
                                                                                                                                    san
                                                                                                                            amended filing

OfficialForm 106G
S chedule G : Executory C ontracts and U nexpired Leases                                                                           12/1s
Be ascomplete andaccurateas possible.Iftwo marrled people arefilingtogether,bothare equallyresponsible forsupplying correct
information.Ifmorespace isneeded,copytheaddi tionalpage,fillitout,num bertheentries,and attach i
                                                                                               ttothi s page.Onthetop ofany
addi
   ti
    onalpages,writeyournameandcasenumber(ifknown).

    Do     u haveanyexecutorycontractsorunexpired Ieases?
         No,Checkthisboxand t
                            il
                             ethisform withthecourtwithyourotherschedul
                                                                      es.Ynuhave nothing else torepod onthi
                                                                                                          sform .
     Q Yes.Fi
            llinaIIoftheinformati
                                onbelowevenifthecontradsorIeasesareli
                                                                    stedonScheduleA/S.
                                                                                     'Propert
                                                                                            y(Offici
                                                                                                   alForm 106A/B).
 2.Listseparatel
               yeachpersonorcompanywi  thwhom youhavethecontractorI    ease.ThenstatewhateachcontractorIeaseisfor(for
   example,rentvehicl
                    eIease,cellphone).Seetheinstructionsforthi
                                                             sform i
                                                                   ntheinstrudionbookl
                                                                                     etformoreexamplesofexecutorycontractsand
    unexpiredIeases.


    Peoonorcom panyw1
                    thw hom youhavethecontractorIease                                 Statew hatthe contractorIease i
                                                                                                                    s for




     Number           Street




     Number           Street




     Number           Street




     kumlr            street




    Number            Street

    City                                  State     Z1P Code

OfficialForm 106G                               ScheduleG:ExecutoryContracl and Unexpired Leases                             Pa9* 1of
          Case 2:19-bk-13758-NB                           Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                          Desc
                                                          Main Document    Page 29 of 54

                     :     . @     # #*      :      . *


    Debt
       or1           FtrstName                   MiddleName
                                                                      1   LastName
    Debtor2
    (Spouse,iffiling) FirstName                  MiöuleName               LastName
    Uni
      tedstatesBankruptcyCourtforthe:CentralDistrictOfCali
                                                         fornia
    case number
    (Ifknown)                                                                                                                 Q Checkifthi
                                                                                                                                         sisan
                                                                                                                                 amended filing
O fficialForm 106H
Sohedule H:Y our Codebtors                                                                                                                  12Ms
Codebtorsarepeopleorenti   tieswhoarealsoliabl eforanydebtsyoumayhave.Beascompleteandaccurateaspossibl    e.Iftwomarri edpeople
arefil
     ingtogether
               ,b oth ar
                       e  eq ual
                               lyresponsl
                                        ble for suppl
                                                    ylngco r
                                                           rectinf
                                                                 ormat
                                                                     ion .IfmorespaceIsn eeded,coqy theAddit
                                                                                                           ionalPa ge,fi
                                                                                                                       lli
                                                                                                                         tout
                                                                                                                            ,
and num bertheentriesin the boxesonthe left.AttachtheAdditionalPagetothis page.Onthetop ofanyAddltlonalPages,write yournameand
casenumber(ifknown).Answerevee question.
è
  1.Doy aveanycodebtors?(lfyouarefilingajointcase,donotI
                                                       istei
                                                           therspouseasacodebtor.)
             No
        E1 Yes
'
    2.W ithintheIast8yeao,haveyouIivedInacommunitypropertystateorterri  tory?çcommunitypropedystatesandterritori
                                                                                                               esinclude
      Arizona,Californi
                      a,Idaho,Loui
                                 siana,Nevada,New Mexico,PuedoRi
                                                               co,Texas,W ashi
                                                                             ngtnn,andW i
                                                                                        sconsin,)
      Q N otoIi     ne3.
                es,Didyourspouse,formerspouse,orI
                                                egalequival
                                                          entIivewi
                                                                  thyouatthetime?
             Q No
             Q Yes.lnwhichcommuni
                                tystateorterri
                                             torydidynuI
                                                       ive?                                    .Fi
                                                                                                 lli
                                                                                                   nthenameandcurrentaddressofthatperson.

                  Nameofyourspotlse,formerspouse.orlegalequivalent




                  City                                    State                      ZIPCode

ia.Incolumn1,11staI1ofyourcodebtors.Donotincludeyourspouseasacodebtori
                                                                     fyourspouseisfillngwithyou.Listtheperson
1       showninline2againas acodebtoronl
                                       yifthatperson i
                                                     s aguarantororcosigner. Makesureyou haveIisted thecredi
                                                                                                           toron
l ScheduleD(OmcialForm f06D),Schedule&FtofficlalForm 106E/F),orScheduleG(OfflclalForm 106G).UseScheduleD,
é       Schedule WF,orSchedule G to filloutColumn 2.
l
(                                                                                                                                                  i
j        Colsms 1.
                 'Yourcodebtor                                                                       Column2.
                                                                                                            'Thecreditortowhom youow@thedebt
j                                                                                                    CheckaIIschetul
                                                                                                                   esthatappl
                                                                                                                            y:
3.1
f          uame
           -'
                                                                                                     Q schedul  e D,Iine
j
                                                                                                     u sojjstjujj
                                                                                                                e ayz,jr)e
           Number         Str
                            eet                                                                      Q schedul  e G Iine
           çjt
             y                                                St
                                                               ate                    Z1
                                                                                       PCode
3.2
           Name                                                                                      Q scheduleD,Ii  ne
i                                                                                                    Q ScheduleE/F, Iine
i          Number         st
                           reet                                                                      Q schedule G, Iine
ë          çi
            ty                                                Stat:                   ZI
                                                                                       Pçope
3.3
1          Name
                                                                                                     Q scheduleD,line
)                                                                                                    Q scheduleE/F,Iine
l          Nu
             mber         Street                                                                     Q ScheduleG,Iine



Offi
   cialForm 106H                                                      Schedule H:YourCodebtoo                                     Page 1Y
          Case 2:19-bk-13758-NB                        Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                               Desc
                                                       Main Document    Page 30 of 54


                     @    e @    # :*     :      . e

                            .7
                             ,
                             .
                             -N     t.                          '
    oebtor1              -'11 t     N'
                                     1?                                 >.
                                                                       .,
                    FirslName                 MkMleName             LastName
    Debtor2
    (Spxse.iffiling) FlrstName                MeleName              LastName
    Uni
      tedstatesBankruptcycourtf
                              orthe'
                                   .CentralDistrictOfCali
                                                        fornia
    Case ntlmber                                                                                 Check ifthis i
                                                                                                              s:
    (lfknown)
                                                                                                 Q Anamendedfi ling
                                                                                                 Q A supplementshowingpostpetitionchapter13
                                                                                                       income as ofthe following date:
O m cialForm 1O6I                                                                                      vv /oo/yvvv
S c he dule 1:Y o ur Inco m e                                                                                                               S2as
Beascompleteandaccurateaspolsible.Iftwomarriedpeoplearefilingtogether(Debtor1andDebtor2),bothareequallyresponsibl  efor
supplyingcorrectinformation.Ifyouaremarriedandnotfllingjolntl
                                                            y,andyourspouseisIivingwlthyou,includeInformatlonaboutyourspouse.
IfyouareseparatedandyourspouseI   snotfilingwithyou,donotincludeinformationaboutyourspouse.Ifmorespaceisneeded,attacha
separatesheettothisform.Onthetopofanyaddi
                                        tionalpages,writeyournameandcasenumber(Ifknown).Answereveryquestion.
     -.
                   Describe Em ployment

    1. Fillinyourem ploym ent
       information.                                                         Debtor1                              Debtor2 ornon-fillng spouse
      lfyouhavemorethanonejob,
      attachaseparate pagewi
                           th             E
      informati
              onaboutadditional            mpl
                                             oymentstatus             Q        pl
                                                                                oyed                             Q Employed
      empl oyers.                                                           Notemployed                          Q Notemployed
      Includepad-time,seasonal,or
      self-employed work.
      O                             Occupatlon
        ccupationm ayindude student
      orhomemaker,i  fitapplies.
                                    Em ployer's name

                                          Em ployer's address
                                                                     Number Street                             Number Street




                                                                     City             State ZIP Code           City                State ZIP Code
                                          How longemployed there?

     '.
                   Give Details AboutM onthly Incom e

      Estimatemonthl
                   y incomeas ofthe dateyou fil
                                              e thisform.I
                                                         fyouhavenothingto repodforanyIi
                                                                                       ne,wri
                                                                                            te$0 i
                                                                                                 nthespace.Incl
                                                                                                              udeyournon-fili
                                                                                                                            ng
      spouseunlessy0u are separated.
      Ifyouoryournon-filing spousehave morethanoneempl
                                                     oyer,combinetheinformati
                                                                            onforaIIemployersforthatperson onthe I
                                                                                                                 ines
      below,Ifyouneedmorespace,attacha separatesheettothi
                                                        sform.
                                                                                            ForDebtor1          ForDebtor2 or
                                                                                                                non-flllngspouse
.   2.Listmonthlygrolswages,salary,andcommissions(beforeaIIpayrol
                                                                l
      dedudions).lfn0tpai
                        dmcnthly,cal
                                   culatewhatthemonthlywagewcul
                                                              dbe.                          $                    $
    3.Estimateand li
                   stmonthlyovertime pay.                                                  +$                  + $

    4.Calculat/gross income.Addline2 +li
                                       ne 3.                                          4.    5                    $


OfficialForm 1061                                               Schedule 1:YourIncom e                                                   Page1
        Case 2:19-bk-13758-NB                   Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                                  Desc
                                                Main Document    Page 31 of 54

Debtor1              -l-. Midl
              FirstName      dleNa e
                                                   ). 1-
                                              LastName
                                                                                            Case numberLltknownt

                                                                                            FOrD@bt*r1                   ForDebtor2 or
r                                                                                                                       yjoyjajjjauspouso


 5.ListaIIpayrolldeductlons:
5 5a.Tax,Medicare,andSoci    alSecurity deductions                                 5a.   $                            $
      5b.Mandatorycontributionsforretirementplans                                  5b.   $                            $
      5c.Voluntary contributionsforretirementplans                                 5c.   $                            $
      5d.Required repaymentsofretirementfund loans                                 5d.   $                            $
      5e.Insurance                                                                 5e.   $                            $
      5f. Domesticsuppod obli  gations                                             5f.   $                            $
      5g. Uniondues                                                                5g. $                              $
      5h.Otherdeductions.Speci
                             fy:                                                   5h. + $                          + $
    6.Addthe payrolldeductions.Add Ii
                                    nes5a+ 5b+ 5c+5d +5e +5f+ 5g+ 5h. 6. $                                                $

    7.Calculatetotalmonthl
                         y take-home pay.SubtractI
                                                 ine6frnm Ii
                                                           ne4.                             $                             $
'
    8,ListaIIotherincomeregularlyreceived:
       8a.Netincomefrom rentalproperty andfrom operating abusiness,
          profession,orfarm
          Attacha statementforeachpropedyand businessshowinggross
          recei
              pts,ordinaryandnecessarybusinessexpenses,andthetotal                          $                             $
          monthlynetincome.                                            8a.
       8b,lnterestand dividends                                        8b. $                                              $
       8c.Famil y supportpaymentsthatyou,anon-flling spouse,oradependent
          regularl
                 yreceive                                                                       (x- r.              .
          Includealimony,spousalsupport,chil
          settlement,and propedysettlement.
                                            dsupport,mai
                                                       ntenance,divorce            8c.
                                                                                            $ / e)L) $
                                                                                                .



      8d.Unem ploymentcompensation                                                 8d. $                                  $
      8e.SocialSecurity                                                            8e. $                                  $
       8f.Othergovernmentassistancethatyouregularly receive
          Includecashassi stance andthe value (i
                                               fknown)ofanynon-cash assi
                                                                       stance
          thatyoureceive,suchasfoodstamps(benefi   tsundertheSupplemental
          Nutriti
                onAssistanceProgram)orhousingsubsidies.
          Speci fy:                                                         8f. $                                         $
       8g,Pensionorretirementincome                                                8g. $                                 $
                                                                                   '
       8h.Otherm onthlyincome.Specify:                                             8h. + $                              +$
                                                                                            A'
                                                                                             ' .
    9.Addallotherincom e.Add Iines8a+8b+ 8c+8d +8e +8f+8g+ 8h.                                      ,
                                                                                                            '
                                                                                                                .         $
                                                                                                                                                                    t
E10.Calcul
         ate monthl
                  y income.AddIine7+ Ii
                                      ne 9.
'     Add theentriesinIine10forDebtor1andDebtor2ornon-filing spouse.                   10 $.Jl
                                                                                        ,
                                                                                             j..(s(-.+ $
                                                                                                y
                                                                                                                                                =$           v(.
                                                                                                                                                               '
                                                                                                                                                               C,
11.State aIIotherregularcontributionstotheexpensesthatyouIistin ScheduleJ.
   Include contributionsfrom anunmarriedpadner,membersofyourhousehold,yourdependents,yourroommates,and other
   friendsorrelatives.
      DnnotincludeanyamnuntsalreadyincludedinIi
                                              nes2-10oramountsthatarenotavailabletopayexpensesIistedinScheduleJ                                      ,g,       .'
                                                                                                                                                                -h
                                                                                                                                                                 'j
                                                                                                                                                                  '
      Speci
          fy:                                                                                                                               .
                                                                                                                                                 $()-..,t.J
C                                                                                                                                                                   .
                                                                                                                                                        .               l
12.Wr
   Adi
     d
     tett
        hheat
            aa
             mmoo
                uunnttio
                       nnth
                          th
                           eeIa
                              Ssutmcm
                                    ol
                                     a
                                     ury
                                       mo
                                        nfoYfoIu
                                               in
                                                re
                                                 A1
                                                  s0
                                                   sett
                                                      ost
                                                        ahneda
                                                             Lm
                                                              iao
                                                                bu
                                                                 ili
                                                                   n
                                                                   ti
                                                                    t
                                                                    es
                                                                     inal
                                                                        nin
                                                                          deC1
                                                                             e1
                                                                              r.
                                                                               laT/r
                                                                                   h
                                                                                   leSr
                                                                                      te
                                                                                       as
                                                                                        tiu
                                                                                          st
                                                                                           l
                                                                                           i
                                                                                           t
                                                                                           ci
                                                                                            a
                                                                                            sltI
                                                                                               h
                                                                                               ne
                                                                                                foc
                                                                                                  ro
                                                                                                   mmat
                                                                                                      b
                                                                                                      io
                                                                                                       i
                                                                                                       nnedifmito
                                                                                                        ,       an
                                                                                                                 pt
                                                                                                                  hl
                                                                                                                   y
                                                                                                                  pl
                                                                                                                   i
                                                                                                                   esincome.                     $     /z t
                                                                                                                                                          .. ,
                                                                                                                                                             '
                                                                                                                                                 Com bined
                                                                                                                                                 monthly income
E13.Do youexpectan increaseordecrease withln theyearafteryoufilethisform?
      Q No.
      Q Yes.Expl
               ai
                n:

Offi
   cialForm 1061                                             Schedule 1:YourIncome                                                                   page2
            Case 2:19-bk-13758-NB                             Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                                  Desc
                                                              Main Document    Page 32 of 54


                      *     . @    @ #*       #        . *


      Debtor1         FlrstName
                                                      j
                                                  MiööleName                        LastName                          Check i
                                                                                                                            fthi
                                                                                                                               s is:
      Debtor2                                                                                                         Q Anamendedfiling
      (SpouseliffiIing) Fi
                         rstName                  MlddleName                        LastName
                                                                                                                      Q A suppl
                                                                                                                              ementshowingpostpetiti
                                                                                                                                                   onchapter13
      Uni
        tedstatesBankruptcyCourtforthe:CentralDistrid ofCali
                                                           fornia                                                        expenses asofthe following date:
      casenumber                                                                                                         MM I DD /YYYY
      (Ifknown)


     O fficialForm 106J
     S che dule J: Yo ur Ex pe nses                                                                                                                                              lzas
     Beascompleteandaccurateas possible.IfG omarrled peoplearefillng together,both areequally responsibleforsuppl
                                                                                                                ylng correct
     lnformation.Ifmore spaceis needed,attach anothersheettothi
                                                              s form.Onthe top ofanyadditionalpages,writeyournameand case number
     (ifknown).Answereveryquestion.
     '.
                     Describe YourHousebold

      Isthi
          sajointcase?
       Q No.GotoI ine2.
       Q Yes.DoesDebtor2Ilveinaseparatehousehold?
             Q Nc
             Q Yes.Debtor2mustfil
                                eOfficialForm 106J-2,ExpensesforSeparateHouseholdofDebtor2.
 2. Do you have dependents?                   Q N                                                   Dependent,srelationshipto            Dependent':         Does dependentIive
    DonotlistDebtnr1and                           i     es. Filloutthi
                                                                     sinformationfor Debtor1orDebtor2                                    age                 with you?
    Debtor2.                                          (
                                                      ,1)()kt(1(!r)
                                                                  (,rl(1()r
                                                                          !t......................,
                                                                                                  ...-.   ...

    Donotstate thedependents'                                                                    ) st
                                                                                                    '                                     lj                 u fs.'-
                                                                                                                                                                 es
                                                                                                                                                                 '
      nam es.
                                                                                                  $ ..-l)                                 lî                 usv--..--
                                                                                                                                                                     -

                                                                                                 '
                                                                                                 (
                                                                                                 ' r
                                                                                                   t'Nl j
                                                                                                   '                                                         p-ws
                                                                                                                                         fé>
                                                                                                                                           b
                                                                                                 N              .
                                                                                                   .      x.v

                                                                                                          t%
                                                                                                           o.
                                                                                                            j
                                                                                                            !;
                                                                                                                                                             QNes.
                                                                                                                ..#                                          Q
                                                                                                                                                                 Yes
                                                                                                                                                             Q so
                                                                                                                                                             Q Yes
 3. Do yourexpenses Include                           N0
      expensesofpeopleotherthan Q yes
 .    yp.
        p-P#!f
             .#!!4yp-Mr.
                       d.
                        p.
                         p:p#.
                             pnt.?...
 '.
                 Estimate YourOngoinq Monthly Expenses
 Estimate yourexpenses asofyourbankruptcyfiling date unlessyouare usingthisform as asuppl
                                                                                        ementin aChapter13caseto repod
 pxpensesas ofadateafterthebankruptcyIsflled.lfthisIsa aupplem entalScheduleJ,checkthe boxatthe top ofthe form and fillIn the
 applicable date.
 Includeexpenses paidforwith non-cash governmentassistance I
                                                           fyou know the valueof
 suchassistanceandhaveincluded i
                               tonSchedule1:Yourlncome(Offlci
                                                            alForm 1061.)                                                                   Yourexpenses
 4.Therentalorhomeownershipexpensesforyourresidence.Includefi
                                                            rstmortgagepaymentsand                                                                '(
          anyrentforthegroundorIot        ,
                                                                                                                                           $            x.;-f-
                                                                                                                                                  ().s.j4
          Ifnotincluded inIi
                           ne4:
          4a. Realestatetaxes                                                                                                     4a.      $
          4b. Property,homeowner's,orrenter'sinsurance                                                                            4b.      $
       4c. Homem aintenance,repair,andupkeepexpenses                                                                              4c.      $           jy
                                                                                                                                                        ..
                                                                                                                                                          o o )
                                                                                                                                                        z w ,N           .   ,
                                                                                                                                                                                 .-


       4d. Homeowner'sassnciationorcondominium dues                                                                               4d.      $

Offi
   cialForm 106J                                                        ScheduleJ:YourExpenses                                                                           l
                                                                                                                                                                         M9e 1
       Case 2:19-bk-13758-NB                      Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                         Desc
                                                  Main Document    Page 33 of 54

                   .-
                    '
                    s
 Debtor1          -'' (,''
                         -
                         jj-
                           j
                           .j  ,
                                       ,
                                             ..
                                             (jk
                                           .. .g....
                                                   j,
                                                   g;                             Case number(ttknownt                                                    -
             FirslName     MddteName          LastName



                                                                                                             Yourexpenses

 5.Additionalmortgage paymenl foryourresidence,suchashomeequityIoans                                         $
                                                                                                                      '
 6. Util
       ities:                                                                                                     v       t .'
                                                                                                                             #
                                                                                                                             .                '

    6a. Electricity,heat,naturalgas                                                                  6a. $
                                                                                                                  . (.
                                                                                                                     h(.e
                                                                                                                       %'.QlA.'fu--
                                                                                                                       '
    6b. Water,sewer,garbage collection                                                               6b. $
    6c. Tel ephone,cellphone,Internet,satel
                                          li
                                           te,and cableservices                                      6c. $k ''U.
                                                                                                              /7 (.'
                                                                                                                   ..-.              .



    6d. Other.Specify:                                                                               6d. $
 7. Food and housekeepingsuppli
                              es                                                                             $
 8. Childcare andchildren'seducation costs                                                                   $            /
                                                                                                                          U (.
                                                                                                                             '., (..
                                                                                                                                   s
                                                                                                                                   j'
                                                                                                                                   - 2-;     ,,


 9. Clothing,Iaundry,and drycleaning                                                                 9   .   $            J (' ' x-
                                                                                                                          k-
10. Personalcareproducl and services                                                                         $
11. Medicaland dentalexpenses                                                                                $
12. Transportation.Includegas,maintenance,busnrtrai
    Donotinclude carpayments.
                                                  n fare.                                                    $'-'o'-trt
                                                                                                                      --
                                                                                                                       h--t
                                                                                                                          T.
                                                                                                                          .
                                                                                                                           -h
                                                                                                                            --
                                                                                                                             (''--',     -



13. Entertainment,clubs,recreation,newspapers,magazines,and books                                            $                   -
14. Charitable contributionsand religlous donations                                                          $                   -


15. Insurance.
    Do notincludeinsurance deductedfrom yourpayorincluded in Iines4or20.                                           ..         %. ,
                                                                                                                                 -
                                                                                                                                 '%
                                                                                                                                  '
                                                                                                                                  -
                                                                                                                                  .''-%
                                                                                                                                      .1
    15a.Lifeinsurance                                                                                lsa. $               /'
                                                                                                                           kal,:-. -/
    15b.HeaIthinsurance                                                                                   $
    15c.Vehicle insurance                                                                                 $
    15d.Otherinsurance.Specify:                                                                              $-

    Taxes.Donotincl
                  udetaxesdeducted from yourpayorincludedinIines4 or20.
    Specify:                                                                                         16. $
17. lnstallmentorIease paymena:
    17a.CarpaymentsforVehicle1                                                                       l7a. $
    17b. Carpayments forVehicle 2                                                                            $
    17c.Other.Specify:                                                                                       $
    17d.Other.Specify:                                                                               l7d. $
18. Yourpaymentsofalimony,maintenance,andsupjod thatyoudidnotreportasdeductedfrom
    yourpayonIine5,Schedule1,Yourlncome(OfficlalForm 1061).                                                  5
19. Otherpaymenl you maketosuppod otherswho do notIl
                                                   vewith you.
   Specify:                                                                                                  $
20. Otherrealpropedyexpenses notincluded in Iines 4or5ofthi
                                                          sform oron Schedule1:Yourlncome.
    20a.Modgagesonotherpropert
                             y                                                                       20a. $
    20b.Realestatetaxes                                                                              20b.    $
    20c.Property,hnmeowner's,orrenter'
                                     sinsurance                                                      20c.    $
    20d.Maintenance,repai
                        r,and upkeep expenses                                                        20d.    $
    20e.Homeowner' sassociationorcondominium dues                                                    20e.    $


Offi
   cialForm 106J                                         ScheduleJ:YourExpenses                                                                   PD9e2
           Case 2:19-bk-13758-NB          Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                              Desc
                                          Main Document    Page 34 of 54
 Debtor1                                                                       Case numberLifknownb
             Fi
              rstName   MiddleName      LastName




21. Other.Speci
              fy:                                                                                          +$

22. Calculateyourmonthlyexpenses.                                                                                                I
    22a.Add Iines4 through21.                                                                    wa $2 2ctl-.DO l
                                                                                                      .
                                                                                                                l
    22b.Copyl
            ine22(monthlyexpensesforDebtor2),i
                                             fany,from Offi
                                                          cialForm 106:-2                        22b.        $
    22c.AddIine 22aand 22b.The resul
                                   tisyourmonthl
                                               yexpenses.                                        22c. $ 2y2&d -OT

23.Calculateyourmonthly netincome.
                                                                                                     $ + .  2 ()0
   23a. CopyI
            ine 12Wourcombinedmonthl
                                   yincomejfrom Schedule1.                                       23a.
   23b. Copyyourmonthl
                     yexpensesfrom Iine 22cabove.                                                23b $ 2 j2t3(3.O
                                                                                                      .    ....



   23c. Subtractyourmonthl
                         y expensesfrom yourmonthl
                                                 yincome.
        The resul
                tisyourmonthlynetincome.                                                         23 $ 4 ' .
                                                                                                      c.
                                                                                                          0       -




24.Do you expectan increase ordecreasein yourexpenseswithin theyearafteryou file thisform ?
   Forexample,doyou expectto finishpaying foryourcarI
                                                    oanwithinthe yearordo youexpectyour
   mortgage paymentto increaseordecrease becauseofa modifi
                                                         cationtothe termsofyourmodgage?

   Q so.
   Q Yes. ?Explainhere:




Offi
   cialForm 106J                                   ScheduleJ:YourExpenses                                                    Page3
          Case 2:19-bk-13758-NB                             Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                 Desc
                                                            Main Document    Page 35 of 54


                 :     . #     @ :*        .      . *

                      l                l                           ..
                                                                    -
Debtor1
                 Fia Name                      Mi
                                                ödleName             LastName
Debtor2
(Spouse,iffiling) FirstName                    MiddleName            LastName
Unit
   edStatesBankruptcyCoudforthe.L>$.-ytt
                                       '
                                       t(oistrictof
Case number
(Ifknown)
                                                                                                                                      Q checkifthi
                                                                                                                                                 sisan
                                                                                                                                          amended filing


 O fficialForm 106Dec
  Declaration A bout an Individual D ebtor's Schedules                                                                                            lcas
 Iftwo married peoplearefilingtogether,bothare equally responsibleforsuppl
                                                                         ylngcorrectInformati
                                                                                            on.
 Youmustfilethisform wheneveryoufilebankruptcyschedul esoramended schedul  es.Makingafal   sestatement,concealing propedy,or
 obtaining moneyorpropedy byfraud înconnectionwitha bankruptcy case canresultinfines up to $250,000,orimprisonmentforupto 20
 years,orboth.18U.S.C.jj152,1341,1519,and3571.


                    sign Below


      Did y      payoragree to paysomeonewho isNOTanattorney to help youfilloutbankruptcyforms?
           ND
      Q Yes. Nameofperson                                                                  .AttachBankruptcyPetit
                                                                                                                ionPreparer'
                                                                                                                           sNoti
                                                                                                                               ce,Decl
                                                                                                                                     arati
                                                                                                                                         on,and
                                                                                            Signature(Offi
                                                                                                         ci
                                                                                                          alForm 119).




      Underpenal
               tyofperjury,ldeclarethatIhavereadthesummaryandschedulesfiledwiththisdeclarationand
      thatthey aretrue and correct.



    x                      -                                       x
        Sign ure           btor1                                        Signatufe ofDebtor2
                     f--
        Date                       r                                    Date
               MM      D       YY                                               MM I DD / YYYJ




OldalForm 106Dec                                              Decl
                                                                 aration Aboutan IndlvidualDebtor's Schedules
            Case 2:19-bk-13758-NB                          Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                        Desc
                                                           Main Document    Page 36 of 54


                       *    . #    : :*       :      . *


   Debtor1             First ame
                                          j       MkldleName
                                                               .
                                                                          LastName
   Debtor2
   (Spouse,iffiling) FirstName                    Mddl
                                                     eName                t-astName
   Uni
     tedstatesBankruptcycoudforthe:CentralDistrictOfCalifornia
   case number
   (I
    fknown)                                                                                                                   Q checki
                                                                                                                                     fthi
                                                                                                                                        sisan
                                                                                                                                amended filing



  O fficialForm 107
  statem ent of FinanoialAf airs for Individuals Filing for B ankruptcy                                                                       :4/19
  Beas completeandaccurate as possible.Iftwo marrl
                                                 ed peopl
                                                        e ar@filing together,both areequally responsibl
                                                                                                      e forsupplyi
                                                                                                                 ngcorrect
  information. I
               fmorespaceis needed,attachaseparatesheettothl sform.Onthe topofanyadditionalpages,wri      teyournameand case
  number(ifknown).Answereveryquestion.
   '.
                  Bive DetailsAboutYourMaritalStatus and W here You Lived Before

   1.W hatilyourcurrentmarltalstatus?

           Q M         d
               otmarried

   2.Duringthe Iast3yeao,have youIived anywhereotherthan where you Ii
                                                                    ve now?
           Q
           h No
            * es.ListaIlofthe pl
                               acesyou I
                                       ivedinthe Iast3years.DonotindudewhereyouIi
                                                                                venow.

               Debtor1:                                            Dates Debtor1 Debtor2:                                        DatesDebtor2
                                                                   Iived there                                                   livedthere

                                                                                      Q SameasDebtor1                           Q SameasDebtor1
                                                                   From                                                            From
                 Number        street                                                   Number street
                                                                   To


                City                          State ZIPCode                             City               State ZlPCode

                                                                                      Q SameasDebtor1                           Q SameasDebtor1
                                                                   From                                                            From
                Number         Street                                                   Number Street



               City                           state ZIP Code                            city               State   z1P Code

   3.W ithin last8years,didyoueverIivewithaspouseorI     egalequivalentinacommunitypropertystateorterritory?fcommuni
                                                                                                                   typropedy
     state dnJf
              err/l
                  o/esincl
                         udeAri
                              zona,Cal
                                     ifornia,Idaho,Louisiana,Nevada,New Mexi
                                                                           co,PuertoRico,Texas,Washi
                                                                                                   ngton,andWisccnsin.
                                                                                                                     )
             No
           Q Yes.MakesureyoufiloutSchedsleH.
                                           'YourCodebtors(OfficialForm 106H).

   '
       .        Explain tlle lources ofYourlnlom e
Ofl
  idalForm 107                                    StatementofFinancialAffairsforIndividual
                                                                                         s Filing forBankruptcy                      page 1
      Case 2:19-bk-13758-NB                   Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                                                                                                                                                    Desc
                                              Main Document    Page 37 of 54


Debt
   or1               '
                     )))
             FirstName   MpddleName
                                           (.
                                            -.
                                          LastName
                                                                                                                                                     Case number(/fknownb



 4. Didyou haveany incomefrom employmentorfrom operatinga businessduring thisyearorthe two previous cal
                                                                                                      endaryeao?
    Filinthetotalamountofincomeyoureceivedfrom aIIjobsandaIIbusi
                                                               nesses,indudingpart-timeadi
                                                                                         vi
                                                                                          ti
                                                                                           es.
    I
    fyouare g ajointcaseand youhave i ncome thatynu receivetogether,Ii
                                                                     sti
                                                                       tonl
                                                                          yonce underDebtor1.
         o
    Q Yes.Filinthedetails.
                                              '
                                              y
                                              .
                                              )
                                              j
                                              '
                                              ;
                                              .
                                              p
                                              t
                                              p
                                              ?
                                              lq
                                               -
                                               y
                                               '
                                               ;
                                               .
                                               .r
                                               k-
                                                ë'1
                                                  9
                                                  '4-
                                                  ''p
                                                    r
                                                    - yj
                                                      i
                                                     ',v':
                                                        & )
                                                          .>'
                                                        ''r
                                                         .  .
                                                            .
                                                            )
                                                            B
                                                            .
                                                            ;tq
                                                             ï
                                                             k
                                                             '
                                                             i
                                                             .h
                                                              j
                                                              l
                                                             -y
                                                              j
                                                              i
                                                              .
                                                              t
                                                              ;
                                                              j
                                                              '.
                                                               y
                                                               t
                                                               >
                                                               y
                                                               j
                                                               4
                                                               (x
                                                                .
                                                                r
                                                                2
                                                                q  L@
                                                                 r#,
                                                                 : .k)!
                                                                    t r)p
                                                                       #i
                                                                       j g
                                                                        j:k
                                                                          #p
                                                                         jï
                                                                          g;rtp
                                                                             )
                                                                            ty
                                                                             k
                                                                              i
                                                                              fk
                                                                              -
                                                                              jyj
                                                                               '.
                                                                                y:
                                                                                 rjr'
                                                                                    .'
                                                                                     .
                                                                                     jy.
                                                                                       ?..
                                                                                       .
                                                                                       :
                                                                                     q -
                                                                                        .j,
                                                                                          -j'-
                                                                                             j.
                                                                                             t'
                                                                                              .
                                                                                              j
                                                                                              j-
                                                                                               j-
                                                                                               j.
                                                                                                !
                                                                                                1
                                                                                                .
                                                                                                .
                                                                                                .t
                                                                                                 yr.
                                                                                                   14
                                                                                                    .
                                                                                                    1
                                                                                                    ,r
                                                                                                     j)
                                                                                                      4
                                                                                                      tp
                                                                                                      .
                                                                                                      Mk
                                                                                                       AF
                                                                                                        j
                                                                                                        ,
                                                                                                        f1
                                                                                                        :
                                                                                                        'jl
                                                                                                          k
                                                                                                          -
                                                                                                          (
                                                                                                          i
                                                                                                          -
                                                                                                          ;r
                                                                                                           k
                                                                                                          ,)
                                                                                                           ;'p
                                                                                                            k
                                                                                                            x
                                                                                                            .
                                                                                                             q
                                                                                                             j
                                                                                                             ï
                                                                                                             j
                                                                                                             s
                                                                                                             j
                                                                                                             t
                                                                                                             Ef
                                                                                                              j
                                                                                                              r
                                                                                                              j-
                                                                                                               q
                                                                                                               '
                                                                                                               j
                                                                                                               k
                                                                                                               i
                                                                                                               '
                                                                                                               q
                                                                                                               à
                                                                                                               q
                                                                                                               u
                                                                                                               t
                                                                                                               l#
                                                                                                                6
                                                                                                                t
                                                                                                                /
                                                                                                                y
                                                                                                                l
                                                                                                                -
                                                                                                                '
                                                                                                                kq
                                                                                                                 r
                                                                                                                 .
                                                                                                                 l
                                                                                                                 J
                                                                                                                 )
                                                                                                                 .'
                                                                                                                  .
                                                                                                                  p
                                                                                                                  ë
                                                                                                                  $
                                                                                                                  s
                                                                                                                  1l
                                                                                                                   /
                                                                                                                   d
                                                                                                                   '
                                                                                                                   t-
                                                                                                                    1
                                                                                                                    :
                                                                                                                    a7/
                                                                                                                      ë
                                                                                                                      C
                                                                                                                      nr
                                                                                                                       !
                                                                                                                       rql
                                                                                                                       .
                                                                                                                       '  7
                                                                                                                          q
                                                                                                                          r
                                                                                                                          ï
                                                                                                                         y:
                                                                                                                         .t
                                                                                                                          ,
                                                                                                                          .
                                                                                                                          $8
                                                                                                                           /
                                                                                                                          '.%>1
                                                                                                                           ''  .
                                                                                                                               j
                                                                                                                               q
                                                                                                                              f-
                                                                                                                               -
                                                                                                                               '!
                                                                                                                                l
                                                                                                                                'ù
                                                                                                                                 k'ir
                                                                                                                                -L
                                                                                                                                .z  -
                                                                                                                                    .
                                                                                                                                    -
                                                                                                                                    r
                                                                                                                                    :
                                                                                                                                    $p
                                                                                                                                     .
                                                                                                                                     !
                                                                                                                                     )l
                                                                                                                                     g
                                                                                                                                     ,.
                                                                                                                                      j-
                                                                                                                                       t
                                                                                                                                       T
                                                                                                                                       ..
                                                                                                                                       z
                                                                                                                                       l
                                                                                                                                       .z
                                                                                                                                        -
                                                                                                                                        :7
                                                                                                                                        g
                                                                                                                                        ry
                                                                                                                                         .-.
                                                                                                                                           -
                                                                                                                                           ,'.
                                                                                                                                             ' -
                                                                                                                                               -     ..#.'.v
                                                                                                                                           a- , y .4 2.. .
                                                                                                                                                           '.:
                                                                                                                                                             .
                                                                                                                                                             <
                                                                                                                                                             .!
                                                                                                                                                             .
                                                                                                                                                             '.
                                                                                                                                                              h
                                                                                                                                                              -
                                                                                                                                                              s.
                                                                                                                                                               i
                                                                                                                                                               t
                                                                                                                                                               '
                                                                                                                                                               ;.
                                                                                                                                                                --
                                                                                                                                                                 .'t
                                                                                                                                                                   n
                                                                                                                                                                   -
                                                                                                                                                                   y
                                                                                                                                                                   '
                                                                                                                                                                   j
                                                                                                                                                                   -
                                                                                                                                                                   '.
                                                                                                                                                                    .
                                                                                                                                                                    t
                                                                                                                                                                    j
                                                                                                                                                                    p
                                                                                                                                                                    j''
                                                                                                                                                                      .
                                                                                                                                                                      '
                                                                                                                                                                      '
                                                                                                                                                                      ''
                                                                                                                                                                       >
                                                                                                                                                                       p
                                                                                                                                                                       j
                                                                                                                                                                       'l
                                                                                                                                                                        8
                                                                                                                                                                        ?
                                                                                                                                                                        ù
                                                                                                                                                                        .
                                                                                                                                                                        '
                                                                                                                                                                        -r
                                                                                                                                                                         ,
                                                                                                                                                                         -
                                                                                                                                                                         *
                                                                                                                                                                         '
                                                                                                                                                                         .
                                                                                                                                                                         s
                                                                                                                                                                         jy,t
                                                                                                                                                                          . #
                                                                                                                                                                            -
                                                                                                                                                                            4
                                                                                                                                                                            1
                                                                                                                                                                            y
                                                                                                                                                                            y
                                                                                                                                                                            ;
                                                                                                                                                                            j l
                                                                                                                                                                              t
                                                                                                                                                                              p
                                                                                                                                                                             y)
                                                                                                                                                                              'I
                                                                                                                                                                               1
                                                                                                                                                                               t.
                                                                                                                                                                                )
                                                                                                                                                                                tll
                                                                                                                                                                                 !
                                                                                                                                                                               , j
                                                                                                                                                                                  )
                                                                                                                                                                                  #
                                                                                                                                                                                  k
                                                                                                                                                                                  .
                                                                                                                                                                                  j
                                                                                                                                                                                  p
                                                                                                                                                                                  -
                                                                                                                                                                                  .
                                                                                                                                                                                  f.
                                                                                                                                                                                   :
                                                                                                                                                                                   t
                                                                                                                                                                                   y
                                                                                                                                                                                   '
                                                                                                                                                                                   ;:                         '
                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                        '' '
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                          ..

                                              ïtqqr );..'u.-t
                                                  k;-            '.'.'--. .' .ï.'.'....-.'.-..
                                                            .'.c--                           )ba:..
                                                                                                  -
                                                                                                  ),
                                                                                                   ,/
                                                                                                   .
                                                                                                   -8.
                                                                                                     -c
                                                                                                      k
                                                                                                      ,-.
                                                                                                        c
                                                                                                        ..u
                                                                                                          .
                                                                                                          ..;
                                                                                                            ..
                                                                                                             ,.
                                                                                                              .
                                                                                                              ;
                                                                                                              .-
                                                                                                               jtp
                                                                                                                 !4,
                                                                                                                   ï
                                                                                                                   -
                                                                                                                   ;
                                                                                                                   :.
                                                                                                                    t'
                                                                                                                     :
                                                                                                                     0
                                                                                                                     kk
                                                                                                                      yi
                                                                                                                       -
                                                                                                                       .l
                                                                                                                        ),:cr. .;
                                                                                                                         r4
                                                                                                                          l                        t,
                                                                                                                                                    #xj
                                                                                                                                                      .
                                                                                                                                                      :
                                                                                                                                                      <
                                                                                                                                                      .p
                                                                                                                                                       'p
                                                                                                                                                        q-
                                                                                                                                                         k
                                                                                                                                                         r,$;-.',$kp1i-
                                                                                                                                                                    . E
                                                                                                                                                                      k
                                                                                                                                                                      kz
                                                                                                                                                                      -
                                                                                                                                                                      .-.
                                                                                                                                                                        z
                                                                                                                                                                        F
                                                                                                                                                                        y
                                                                                                                                                                        .
                                                                                                                                                                        --
                                                                                                                                                                         )
                                                                                                                                                                         ::''
                                                                                                                                                                         1  '
                                                                                                                                                                            ..-
                                                                                                                                                                              -
                                                                                                                                                                              i
                                                                                                                                                                              ',
                                                                                                                                                                               ?
                                                                                                                                                                               .t
                                                                                                                                                                                2
                                                                                                                                                                                -
                                                                                                                                                                                ;
                                                                                                                                                                                -l
                                                                                                                                                                                 !)
                                                                                                                                                                                 7.
                                                                                                                                                                                  h
                                                                                                                                                                                  'i !.k,c ...--.. ...
                                                                                                                                                                                   -;.
                                                                                                                                                                                   '
                                                                                                                                                                                   i ;
                                                                                                                                                                                     7               .
                                                                                                                                                                                                     v
                                                                                                                                                                                                     ...     '
                                                                                                                                                                                                             -
                                                                                                                                                                                                               -,
                                                                                                                                                                                                       .. .- . .t,
                                                                                                                                                                                                                 -
                                                                                                                                                                                                                 #4
                                                                                                                                                                                                                  p,
                                                                                                                                                                                                                  kj
                                                                                                                                                                                                                   ;,:
                                                                                                                                                                                                                     $
                                                                                                                                                                                                                     t,-
                                                                                                                                                                                                                       -
                                                                                                                                                                                                                       .-y:-..,t:
                                                                                                                                                                                                                                q
                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                ù.k
                                                                                                                                                                                                                                  L
                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                  .

                                                  Sourcesofintome                                                Gros:incom:                                                SollKesQfincom:                                                      Gro:sIncome
                                                  CheckaI1thatappl
                                                                 y.                                              (beforededkl
                                                                                                                            dionsand Checkallthatappl
                                                                                                                                                    y.                                                                                           (beforededudionsand
                                                                                                                 exdusions)                                                                                                                      exclusions)
                                                   U-1W ages,commissions,                                                                                                   C1 Wages,commissions,
        From January1ofcurrentyearuntil                      bonuses,ti
                                                                      ps                                          $                                                                  bonuses,tips                                               $
        the dateyoufil
                     edforbankruptcy:
                                                   Q Operati
                                                           ngabusiness                                                                                                      U3 Operatingabusi
                                                                                                                                                                                            ness
        Forlastcalendaryear:                       Q Wages,commissions,                                                                                                     Q Wages,commi
                                                                                                                                                                                        ssions,
                                                             bonuses,ti
                                                                      ps                                         $                                                                   bonuses,tips                                               $
        (January1toDecember31,                ) Q operatingabusiness                                                                                                        Q Oper
                                                                                                                                                                                 atingabusi
                                                                                                                                                                                          ness

        Forthecalendaryearbeforethat:              Q wages,commissions,                                                                                                     Q waqes,oommi
                                                                                                                                                                                        ssions,
                                                             bonuses,ti
                                                                      ps                                         $                                                                   bonuses,tips                                               $
        (January1toDecember31,                ) Q operatingabusiness                                                                                                        Q Operatingabusi
                                                                                                                                                                                           ness

 5. Didyou recelveanyotherincome during thlsyearorthetwoprevious calendaryeao ?
    I
    nclude i
           ncomeregardlessofwhetherthatincome i
                                              staxabl
                                                    e.Examplesofot  herincomearealimony;childsupport;SocialSecurity,
    unemployment,andotherpublicbenestpayments'
                                             ,pensions'
                                                      ,rentalincome;interest'
                                                                            ,divi
                                                                                dends;moneycollectedfrom Iawsui
                                                                                                              ts'
                                                                                                                ,royal
                                                                                                                     ties'
                                                                                                                         ,and
    gamblingandl
               otterywi
                      nni
                        ngs.I
                            fyouaresl
                                    ingajointcaseandynuhaveincomethatynurecei
                                                                            vedtogether,I
                                                                                        isti
                                                                                           tonlyonceunderDebtor1.
    Li
     steac ourceandthe grossincomefrom eachsourceseparately.Donotincl
                                                                    udeincomethatyou I
                                                                                     isted i
                                                                                           nIine4.
         o
    Q Yes.Fi
           lli
             nthedetail
                      s.
                                              qrfr
                                                 ct...s-                                                                                                                               sd
                                                                                                                                                                                        .l                              -6
                                                                                                                                                                                                                         ':'61
                                                                                                                                                                                                                             C1lh
                                                                                                                                                                                                                                ), )'4
                                                                                                                                                                                                                                     lj
                                                                                                                                                                                                                                     ?rj
                                                                                                                                                                                                                                       t'
                                                                                                                                                                                                                                        k1
                                                                                                                                                                                                                                         -m
                                                   i->..z.>.=.-....k--.Q
                                                                       rq
                                                                        ouvî
                                                                           '-:.%ZL..?
                                                                                      -h
                                                                                       i
                                                                                       .'
                                                                                        j
                                                                                        .j
                                                                                         qj
                                                                                          jtj
                                                                                            j     4.
                                                                                                   8
                                                                                                   j*
                                                                                                    8g' ' lj
                                                                                                           -
                                                                                                           pj
                                                                                                            pt
                                                                                                             :1.i:'-z
                                                                                                                    j-el
                                                                                                                       ffj
                                                                                                                         .j
                                                                                                                          .j.
                                                                                                                            t
                                                                                                                            -l
                                                                                                                             ;'S
                                                                                                                               '!tr
                                                                                                                                  (f
                                                                                                                                   ,d
                                                                                                                                    ;6
                                                                                                                                     f j/
                                                                                                                                        j l-t
                                                                                                                                            q
                                                                                                                                            j
                                                                                                                                            tj
                                                                                                                                             j
                                                                                                                                             ul-
                                                                                                                                               ;     rgq
                                                                                                                                                       yp
                                                                                                                                                        jj
                                                                                                                                                         tj
                                                                                                                                                          ),/
                                                                                                                                                            tj
                                                                                                                                                             t'
                                                                                                                                                              j
                                                                                                                                                              ,k..' 1
                                                                                                                                                                    ''f
                                                                                                                                                                      uk
                                                                                                                                                                       vl
                                                                                                                                                                        -l
                                                                                                                                                                         f
                                                                                                                                                                         k.tkk-r '.Rs.     ..
                                                                                                                                                                                            y
                                                                                                                                                                                            gt
                                                                                                                                                                                             j
                                                                                                                                                                                             ,.
                                                                                                                                                                                              j
                                                                                                                                                                                              n:(
                                                                                                                                                                                                !4
                                                                                                                                                                                                 ..,
                                                                                                                                                                                                   p'
                                                                                                                                                                                                    .'
                                                                                                                                                                                                     '-
                                                                                                                                                                                                      '
                                                                                                                                                                                                      ryr'j'
                                                                                                                                                                                                           j.-''  -y
                                                                                                                                                                                                                   -pk.t       è j71      N            l!Err
                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                           '  '
                                               1h                      .              .
                                                                                       L:jr
                                                                                          rjj
                                                                                            .
                                                                                            t
                                                                                            y
                                                                                            rj
                                                                                             rr
                                                                                              )y
                                                                                               :t
                                                                                                ,j
                                                                                                 tq
                                                                                                  p-z
                                                                                                    j'
                                                                                                     z,
                                                                                                      y
                                                                                                      .j
                                                                                                      ; .k
                                                                                                         a .CI
                                                                                                             .
                                                                                                             /
                                                                                                             -
                                                                                                             )
                                                                                                             F             y
                                                                                                                           -;r
                                                                                                                             !q   2h!h
                                                                                                                                     ,j-$
                                                                                                                                        .j
                                                                                                                                         -  k
                                                                                                                                            .
                                                                                                                                            ,
                                                                                                                                            jh
                                                                                                                                             -
                                                                                                                                             j
                                                                                                                                             .j
                                                                                                                                              .
                                                                                                                                              k
                                                                                                                                              -
                                                                                                                                              ej
                                                                                                                                               '
                                                                                                                                               L
                                                                                                                                               -
                                                                                                                                               !
                                                                                                                                               .
                                                                                                                                               (yç
                                                                                                                                                k
                                                                                                                                                :
                                                                                                                                                ,
                                                                                                                                                trk
                                                                                                                                                  ni
                                                                                                                                                   y2
                                                                                                                                                    j-
                                                                                                                                                     '         X
                                                                                                                                                               ,.
                                                                                                                                                               '                         .-t                   /p
                                                                                                                                                                                                                ,r
                                                                                                                                                                                                                 g.i'?
                                                                                                                                                                                                                     -.' - '- .           ,
                                                                                                                                                                                                                                          yL
                                                                                                                                                                                                                                          .2.
                                                                                                                                                                                                                                            f.jb.bbàp
                                                                                                                                                                                                                                                    tr
                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                     -q
                                                                                                                                                                                                                                                     :   j
                                                                                                                                                                                                                                                         jiy
                                                                                                                                                                                                                                                           t.
                                                                                                                                                                                                                                                            j .-y-
                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                              k     t1
                                                                                                                                                                                                                                                                     -    x'
                                                                                                                                                                                                                                                                     eysyss,r,'
                                                                                                                                                                                                                                                                              tœ
                                                                                                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                              -V
                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                               ,'j
                                                                                                                                                                                                                                                                                .ë''
                                                                                                                                                                                                                                                                                 --
                                                                                                                                                                                                                                                                                  h
                                                                                                                                                                                                                                                                                  lj
                                                                                                                                                                                                                                                                                   llë7?
                                                                                                                                                                                                                                                                                       -.
                                                                                                                                                                                                                                                                                       -'-'.-..-
                                                                                                                                                                                                                                                                                              ,L
                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                               -.
                                                                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                                                                 -'
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                 g
                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                 -s
                                                                                                                                                                                                                                                                                                  yy-'
                                                                                                                                                                                                                                                                                                     h
                                                                                                                                                                                                                                                                                                     '>
                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                      -g
                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                        jna
                                                k'                                                                                                                                                                                                                                                        bg)
                                                -
                                                                       t
                                                                       !
                                                                       I:r,
                                                                          t
                                                                          -ïk
                                                                            t,...
                                                                              ; !'
                                                                                 .
                                                                                 -'    ' 'p
                                                                                          ; à
                                                                                            r
                                                                                            k                                                               .                               .
                                               f)
                                               :  .
                                                  1;
                                                   '
                                                   q
                                                   lpj.
                                                      ù)
                                                       '
                                                       r
                                                       ;tï
                                                         p j<' -' .'
                                                                   -.-i.-
                                                                        '>  tz
                                                                             -k    .....:k
                                                                                         -
                                                                                         .,
                                                                                          ;l.
                                                                                            .
                                                                                            F
                                                                                            ë
                                                                                            -
                                                                                            x :ï
                                                                                               ; #y
                                                                                                  -
                                                                                                  .j
                                                                                                   .
                                                                                                   .j
                                                                                                    g
                                                                                                    -)
                                                                                                     y
                                                                                                     ,
                                                                                                     .
                                                                                                      ,
                                                                                                      4
                                                                                                      y
                                                                                                      â
                                                                                                      rj
                                                                                                       ;
                                                                                                       t
                                                                                                       :y
                                                                                                        .
                                                                                                        .
                                                                                                        .-
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         , .
                                                                                                           j
                                                                                                           -
                                                                                                           ,,
                                                                                                            ?;
                                                                                                             .r
                                                                                                              o
                                                                                                              .-s  .;,
                                                                                                                     .j
                                                                                                                      r-j
                                                                                                                        !;.
                                                                                                                          ,
                                                                                                                          j
                                                                                                                          ?
                                                                                                                          '-'
                                                                                                                            .j
                                                                                                                             --
                                                                                                                              j..
                                                                                                                                '
                                                                                                                                r
                                                                                                                                jï-s74
                                                                                                                                     -.j
                                                                                                                                       .'
                                                                                                                                        'r
                                                                                                                                         i
                                                                                                                                         î  .
                                                                                                                                            j
                                                                                                                                            '
                                                                                                                                            )l
                                                                                                                                             j
                                                                                                                                             F
                                                                                                                                             .g
                                                                                                                                              j
                                                                                                                                              s
                                                                                                                                              l
                                                                                                                                              j
                                                                                                                                              ,
                                                                                                                                              .j
                                                                                                                                               -
                                                                                                                                               .
                                                                                                                                                .
                                                                                                                                                -
                                                                                                                                                j
                                                                                                                                                ,
                                                                                                                                                .
                                                                                                                                                $
                                                                                                                                                .j
                                                                                                                                                 1p,
                                                                                                                                                   (
                                                                                                                                                   .j
                                                                                                                                                    k
                                                                                                                                                    ;j r
                                                                                                                                                       -
                                                                                                                                                       .
                                                                                                                                                       )q
                                                                                                                                                        ,rt
                                                                                                                                                          q
                                                                                                                                                          .
                                                                                                                                                          g
                                                                                                                                                          ; p
                                                                                                                                                            y
                                                                                                                                                            k
                                                                                                                                                            ?/
                                                                                                                                                             .l
                                                                                                                                                              t
                                                                                                                                                              hk
                                                                                                                                                               y
                                                                                                                                                               .
                                                                                                                                                               -!
                                                                                                                                                                r
                                                                                                                                                                t
                                                                                                                                                                .
                                                                                                                                                                i
                                                                                                                                                                n!
                                                                                                                                                                 j.
                                                                                                                                                                  tj
                                                                                                                                                                   #
                                                                                                                                                                   .
                                                                                                                                                                   .
                                                                                                                                                                   ..
                                                                                                                                                                    qgj-
                                                                                                                                                                       ;$
                                                                                                                                                                        y
                                                                                                                                                                        ,
                                                                                                                                                                        y,
                                                                                                                                                                         '
                                                                                                                                                                         j..j;
                                                                                                                                                                         -
                                                                                                                                                                             j(,.,,,...t
                                                                                                                                                                             .
                                                                                                                                                                                        ,yy
                                                                                                                                                                                          k'
                                                                                                                                                                                           #
                                                                                                                                                                                           .,.,.tL''.u.)
                                                                                                                                                                                              -
                                                                                                                                                                                              . .  . . -su,-/t
                                                                                                                                                                                                               .
                                                                                                                                                                                                               r
                                                                                                                                                                                                               '
                                                                                                                                                                                                               yd
                                                                                                                                                                                                                (
                                                                                                                                                                                                                s'
                                                                                                                                                                                                                 y
                                                                                                                                                                                                                 g
                                                                                                                                                                                                                 .F.
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   j
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    k
                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                     4
                                                                                                                                                                                                                     t
                                                                                                                                                                                                                     )
                                                                                                                                                                                                                      y
                                                                                                                                                                                                                      !
                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                   g ..
                                                                                                                                                                                                                       jjt;
                                                                                                                                                                                                                          4y
                                                                                                                                                                                                                          :,r.rr
                                                                                                                                                                                                                        ,.-....
                                                                                                                                                                                                                        -
                                                                                                                                                                                                                               .r
                                                                                                                                                                                                                                ';
                                                                                                                                                                                                                                .s,y
                                                                                                                                                                                                                                   k
                                                                                                                                                                                                                                   j jlj
                                                                                                                                                                                                                                       pyà
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                 --x-v.à .,y
                                                                                                                                                                                                                                           pjry
                                                                                                                                                                                                                                              ,),,p
                                                                                                                                                                                                                                                  u;..
                                                                                                                                                                                                                                                     s
                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                     h
                                                                                                                                                                                                                                                     .j
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                        C-
                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                        jjd
                                                                                                                                                                                                                                                          j'
                                                                                                                                                                                                                                                           j.7.:.-;!
                                                                                                                                                                                                                                                            w      .
                                                                                                                                                                                                                                                                   7
                                                                                                                                                                                                                                                                   ts.
                                                                                                                                                                                                                                                                     - . ., .
                                                                                                                                                                                                                                                            . . ..- , .. . .j
                                                                                                                                                                                                                                                            s                 y
                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                              ;j
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                               4-
                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                y,
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                 .,
                                                                                                                                                                                                                                                                                  .g.,. . '-    y
                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                ;.
                                                                                                                                                                                                                                                                                                 y,
                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                  4
                                                                                                                                                                                                                                                                                                  .t,
                                                                                                                                                                                                                                                                                                  -i @
                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                     ,g
                                                                                                                                                                                                                                                                                                    ,-
                                                                                                                                                                                                                                                                                                     .:
                                                                                                                                                                                                                                                                                                      y;
                                                                                                                                                                                                                                                                                                       .:
                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                        r.#
                                                                                                                                                                                                                                                                                                          @r
                                                                                                                                                                                                                                                                                                          .-
                                                                                                                                                                                                                                                                                                           1)
                                                  SourcesofIncome                                                G> s inoome from                                              Sources ofIncome                                                 Gross Incomefrom
                                                  DescribeO low.                                                 eaçb *0urG*                                                   Describe below.                                                  *a/h*ourt)e
                                                                                                                 (beforededudi
                                                                                                                             onsand                                                                                                             (beforededudionsand
                                                                                                                 exdusi ons)                                                                                                                    exdusions)

         From January 1ofcurrentyearuntil                                                                    $                                                          - - - - - -                                                           $
         thedate youfiledforbankruptcy:
                                                                                                             $. . -                                                     . -                                                                   $
                                                                                                             $. -                                                       -                                                                     $-

         ForIastcalendaryear:                                                                                $. . -                                                     . -                                                                   $.            -

        (January1toDecember31,            )                                                                  $. . -                                                     . . -                                                                 $.            -
                                                                                                             $. . -                                                     . . -                                                                 $.            -



         Forthecalendaryearbefore that:                                                                      $                                                                                                                                $
         (January1toDecember31,           )                                                                  $                                                                                                                                $
                                                                                                             $                                                                                                                                $




Offi
   cialForm 107                       StatementofFinancialAffairsforIndividual
                                                                             s Filing forBankruptcy                                                                                                                                                                        page2
             Case 2:19-bk-13758-NB                        Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                         Desc
                                                          Main Document    Page 38 of 54
Debtor1         FlrstName
                                  t
                                 MlddleName
                                                      (LastName                              Case number(ifknowns


  '
      .        Listcertain Payments Y@u Made Before Y@u Filed f@r Bankruptcy


 6.Are eitherDebtor1's orDebtor2'sdebts primarily consumerdebts?
          Q No.Nei
                 therDebtor1norDebtor2hasprimarilyconsumerdebts.Consumerdebtsaredefinedin11U.S.C.j101(8)as
                'incurred by ah individualprimaril
                                                 yfora personal,fami
                                                                   ly,orhousehold purpose.'
                Duringthe90daysbeforeyoufi
                                         ledforbankruptcy,didyoupayanycreditoratotalof$6,825*ormore?
                Q No.GotoIine7.
                Q Yes.Listbeloweachcredi
                                       tortowhomyoupaidatotalof$6,825*ormoreinoneormorepaymentsandthe
                             totalamountyou pai  d thatcreditor.Do notinclude paymentsfordomesticsuppod obli
                                                                                                           gati
                                                                                                              ons,such as
                             child supportand alimony.Also,do notinclude paymentstoan att omeyforthisbankruptcycase.
                *Subjecttoadjustmenton4/01/22andeve!y3yearsafterthatforcasesfiledonorafterthedateofadjustment.
          Q Yes.Debtor1orDebtor2orbothhaveprimarilyconsumerdebts.
                Duringthe90daysbeforeyoufiledforbankruptcy,didyoupayanycredi
                                                                           toratotalof$600ormore?
                Q No.GotoIine7.
                Q Yes.Listbelow eachcredi
                                        tortowhom youpaidatotalof$600ormoreandthetotalamountyoupai
                                                                                                 dthat
                             creditor.Do noti
                                            nclude paymentsfordomesti
                                                                    c supportobligations,suchaschild supportand
                             alimony.Also,do notinclude paymentstoanattorneyforthis bankruptcycase.

                                                                     Datesof    Totalamountpaid        Amountyou stillowe       W al this paymentfor...
                                                                     payment


                      Creditor'sName
                                                                                $                     $                         Q Mortgage
                                                                                                                                Q car
                      Number Street                                                                                             Q creditcard
                                                                                                                                Q uoanrepayment
                                                                                                                                Q suppli
                                                                                                                                       ersorvendors
                      ci
                       ty                     ttate        zl
                                                            pcode                                                               Q other

                                                                                $                     $                         EJ Mougage
                      Creditor'sName
                                                                                                                                D car
                      Number Street                                                                                             Q credi
                                                                                                                                      tcard
                                                                                                                                Q uoanrepayment
                                                                                                                                Q suppli
                                                                                                                                       ersorvendors
                      City                    State       ZIP Code                                                              Q other


                                                                                $                     y                ... ..   u soyuaga
                      Creditor'sName
                                                                                                                                Q car
                      Number Street                                                                                             Q credi
                                                                                                                                      tcard
                                                                                                                                Q uoanrepayment
                                                                                                                                Q suppliersorvendors
                      ci
                       ty                     state       zl
                                                           pèode                                                                Q other



Offi
   cialForm 107                                   StatementofFinancialAffairsforIndi
                                                                                   vidualsFiling forBankruptcy                             page 3
      Case 2:19-bk-13758-NB                                 Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                            Desc
                                                            Main Document    Page 39 of 54
                                        #.
                     ----------      ' 1                .

Debtor1                           -
                                  '
                                  hj
                                   ;j -
                                      ..
                                       t
                                       -1           j.'   1
                                                          )---l,
                                                            )-  ?                              Case nklmber(pfunownï
                 FirstName          Ml
                                     ddleName         -'
                                                       L> ame -



 7. W ithin 1yearbeforeyoufiled forbankruptcy,did you make apaymentona debtyou owed anyonewhow as an inslder?
    Insidersincludeyourrel
                         atives'
                               ,anygeneralpadners;relativesofanygeneralpartners;padnershipsofwhichyouareageneralpadner;
    corpnrationscfwhichyouareanofficer,director,personincnntrol,orownerof20% orm ore oftheirvotingsecuri
                                                                                                       ti
                                                                                                        es'
                                                                                                          ,andanymanagi
                                                                                                                      ng
    agent,incl
             udi
               ngoneforabusi
                           nessyouoperateasasol
                                              epropri
                                                    etor.11U.S.C.j101.Includepaymentsfordomesticsuppodobligations,
    such     chil
                dsupportandal
                            imony.
       No
    Q Yes.Li
           staIIpaymentstoaninsi
                               der.
                                                                     Datesof     Totalamount     Amountyoustill ReasonforthisN yment
                                                                     payment     pald            owe


          lnsider'sName
                                                                                $               $




          City                                  State   ZIPCode

                                                                                $               $




          City                                  State   2IPCode

 8.W lthln 1yearbefore youfiledforbankruptcy,did youm akeany paym enl ortransferanypropedy on accountofa debtthatbenefited
   an insider?
   Includ ymentsondebtsguaranteed orcosigned byaninsider.

       No
    D Yes.ListaIIpaymentsthatbenefi
                                  tedaninsider.
                                                                    Datesof      Totalamount     Amountyou still Reason forthis payment
                                                                    Payment      pald            owe             Indude credito/sname

                                                                                $               $

          Number Street




          City                                  State   ZlPCode


                                                                                $               $




          City                                  State   ZIP Code


OfscialForm 107                                   StatementofFinancialAffalrsforlndlviduals Flllng forBankruptcy                          page4
           Case 2:19-bk-13758-NB                       Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                    Desc
                                                       Main Document    Page 40 of 54

                   :         - >>/                    -*,
Debtor1                                                         J                                 Case numberçifknownt
                 FlrstName       MiddleName          LaslName


  *.
            a Identify kegalAolions,Rlpossessions,and Foreclosures
 9. W lthln 1yearbeforeyou filedforbankruptcy,wereyoua party inanyIawsui
                                                                       t,coud action,oradm inistotive proceeding?
    ListaIlsuchmatters,incl
                          udi
                            ngpersonalinjurycases,smallclaimsactions,divorces,colectionsui
                                                                                         ts,paterni
                                                                                                  tyacti
                                                                                                       ons,supportorcustodymodi
                                                                                                                              fi
                                                                                                                               catinns,
    and c ractdisputes,
       '
            No
    Q Yes.Filli
              nthedetail
                       s.
                                                           Natureofthe case                    courtoragency                            Statusofthecase
                                                                                           1
             Case title                                                                    courtName
                                                                                           :                     .                    u pendif)g
                                                                                                                                      Q onappeal
                                                                                           Number st
                                                                                                   reet                               Q concluded
             Casenumber



             Case title                                                                                                               Q eendi
                                                                                                                                            ng
                                                                                                                                      Q onappeal
                                                                                           Number St
                                                                                                   reet                               u Concl
                                                                                                                                            uded
             Casenurnber
                                                                                           City                  State   ZIPCode

 10.W i
      thin 1yearbeforeyou fil
                            edforbankruptcy,was anyofyourpropertyrepossessed,foreclosed,garni
                                                                                            shed,attached,seized,orIevied?
    Checka atapplyand5lli   nthedetai
                                    lsbel
                                        ow.
             o. GotoIi
                     ne 11.
    Q Yes.Filinthei
                  nformationbelow,
                                                                    Describethe property                                     Date   Valueoftheproperty
                                                                                                                         l
                                                                                                                                    $
                 CreditorsName


                 Number street                                      Explalnwhathappqned
                                                                    Q   propertywasrepossessed.
                                                                    Q   propertywasforeclosed.
                                                                    Q   propertywasgarnished.
                 ci
                  t
                  y                           state z1pcode         Q   propertywasattached,sei
                                                                                              zed,orI
                                                                                                    evied.
                                                                    Desoribeth@property                                      Date    Valueofth*propem

                                                                                                                                    $
                 Credi
                     tor'sName


                 Number Street
                                                                    Explaln wlothappened

                                                                    Q   Propertywasrepossessed,
                                                                    Q   Propertywasfcreclosed.
                 Ci
                  ty                          State ZIPCode
                                                                    Q   Propertywasgarnished.
                                                                    Q   propertywasaqached,seized,orlevi
                                                                                                       ed.

Ofici
    alForm 107                                  StatementofFinantialAffairs forlndividuals Filing forBankruptcy                              Page 5
        Case 2:19-bk-13758-NB                         Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                     Desc
                                                      Main Document    Page 41 of 54
                                          r

                              1 ?                                                            Case nklmberçifknownb
                FirstName    MiddleName           LastName



 11.Within90 ysbeforeyoufiled forbankruptcy,di
                                             d anycreditor,Including abankorfinanci
                                                                                  alinsti
                                                                                        tuti
                                                                                           on,setoffany amounl from your
    accou orrefusetom akea paymentbecause youowed adebt?
       No
       Q Yes,Filinthedetai
                         ls.
                                                        Delcrlbeth@ adlon tbe çreditortook                           Dateaction      Amount
                                                                                                                     wastaken
          CreditorsName

          Number Street
                                                                                                                                     $



          Ci
           ty                         State ZIPCode     Last4di
                                                              gitsOfaccountnumber:XXXX-

 12.Within1yearbeforeyoufiled forbankruptcy,wasanyofyourpropedyin thepossession ofanassigneeforthebenefitof
    credi ,acourbappointed receiver,a custodian,oranotherofficial?
       Q'Nc
       Q Yes
  '.
                ListCedain Gils and Contributions

 l3.W ithiI? yeao before youfiledforbankruptcy,did yougiveanygl
                                                              ftswithatotalvalue ofmorethan $600 perpeoon?
          No
       Q Yes.Fillinthedetail
                           sforeachgi
                                    ft,

           GiM withatotalvalueofmorethan$6:0            Describetheglhs                                              Date:you gave        Value
           perpeaon                                                                                                  thegiM


          PersontoW hom Y(
                         )tlGavetheGift
                                                                                                                                         $

                                                                                                                                         $

         Number Street

         City                         State ZIPCode

         Person's relationshiptoyou

         GiM wi
              thatotalvalueofmorethan$600               Descrl
                                                             betheqi
                                                                   As                                                Datesyou gave       Value
         perN rson                                                                                                   thegi%


         PersontoW hom YouGavetheGi
                                  ft
                                                                                                                                         $

                                                                                                                                         $

         Number Street

         City                         State Z1PCode

         Person'srelationshipto you

Offici
     alFnrm 107                               StatementofFlnancialAffairs forlndividualsFiling forBankruptcy                                 Page 6
          Case 2:19-bk-13758-NB                                      Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                          Desc
                                                                     Main Document    Page 42 of 54
                                        '
                                            a   J
Debtor1
                      1A
                      '                         t          .j
                                                            l t
                                                              ri.
                                                               -      -
                                                                           '       ..,-                               Case number(ifknownt
                     FlœtName               MiddleName             Las!Name




    f4.W i
         thin2 ao beforeyoufiled forbankruptcy,d#dyou giveanygiM orcontributionswi
                                                                                 th atotalvalueofmorethan$600toanycharity?
               o
         Q Yes.Filinthedetail
                            sforeac,
                                   hgi
                                     ftorcontri
                                              bution.
               Gi
                ftsorcontrlbutionatochari
                                        tles                                Describewhatyouçontrlbuted                                        Datefou       Value
               thattotalmor:than$600                                                                                                          çontnbuted


                                                                        ;                                                                                   $-
            Charity'sNamq                                               t

                                                                                                                                                            $-     -    -




            City                State           ZlPCede


    -.     .          kistcertain Losses

    15.Wlthin 1yearbeforeyoufiled forbankruptcy orsinceyou fi
                                                            ledforbankruptcy,didyou Ioseanything because oftheft,fire,other
       dlsast , rgambllng?
            No
         Q Yes.Fi
                lli
                  nthedetail
                           s.
               Descri
                    bethepropeo #ouIostand                                    DesGribeany Insuranceçoverage fortheIoss                        Date ofyour   Valueofproperty
               how theIossoccurred                                                                                                            Ioss          Iost
                                                                              Indude the amotlntthatinsurance has N id.Listpendinginsurance
                                                                              claimson Iine 33 ofScheduleAX.'Pmperty.

                                                                                                                                                            $

'
*

    *.
                   List Ce/ain Paym/nts orTransf*rs
    16.Within1yearbeforeyoufil edforbankruptcy,didyou oranyoneelseacti    ng onyourbehalfpay ortransferany propertytoanyone
       youconsulted aboutseeking bankruptcy orpreparinga bankruptGypeti  tion?
       Incl   nyattorneys,bankruptcypeti
                                       ti
                                        onpreparers,orcredi
                                                          tcounseling agenciesforseNicesrequiredinyourbankruptcy.                                                              t
                                                                                                                                                                               l
            No                                                                                                                                                                 l
i Q yes.Fi
         llinthedetail
                     s.                                                                                                                                                     l
                                                                                                                                                                            !
I
i
                                                                              Descrlptl
                                                                                      onandvalueofanypropeo transferred                       D at
                                                                                                                                                 e paymen
                                                                                                                                              tranls rwas
                                                                                                                                                         tor Amountofpay
                                                                                                                                                                       ment '
               PersonWhoWa:Paid                                                                                                               made
                                                                                                                                                                               j
                                                                                                                                                                               (
z
               Number Str
                        eet                                                                                                                                 $                  j
1
j                                                                                                                                                                              j
                                                                                                                                                                               '
                                                                                                                                                                               -

                                                                                                                                                                               -
                                                                                                                                                            $                  1
               Ci
                N                                   State ZIPCode                                                                                                              1
                                                                                                                                                                               j

i
j                                                                                                                                                                              j
               Emailorwebsi
                          teaddress                                                                                                                                            j
                                                                                                                                                                               t
               PersonWhoMadethePamywme
          m--.w......-...-.--       m.o-xxn
                                          -t
                                           ti
                                            fNotYou                w.
                                                                    -....
                                                                        .e.                                                                                                    !
                                                                                                                                                                               j


OfficialForm 107                                           StatementofFi
                                                                       nancialAffalrsforIndlviduals Fillng forBankruptcy                                               Page1
          Case 2:19-bk-13758-NB                            Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                  Desc
                                                           Main Document    Page 43 of 54
                             ,
Debtor1                                            e?               'z                                Case number(ifknown)
                 FirstName       MiddleName              LastName



                                                               Descriptlon and value ofany propertytransferred               Dat* paymentor  Amountof
                                                                                                                             transferwasmade payment

          PersonWhoWasPaid
                                                                                                                                            $
          Number Street
                                                                                                                                            $


          CiN                        State ZI
                                            PCode


          Emailorwebsiteaddress

          PersonW hoMadethePayment,ifNotYou

 17.W ithin 1yearbeforeyoufiled forbankruptcy,did you oranyone else acting onyourbehal
                                                                                     fpayortransferany property toanyonewho
    promised to help you dealwith yourcreditors orto make payments to yourcreditors?
    Do notinclude any paymentortransferthatyou l
                                               istedon I
                                                       ine 16.

         No
    Q Yes.Fi
           llinthedetai
                      ls.
                                                               Descripti
                                                                       onandvalueofanypropeo transferred                     Datepaymentor Amountofpayment
                                                                                                                             transferwas
                                                                                                                             made
          PersonWhoWasPaid

          Nklmber Street
                                                                                                                                            $

                                                                                                                                            $
          City                       State    ZIPCode
 18.W ithin 2years before you filed forbankruptcy,did yousell,trade,orotherwise transferany propertyto anyone,otherthan property
    transferred intheordinarycourse ofyourbusiness orfinancialaffairs?
    Incl
       ude houtrighttransfersandtransfersmadeassecuri
                                                    ty(suchasthegrantingofasecurityi
                                                                                   nterestormodgageonyourproperty).
    Do        i
              nclude gi
                      ftsandtransfersthatyouhave alreadyIisted onthisstatement.
         No
    Q Yes.Filli
              nthedetail
                       s.
                                                               Description and value ofproperty       Descri
                                                                                                           beanyqropertyorpaymena received      Datetransfer
                                                               transferred                            ordebh paid Inexchange                    wa:made
          RersonW hoReceivedTransfer

          Number Street



          city                       state    ZlP code

          Person'srelationship toyou

          PersonW hoReceivedTransfer

          Number Street



          CiN                     State       ZIPCode
          Person's relationshipto you
OfficialForm 107                                StatementofFinancialAffairs forIndividuals Filing forBankruptcy                                   Paêe8
             Case 2:19-bk-13758-NB                        Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                                Desc
                                                          Main Document    Page 44 of 54

                            '         j
Debtor1               F'ratName
                                              l
                                      MiddleName       LastName
                                                                  -.   .,
                                                                        .--                       Casenumbef(ff:oown)



    19.W i
         thln 10 eaa beforeyoufiled forbankruptcy,did youtransferany propertyto aself-seteedtrustorsim ilardevi
                                                                                                              ceofwhich you
            area neficiae?(Theseareoftencal
                                          ledasset-protectiondevices.j
               No
            Q Yes.Filli
                      nthedetail
                               s.
'
                                                                                                                                                                             t
                                                             Descrlptlonandval
                                                                             ueoftllepropertytransferod                                                       Datetransfer   1
                                                                                                                                                              was made
                                                                                                                              . ......-..- . ..... , ,. ,,.                  )
                                                                                                                                                                             1
                                                                                                                                                                             .


               Nameoftrust                                                                                                                                                   l
                                                                                                                                                                             )
                                                                                                                                                                             !
                                                                                                                                                                             1
                                                                                                                                                                             l
                                                                                                                                                                             !
                                                                                                                                                                             l
    '
        .     1 Lle R-I:aII1FIn*n@IaIAeeountl,Ine rum@ntlr@-*- D*p@*I1B@xe ,and m @rag@ Unltl
l2o.withln1yoarbeforeyousledforbankruptcy,wereanyfinancialaccountsorinstrumen.heldinyourname,orforyourbenefit,                                                               '
                                                                                                                                                                             l
1 I cnlo
       cl
        suedde,s
               cold,kminogvesda,onrgs
                               vi ,
                                   tra,nmon
                                        sferere
                                              yd
                                               ?rket,orotherfinancialaccounts;certificates ofdeposit;sharesin banks,creditunions,
                                               ma                                                                                                                            j
                                                                                                                                                                             I
            broke e houses,pension funds,cooperatives,assoclations,and otherfinancialinstitutions.                                                                           (
                                                                                                                                                                             j
                o                                                                                                                                                            1
            Q Yes.Fillinthedetail
                                s.                                                                                                                                           )
                                                                                                                                                                             t
                                                              Last4dl
                                                                    gM ofaccountnumber Typeofaccountor               Dateaccountwas                   Lastbalancebefore I
                                                                                                                                                                        1
                                                                                           Instrument                Glosed,sold,moved, closing ortransfer                   î
                                                                                                                     ortransferred
l
'               NameofFlnanci
                            alI
                              nstl
                                 tutlon                       xxxx-                        j
                                                                                                                                                                             !
                                                                                           -s-
                                                                                             t
                                                                                             checking                                                 $                      I
                Number street                                                              U savings                                                                         @
1                                                                                          U Moneymarket                                                                     j
                                                                                                                                                                             1
l                                                                                          l
                                                                                           -
                                                                                           n'-,                                                                              l
                                                                                                                                                                             J
l                                                                                               Brokerage                                                                    .

l               Ci
                 ty                       State Z1PCode                                    Q-E
                                                                                             otz'er                                                                          j
                                                                                                                                                                             f
l
p                                                             xxxx-                        ri-csecki
                                                                                                                                                                             t
                                                                                                                                                                             l
1                                                                                           -      nq                                                 $                      1
l               NameofFl
                       nancl
                           alI
                             nstltutlon                                                    -
                                                                                           Pi4
                                                                                             -savings                                                                        i
                                                                                                                                                                             t
l               NumberStreet                                                               lq
                                                                                            uoneymarket                                                                      t
                                                                                                                                                                             1
                                                                                           I
                                                                                           a srokeraqe
                                                                                           -                                                                                 i
j
)                .. . . .
                                                                                           U'
                                                                                            'x er                                                                            t
                                                                                                                                                                             l
.               Cl
                 t y                      State ZIPCode                                                                                                                      j
                                                                                                                                                                             r
    21.Do y u now have,ordid youhavewithin 1yearbeforeyou filed forbankruptcy,any safedepositbox orotherdepositoryfor                                                        )
                                                                                                                                                                             ?
       s  url
            ties,cash,orother v
                              aluabl
                                   es?                                                                                                                                       )
       .  No                                                                                                                                                                 1
                                                                                                                                                                             )
            D yes.Fillinthedetails.                                                                                                                                          (
                                                             Whoelsehadaccesstoit?                       Describeth@çontenw                                      Doyou::11 l
                                                                                                                                                                           )
                                                                                                                                                                 haveit?     j
l                                                                                                                                                                Q No        )
I
î               NarneofFlnanclalInetitutlon                  Nanw                                                                                                Q V*%       :
                                                                                                                                                                             t
                                                                                                                                                                             i
                                                                                                                                                                             !
                Number Street                                Number Street                                                                                                   l
l                                                                                                    '
                                                                                                                                                                             1
                                                                                                                                                                             j
                                                                                                                                                                             t
1                                                           cl
                                                             ty        state   zlpcoue                                                                                       (
1              cl
                ty                        stat. zl
                                                 pcoue                                                                                                                       i
                                                                                                                                                                             à

OfficialForm 107                                   StatementofFinanci
                                                                    alAffairsforlndlvidualsFillngforBankruptcy                                                 939*9
             Case 2:19-bk-13758-NB                            Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                               Desc
                                                              Main Document    Page 45 of 54
Debtor1                         v2 I k)
                                      l                )                -                                     Case numberLifknownb
                    FirstName      MiddleName              LastName


j22.Hav ou stored propedy ina storage unitorplace otherthan yourhome wi
                                                                      thin 1yearbeforeyoufiled forbankruptcy?
       No
1 Q Yes.Fillinthedetails.
                                                                 w ho else has orhad access to It-?                Descrlbe the contents           Do you stlll
                                                                                                                                                   have it7

                                                                                                                                                   Q No
             NameofStorageFacility                               Name                                                                              Q Yes
             Number Street                                       Number Street
I
l                                                                cl
                                                                  tystat.apcod.
             Clty                      State     ZIP Code

    '
        ; :           Idlnte P> - * Y*u H@Id lr@@ntellerllm- - EI**
 23.Do yo hold orcontrolanyproperty thatsomeone else owns? Include anyproperty you borrowed from,arestoring for,
     r o1d intrustforsomeone.
       No
        Q Yes.Fillinthedetails.
                                                                Where I
                                                                      sthepropertp                                 Desçribetheproperty        Value

              owner'
                   sName                                                                                                                      $
                                                               Number Street
              Number Strpet


                                                               City                      State     ZIP Cede
              City                     State     ZIP Cqde
    '
        :    '       @Iv@ p@1aII* AhlutEnvlo nm lnl.lIn*                       *11*.
 Forthe purpose ofPart10,thefollowing definitionsapply:
 * Environmentallaw means anyfederal,state,orlocalstatuteorregulation concerning pollution,contamination,releases of
   hazardousortoxicsubstances,wastes,ormaterialinto the air,Iand,soil,surfacewater,groundwater,orothermedium ,
   includingstatutesorregulations controlling the cleanup ofthese substances,wastes,ormaterial.
 * Site means any location,facility,orproperty as defined underany environmentalIaw,whetheryou now own,operate,or
   utilize itorused to own,operate,orutilize it,including disposalsites.
 * Hazardous materialmeans anything an environmentalIaw defines as a hazardouswaste,hazardous substance,toxic
   substance,hazardous material,pollutant,contaminant,orsimilarterm.
 ReportaIInotices,releases,and proceedings thatyou know about,regardless ofwhenthey occurred.
 24.Has an overnmentalunitnoti
                             fied you thatyou may be Iiableorpotentially Iiable underorin violation ofanenvironmentalIaw?

            No
        Q Yes.Fillinthedetails.
                                                                Governmentalunlt                       Environmentallaw,Ifyouknow it         Dateofnotlce


            Nameofslte                                         Governmentalunit

            Number mreet                                       Number street

                                                               Clty               State Z1P Code

            Clty                     state      ZIP Code


Offici
     alForm 107                                    Statem entofFinancialAffairsforlndividualsFilingforBankruptcy                                  Page 10
             Case 2:19-bk-13758-NB                       Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                      Desc
                                                         Main Document    Page 46 of 54
Debtor1                                                                                               Case number(if:nowp)
                    FirstName    MiddleName          LastName



  25.Havey           noti
                        fi
                         ed any governmentalunitofany release ofhazardous material?
            No
          Q Yes.Fillinthedetails.
                                                          Governmentalunit                        EnvironmentalIaw,ifyou know it                Date ofnotice


              Nameofsite                                  Governmentalunlf

              Number Street                               Number Street


                                                          Clty               State ZIP Code

              City                   State    ZIP Code

  26.Havey beenapartyinanyjudicialoradministrativeproceeding underanyenvironmentalIaw? Includesettlementsandorders.
              o
            Yes.Fillin thedetails.
                                                            coud oragency                             Nature ofthe case                          statusofthe
                                                                                                                                                 case

             Casetitle
                                                            Coud Name                                                                           Q pending
                                                                                                                                                Q onappeal
                                                            Number Street                                                                       Q colwluded
             Case number                                    Clty                 state Z1P Code

  '
      :        @Iv@ p@e II* A--utY@urB*- I---- @r* n.--tI@-* t@ Any 1.zœIn---
 27.W ithin 4 years beforeyoufiled forbankruptcy,did you own a business orhave any ofthe following connectionsto anybusiness?
            Q     A soleproprietororselfemployed inatrade,profession,orotheracti  vity,eitherfulldimeorpart-time
            Q     A memberofalimi   tedliabilitycompany(LLC)orIimitedIiabilitypadnership(LLP)
            Q     A partnerinapadnership
            Q     Anofficer,director,ormanagingexecutiveofacorporation
            Q        ownerofatIeast5% ofthevotingorequitysecuritiesofacorporation
              0.None ofthe above applies.Go to Pad 12,
          Q Yes.CheckaIIthatapplyaboveandfillinthedetailsbelow foreachbusiness.
                                                            nesçribethe natureofthebusiness                         EmployerIdentifiçationnumber
                  siness Narne                                                                                      Do notIncludeSoclalSecuritynumberorITIN.

                                                                                                                    EIN:
              Nurnber Street
                                                           Name ofaçcountantorbookkeeper                            Dates buslnessexisted

                                                                                                                    From               To
              City                   mate     ZlPCode
                                                           Desçribethe nature ofthe business                        Em ployerIdentifiçation num ber
              BusineysName                                                                                          DonotIncludeSoclalSecllritynumberorITIN.

                                                                                                                    ElN:           -
              Num ber Street
                                                           Name ofatmountantorbookkeeper                            Dates business exlsted

                                                                                                                    From               To
             clty                    state    ae cede

OfficialForm 107                                StatementofFinancialAlairsforIndividuals Filing forBankruptcy                                       page 11
                 Case 2:19-bk-13758-NB                                 Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                      Desc
                                                                       Main Document    Page 47 of 54
                         '

Debtor1                FirstName
                                       jMiddle.
                                              jName                lLastName       --                                 Case number(/rknown
                                                                                                                                        ')


                                                                             Descrlbe the natureofthe business                      EmployerIdentifiçatlon number
                                                                                                                                    Do notlnclude SoclalSecurlty numberorITIN.
                 Business Name
I                                                                                                                                   EIN:         -
I                Number Street                                           .N                .                                      .
                                                                               ameofaççountantorbookkeeper                          Datesbusinessexisted


                                                                         )                                                          From             To
                 City                        mate      ZIPCode



    28.W ithin 2 years beforeyoufiled forbankruptcy,did you give afinancialstatementto anyone aboutyourbusiness? lnclude aIIfinancial
       instit ' s,credi  tors,orotherpadies.
              No
            Q Yes.Fillinthedetailsbelow.
                                                                             Date Issued


                 Name                                                        MM loo Iyyvy


                 Number street


I
1

j                cl
                  t
                  y                          St
                                              ate zI
                                                   Pcode

    '
        ;               *I.n *-I*w

j IhavereadtheanswersonthisStatementofFinanclalAffairsandanyattachments,andIdeclareunderpenaltyofperjurythatthe
l answersaretrueandcorrect.Iunderstandthatmakingafalsestatement,concealingproperty,orobtainingmoneyorpropertybyfraud
             inconnectionwi
                          thabankruptcycasecanresul
                                                  tinfinesupto$250,000,orimprisonmentforupto20years,orboth.
             18U.S.C.H 152,1341,1519,and3571.
'
i
i                                                     ..er
                                                          .-.
                                                            --
                             j                        ?
             x                     c                                                        #
!                signatureofDebtor1                          -.-                                signature ofDebtor2
1
.
t                       Z.
                 Date              /                                                            Date
!
l            Didyouattachadditionalpagesto YourStatementofFlnancialAffa/rsforIndividualsFilingforBankruptcy(Offi
                   .                                                                                           cialForm 107)?
?
l                so
l           u ves
l
I Did upayoragreetopaysomeonewhoisnotanattorneytohelpyou5lloutbankruptcyforms?
                 No
l Q Yes.Nameofperson                                                                                                       ,ADec
                                                                                                                              qaclh theBankrupt
                                                                                                                                              cyPetitionPreparer'
                                                                                                                                  aration,andsi
                                                                                                                                                                sNoti
                                                                                                                                                                    ce,
                                                                                                                                              gnature(omcialForm 119).
i
I


OfficialForm 107                                              StatementofFinancialAffairsforIndividuals FilingforBankruptcy                                         Page 12
           Case 2:19-bk-13758-NB                         Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                    Desc
                                                         Main Document    Page 48 of 54
                                                                                             '

                       @    . *    @ #-    .       . *                                                *    : * @@ .        . # '' *'#       .     .
                                                                                                  *                 ##
     Debtor1          Flf'
                         stN me
                                        , t-   MiödleName
                                                            I            Lab'tName
                                                                                                 W ,ThereisnopresumptionQfabuse.
     Debtor2                       '-
     (Spouse,iffiling) FirstName               MkldleName                LastName                Q 2.Thecalcul
                                                                                                             ati
                                                                                                               ontodetermineifapresumptionof
                                                                                                          abuseapplieswillbe made underChapter7
     Uni
       tedStatesBankruptcyCourtforthe:CentralDi
                                              strictOfCal
                                                        ifornia                                           Means TestCalcul
                                                                                                                         ation(Offi
                                                                                                                                  cialForm 122A-2).
     Casenumber                                                                                  Q 3,TheMeansTestdoesnotappl
                                                                                                                           ynow becauseof
     (1fknown)                                                                                            qualifi
                                                                                                                edmili
                                                                                                                     taryservi
                                                                                                                             cebuti
                                                                                                                                  tcoul
                                                                                                                                      d appl
                                                                                                                                           yIater,

                                                                                                 Q checki
                                                                                                        fthi
                                                                                                           sisanamendedfil
                                                                                                                         ing

    O fficialForm 122A- 1
    Chapter 7 Statem ent of Your C urrent M onthly Incom e                                                                                        42/4s
    Beas compl
             eteand accurateas possible.lftwomarrled peopleareflling together,both areequally responsibleforbelngaccurate.I
                                                                                                                          fmore
    spaceisneeded,attachaseparatesheettothisform.Includethelinenumbertowhi      chtheaddi  tionalinformationapqlies.Onthetopofany
    additi
         onalpages, wr i
                       teyourname and oasenumb e r(
                                                  ifkno wn )
                                                           . l
                                                             fy o
    do nothaveprim arllyconsumerdebts orbecause ofqualifying m li
                                                                 u bel
                                                                     ieve t
                                                                          h atyou are exomp
                                                                taryservice,com plete andfil
                                                                                             tedfrom apresumptlonofabusebecauseyou
                                                                                            e StatementofExemptionfrom Presumption of
AbuseUnderf707(b)(2)(Offici
                          alForm 122A-1Supp)withthlsform.
'

     '.
                  Calculate YourCurrentM onthly Incom e

     1.W h syourmaritaland fillngstatus? Checkoneonl
                                                   y.                                                                                                     j
                                                                                                                                                          '
                                                                                                                                                          I
                                                                                                                                                          1
              Notmarried.FilloutColumnA,l
                                        ines2-11.                                                                                                         1
                                                                                                                                                          !
          Q Marriedandyourspouseisfilingwi
                                         thyotuh.F
          Q MarrledandyourspouseisNOTfilingwl
                                                  illoutbothColumnsAandB,I
                                                 you
                                                                         ines2-11.                                                                        j
                                                                                                                                                          l
                                                                    You andyourspouseare:
                                                                    .                                                                                     j
                                                                                                                                                          1


l             Q
              Q L
                Li
                 iv
                  vi
                   ln
                    ngin
                     gset
                        ph
                         aesta
                          ra em
                              ye
                              loh
                                ro
                                 ause
                                  ro hgoald
                                    Ie    llyas
                                              nd
                                               epa
                                                 ar
                                                  e
                                                  rneo
                                                  at dtI
                                                       egallyseparated.F
                                                       FiloutColumnA,Ii
                                                                .
                                                                        iloutbothColumnsAanduB
                                                                       nes2-11;donotfilnutCol
                                                                                              ,I
                                                                                               ines2-11. sbox,youdeclare
                                                                                             mnB.Bycheckingthi
                                                                                                                                                          t
                                                                                                                                                          1
j                                                                                                                                                         k
!                   underpenaltyofperjurythatyouandyourspouseareIegallyseparatedundernonbankruptcyI
                                                                                                  aw thatappl
                                                                                                            iesorthatyouandyour                           j
                                                                                                                                                          '
C                   spouse are I
                               ivi
                                 ng apartforreasonsthatdonotinclude evadingthe MeansTestrequirements. 11U.S.C.5707(b)(7)(B).                              j
                                                                                                                                                          '
                                                                                                                                                          i
          Fa1Ink
          b   Iinrup
                  the averag@monthlyincomethatyoureceivedfromaIIsonugrc
                    tcycase.11U.S.C.9101(10A).Forexample,ifyouare5li
                                                                       ee,derivedduringthe6fullmonotdhswou
                                                                      onSeptember15,the6-monthperi
                                                                                                        belf
                                                                                                           oreyoufil
                                                                                                                   etbls
                                                                                                           dbeMarch1through
                                                                                                                                                          j
                                                                                                                                                          j
          August31.Iftheamountofynurmonthlyincomevari
                                                    edduringthe6months,addtheincomeforaII6monthsanddi
                                                                                                    videthetotalby6.                                      )
          Filintheresult.Do notincludeanyi
                                         ncome amountmorethanonce.Forexampl
                                                                          e,ifbnth spousesownthe samerentalproperty,putthe                                l
          inxmefromthatpropedyinonecol
                                     umnonl
                                          y.IfyouhavenothingtoreportforanyI
                                                                          ine,wri
                                                                                teCo
                                                                                   $0lui
                                                                                       nthespace.Column B
                                                                                       mn ;
                                                                                                                                                          j
                                                                                                                                                          !
1                                                                                                D                                                        j
i                                                                                                 ebtor1                 Debtor2or                        j
I                                                                                                                        non-filngspouse                  )
                                                                                                                                                          l
     2.Yotlrgrosswages,salary,tips,bonuses,ovedime,andcommissions                                $                        $                               j
       (beforeaIlpayrolldeductions).                                                                                                                      t
'3.Alimonyandmaintenancepaymenl.Donoti
                                     ncl
                                       udepaymentsfrom aspouseif                                                                                          j
l C0IUmnBi
         sfill
             edin.                                                                               $                        $                               t
14' AIIamountsfrom anysourcewhlchareregul
                                        arlypaidforhouseholdexpenses                                                                                      t
                                                                                                                                                          i
          of#ouoryourdependenl,Includlngchil dsupportIncluderegularcontributions                                                                          .
                                                                                                                                                          )
          frnm anunmarri
                       edpartner,membersofyourhousehol
                                                     d,yourdependents,parents,                   IA
                                                                                                  MC           -v., '$                                    1
          fd roommates,Includeregularcontributionsfrom aspouse onlyifColumn B isnot
          an                                                                                     .    1*- ;(,
                                                                                                            $x-
                                                                                                             1l e                                         1
! illedi n.Donotincl  udepaymentsyouIi stedonI
                                             ine3.                                               **            '
                                                                                                               h-*
                                                                                                                 he *                                     j
                                                                                                                                                          :
j5.Netincomefrom operatingabusiness,profession, Debtor1 Debtor2                                                                                           j
y G
j  orofa
       sr
        smreceipts(beforeaIIdeductinns)            $     $                                                                                                l
                                                                                                                                                          j
                                                                                                                                                          !
l Ordinaryandnecessaryoperati
!                           ngexpenses                                  -$           -$                                                                   )
I
l         Netmonthl
                  yincome from abusi
                                   ness,                                                  copy                                                            è
                                                                                                                                                          j
l                                    profession orfarm $       $      jjerep $                                            $                               y
l6 Netincomefrom rentalandotherrealproperty           Debtor1 Debtor2                                                                                     l
    Grossrecei pts(beforeaI
                          ldeductions)                 $       $                                                                                          i
    O                                                                                                                                                     1
      rdinaryandnecessaryoperatingexpenses            -$      -$                                                                                          j
                                                                      Copy                                                                                l
    Netmonthlyincomefrom rentalorotherrealpropedy      $       $      here+ $                                            $                                (
 7.                                                                                                                                                       )
    Interest,dividends,androyalties                                          $                                           $                                )

OfficialForm 122A-1                              Chapter7StatementofYourCurrentMonthlyIncome                                                 Page 1
                 Case 2:19-bk-13758-NB                                      Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                                                                      Desc
                                                                            Main Document    Page 49 of 54
    '

                                                  %             * '    ..
                            % .,
                               - ,                              ?jA,n
                                                                    ,   .

    Debtor1               FirstName
                                            iMddleNî
                                                   ame
                                                                ti-.
                                                                   -
                                                                   'La,
                                                                      stName
                                                                                                                                   Case numberftfunowns
'
*
d

                                                                                                                                      Colum nA                    Column8
                                                                                                                                      Debtor1                     Debtor2 or
                                                                                                                                                                  non-fillngspouse                                                1
    l8. Unemploymentcompensation                                                                                                        $                            $
    l Do notentertheamounti
                          fyou contendthatthe amountrecei
                                                        ved wasa benefi
                                                                      t                                                                                                                                                           !
               undertheSocialSecuri
                                  tyAct.lnstead,Ii
                                                 stithere:.................
                                                                          ,.....,....W                                                                                                                                            l
                                                                                                                                                                                                                                  1
             lZ()rJ!()tl...........................,...............................,,......... 11                                                                                                                                 1
             SD()rhttltlri;;)()tli;().......................................................... j;                                                                                                                                )
                                                                                                                                                                                                                                  1
        9.                                                                                                                                                                                                                        l
           Peneionorretirementincome.Donoti                            ndude anyamountrecei        vedthatwasa                                                                                                                    1
           benestunderthe SodalSecurityAct.                                                                                             $                            $                                                            1
        10Incomefrom alIothersourcesnotIistedabove.Specifythesourceandamount.
           .
                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                  !
               Dn notincludeanybenefi
                                    tsrecei
                                          ved underthe SocialSecurityAd orpaymentsreceived                                                                                                                                         i
               asavidim ofawarcrime, acrimeagainsthumani ty,orinternationalordomestic                                                                                                                                             .1
                                                                                                                                                                                                                                  1
               terrcrism.Ifnecessary,I
                                     istothersourcesonaseparatepageandputthetotalbel
                                                                                   ow.                                                                                                                                            j
                                                                                                                                                                                                                                  1
                                                                                                                                        $                            $                                                            1
    i                                                                                                                                                                                                                             #
    t                                                                                                                                 $                            $                                                              )
                                                                                                                                                                                                                                  )
    l           Totalamountsfrom separatepages, i
                                                fany.                                                                                +$                           +$                                                              l
                                                                                                                                                                                                                                  j
     11                                                                                                                                              --
                                                                                                                                                      7 !                                   ,                                     i
    l . calculatevourtotalcurrentmonthlyincome-AddIines2throughlofcreach                                                                          ..
                                                                                                                                                   0. ,.,                                   d-             .
                                                                                                                                                                                                           e--
                                                                                                                                                                                                             '.                   j
               col
                 umn,TGnaddthetotalforcolumnAtothetotalforColumnB.                                                                      $ Z$ j*j$                                          1W $ t'
                                                                                                                                                                                                 ?
                                                                                                                                                                                                 1Z.
                                                                                                                                                                                                   %                              l
                                                                                                                                                                                                      Totn
                                                                                                                                                                                                      mo at
                                                                                                                                                                                                          lh
                                                                                                                                                                                                           cl
                                                                                                                                                                                                            y
                                                                                                                                                                                                            urr
                                                                                                                                                                                                              I
                                                                                                                                                                                                              n
                                                                                                                                                                                                              eç
                                                                                                                                                                                                               no
                                                                                                                                                                                                                tme               (
         '.
                         DetermineWhether111*M/ansTestAppliestoYou                                                                                                                                                                1
        12.Calculate yourcurrentmonthl
                                     y incomefortheyear.Fol
                                                          low thesesteps:                                                                                                                                   '          z.
                                                                                                                                                                                                                        ..s       1
               12a.Copyyourtotalcurrentmonthlyi
                                              ncomefromIine11..............................................................,........CopyIi
                                                                                                                                         ne11herev j                                             ..    -
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                    k
                                                                                                                                                                                                                    ,'hjk) !
                                                                                                                                                                                                                           j
    i
    l                  Mul
                         tipl
                            yby12(thenumberofmonthsinayear).                                                                                                                                    X 12                              l
                                                                                                                                                                                          j
                                                                                                                                                                                          -.-
                                                                                                                                                                                            ,.
                                                                                                                                                                                             ,
                                                                                                                                                                                             --            J(
                                                                                                                                                                                                            ,
                                                                                                                                                                                                            txY
    1 12b.'
          rher
             esul
                ti
                 sycurannuali
                            ncomef
                                 orthi
                                     spartoft
                                            hef
                                              or
                                               m.                                                                                                                                12b.( $  ...   .......
                                                                                                                                                                                                              .
                                                                                                                                                                                                                    -
                                                                                                                                                                                                                    pj: )
                                                                                                                                                                                                                        t
                                                                                                                                                                                                           .......... .. . ....


        13.Calculatethemedianfamil
                                 yincomethatappliestoyou.Foll
                                                            owthesesteps:                                                                                                                                                         I
                                                                                                                                                                                                                                  I
           Fi
            llinthestatei
                        nwhichyouIi
                                  ve.                  r
                                                       j
                                                       'l               -)                         .
                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                  t
                                                                                             .
                                                                                             ..
                                                                                                             *--*e j
                                                                                                             ......
                                                                                                                   1
                                                                                                                  ,,.
                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                  .

    ) Fi
       llinthenumberofpeopl
                          einyourhousehold.                                                  l ''                      l                                                                                                          l
    j                                                                                        -
                                                                                             i
                                                                                             .....
                                                                                                 ,
                                                                                                 .... ..................
                                                                                                                       ,
                                                                                                                       i                                                                                   .                      l
               F:illi
                    rlt.1(,rrl(,(
                                lié
                                  hrlfllmi
                                         l
                                         yirl()tlrr
                                                  l()ftlrh!(
                                                           )tlrïptllttp1hrl(1si
                                                                              z(,()ft1()tls(,h!()1
                                                                                                 (1,.
                                                                                                    ,................................................................,..............13.         11 z, '                           1
                                                                                                                                                                                                                                  1
    l T
      iotf
      ns ri
          nd
          uctia
              onI
                i
                stfoorfa
                s      thppl
                         isi cam.
                            forbl
                                eThi
                                  me
                                   sdIi
                                      ianmay
                                       st income
                                              alsoamounai
                                                   beavtsl,
                                                          agoeoat
                                                           bl  nli
                                                                 nheeu
                                                                 t    singupt
                                                                     bankrthecyl
                                                                               ink
                                                                                 clspke'c
                                                                                   er   si
                                                                                         f
                                                                                         iefd
                                                                                         of   intheseparate
                                                                                            ice.                                                                                                                                  )
                                                                                                                                                                                                                                  l
    l                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                  l
    I14,How dotheIinescompare?                                                                                                                                                                                                    1
        14a.Q Line12bisIessthanorequaltoline13.Onthetopofpage1,checkbox1,Thereisnopresumptionofabpse.                                                                                                                             I
                                                                                                                                                                                                                                  @
                          GotoPart3.                                                                                                                                                                                              f
                                                                                                                                                                                                                                  1
               14b.Q Line12bi
                            smorethanI
                                     ine13.Onthetopofpage1,checkbox2,Thepresumptionofabusei
                                                                                          sdetermi
                                                                                                 nedbyFocn122A-2.                                                                                                                 )
                          Goto Part3and5lloutForm 122A-2.                                                                                                                                                                         l
    #                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                  i
        '.
                          signBelow                                                                                                                                                                                               j
                        Bysi
                           gninghere' Idecl
                                          areunderpenal
                                                      t'yofperjurythattheinformati
                                                                                 ononthi
                                                                                       sstatementandinanyattachmentsistrueandcorred.                                                                                              j
                                                                                                                                                                                                                                  '
                                    .                                                                                                                                                                                             j
                         x                       :
                                                 .                                                                        #                                                                                                       1
                                                                                                                                                                                                                                  I
                                      #,      C                                                                                                                                                                                   j
                                                                                                                                                                                                                                  1
    p                        Si
                              gnature Debtor1                                          ...
                                                                                      ,,
                                                                                                                               Si
                                                                                                                                gnatureofDebtor2                                                                                  1
                                                                                                                                                                                                                                  (,
    1
    l                        o.e '                     /'                                                                      nate                                                                                               !
    1                               vv D vsv                                                                                           v.,ooryyvv                                                                                 1
                                                                                                                                                                                                                                  î
    !                        IfyoucheckedI
                                         ine14a,doNOTfiloutorfil
                                                               eForm 122A-2.                                                                                                                                                      I
    $                                                                                                                                                                                                                             l
    I                        IfyoucheckedI
                                         ine14b,fi
                                                 lloutForm 122A-2andfi
                                                                     lei
                                                                       twi
                                                                         ththisform.                                                                                                                                              )

    O/ci
       alForm 122A-1                                             Chapter7 StatementofYourCurrentMonthlyIncome                                                                                             page 2
              Case 2:19-bk-13758-NB                          Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                  Desc
                                                             Main Document    Page 50 of 54

                         :       . #   # #*     #      . œ


        Debtor1          k
                         /
                         '
                         !t x
                            1 7:ô
                             -     -
                                                .'               '-
                        FirstName                   M d1eName            LastName
        Debtor2
        (Spouse,iffiling) Fl
                           rstName                  MiödleName           LastName
        Uni
          tedstat
                esBankruptcycourtforthe:                         D'
                                                                  Istr'
                                                                      lctOf
        case number
        (1fknown)
                                                                                               Q checkifthisisanamendedfiling


    OfficialForm 122A- 1Supp
    statem entofExem ption from Presum ption ofAbuse Under: 707(b)(2) 12/1s
    Fil
      ethissuppl
               ementtogetherwithChapter7StatementofYourCvrrentMonthlyIncome(Officl
                                                                                 alForm 122A-1),i
                                                                                                fyoubeli
                                                                                                       evethatyouare
    exempted from apresumptionofabuse.Beas complete andaccurateaspossibl   e.Iftwo married peopleare filing together,and any ofthe
    exclusions in thisstatementappllestoonlyone ofyou,the otherpeo onshould com pletea separate Form 122A-1ifyoubelievethatthisis
    requiredby11U.S.C.9707(b)(2)(C).
*
'

    '.
                  Identify the Kind ofDlbts You Have

I1.Areyo
l persod
        ur,demi
       nalI
             blly,porrimhoaursileyhcooldnsumerde,bts?Consumerdebtsaredesnedin11U.S.
                                         purpnse.Makesurethatyouranswerisconsistentwi
                                                                                     C.j101(8)as'i
                                                                                                 ncurredbynaen1in
                                                                                    ththeansweryougaveatIi
                                                                                                                dividualprimari
                                                                                                                              lyfora
                                                                                                                6oftheVoluntaryPet
                                                                                                                                            j
                                                                                                                                            l
                                                                                                                                   itionfor !
1 Indivi sFilingforBankruptcy(Offici
                                   alForm101).                                                                                             I
                                                                                                                                           t
j              o.GotoForm122A-1;onthetopofpage1ofthatformlcheckbox1,Thereisnopresumptionofabuse,andsignPart3.Then                          j
                                                                                                                                           '
l
i
               submitthissupplementwiththesi
         Q yes.Gctopart2,
                                           gnedForm122A-1.                                                                                 j
                                                                                                                                           I
                                                                                                                                           :
l                                                                                                                                          )
i ''*             petermineWhetherMilitary service ProvisionsApplyto You                                                                   i
                                                                                                                                           j
                                                                                                                                           l
l2                                                                                                                                         l
I
j
i
  Arey'- adisabledveteran(asdefinedi
    .
                                   n38U.
                                       S.C.â3741(1))7                                                                                      j
                                                                                                                                           j
j No.GotcIine3.                                                                                                                            j
  Q Yes.10
        DidUyouincurdebtsmostlywhil
                                  eyouwereonactivedutyorwhi
                                                          leyouwerepeKormingahomelanddefenseacti
                                                                                               vi
                                                                                                ty?                                        1
                                                                                                                                           l
             S.C.j101(d)(1);32U.S.
                         .
                                  C.j901(1).                                                                                               j
l
'
        Q  N o.Go t
                  o I
                    ine3 .                                                                                                                 !
                                                                                                                                           j
S
                                                                                                                                           j
                   Q Yes.GotoForm 122A-1;onthetopofpage1ofthatform,checkbox1,Thereisnopresumpti
                                                                                              onofabuse,andsi
                                                                                                            gnPad3.                        1
                                 Thensubmitthissupplementwiththesi
                                                                 gnedForm 122A-1.                                                          i
                                                                                                                                           i
1                                                                                                                                          1
)3,Are uorhaveyoubeenaReservi  stormemberoftheNatlonalGuard?                                                                               t
!
j     No.CompleteForm 122A-1.Donotsubmi
                                      tthissupplement.                                                                                     f
                                                                                                                                           1
1 Q Yes.
j        Wereyoucaledtoadivedutyordidyouperf   ormahomel   anddefenseactivi
                                                                          ty?10U.
                                                                                S.C.9101(d)(1)'
                                                                                              ,32U.
                                                                                                  S.
                                                                                                   C.j901(1).                              i
                                                                                                                                           l
i   Q No.Compl eteForm 122A-1.Donotsubmi   tthissupplement.                                                                                l
C   Q YeS. Checkany0ne Ofthe follnwingcategoriesthatapplies:
!
.

       Q
                                                                                                                                           l
                                                                                                                                           i
                      Iwascalledtoactivedutyafterseptember11,2001,foratIeast            IfyOucheckedoneofthecategoriestotheIeftgoto        j
                      90daysand remainon acti
                                            veduty.                                     Form 122A-1,Onthetnpofpage 1ofForm 122A-1,         1
                 Q Iwa*calledto activedutyafterSeptember11,2QQ1,foratIeast              Che
                                                                                         j ckb0X3,TheMeansTestdoesnotappl
                                                                                                                        yrlOa,and          j
1                                                                                       $goparta.yjjensubmitthi
                                                                                                              ssupplementwi  ththesigned   I
j                     90daysand waSreleasedfrom acti
                                                   ve dutyOn                        ,   j
                                                                                        u rm jzza j.ynuar
                                                                                                 -       erj
                                                                                                           rtrequjreyto,jjnujtzerestof     1
                                                                                                                                           j
l
!
                     whichi
                          sfewerthan540daysbeforeI5Iethi
                                                       sbankruptcycase.                 ox ciajFcrm 122A-1duringtheexclusionperi
                                                                                                                               od.The
                                                                                                                                           .

                                                                                                                                           !
l                Q Iamperformlngahomelanddefenseacti
                                                   vltyforatI
                                                            east90days.                 eXCIUSiOnPe#Odmeansthetimeyouareonacti
                                                                                                                             veduty        1
                                                                                                                                           1
!                                                                                       orareperformingahomel
                                                                                                            anddefenseactivi
                                                                                                                           ty,andfor       j
'                Q Iperformedahomel
                                  anddefenseactivityforatIeast90days,
l
j                    endingon                        ,whi
                                                        ch i
                                                           sfewerthan540days            54adaysafterward.11U.S.
                                                                                        I
                                                                                        f                     C.j707(b)(2)(D)(i).          l
                                                                                                                                           1
                     beforeIfI
                             ethisbankruptcycase                                         yourexclusionperi
                                                                                                         odendsbeforeyourcasei
                                                                                                                             sclosed,      j
1                                                        .

                                                                                        youmayhavet
                                                                                                  of
                                                                                                   i
                                                                                                   leanamendedf
                                                                                                              or
                                                                                                               mI
                                                                                                                at
                                                                                                                 er.                       I
                                                                                                                                           t
    Offici
         alForm 122A-1Supp                    StatementofExemptionfrom PresumptionofAbuseUnder9707(b)(2)
          Case 2:19-bk-13758-NB                         Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                          Desc
                                                        Main Document    Page 51 of 54


                :     . :        : .*   :     . *
                             '                          *
                                                                 z
Debtor1                          )                      -.   .



                Fi
                 rstN%e!                    Mtdl
                                               eName                 astName
Debtor2                      '
(Spouse,#filing) FlrstName                  MidleName                LastName
Uni
  tedstatesBankruptcycoudforthe:CentralDi
                                        stri
                                           ctofCalifornia
case number                                                                                                                   Q Checki
                                                                                                                                     fthisi
                                                                                                                                          san
(lfknown)                                                                                                                         amended filing


  O sicialForm 108
  Statem ent of Intenlion for Individuals Filing U nder Chapter 7                                                                          ,wls
  I
  fyou areanindi
               vidualfili
                        ng underchapter7,youmustfilloutthisform if:
  * credi
        torshavecl
                 aimssecuredbyyourpropeo ,or
 * you have Ieased personalpropedyandtheIeasehas notexpired.
 You mustfilethisform wi  ththecourtwithin 30daysafteryou fil
                                                            eyourbankruptcy petitionorbytle datesetforthe meeting ofcreditors,
 w hlcheveris earli
                  er,unlessthecourtextendsthetlme forcause.You mustalsosendcopiestothecreditors and IessorsyouIistontheform .
  I
  ftwomarriedpeoplearefillngtogetheri
                                    najointcase,bothar@equallyresponsibl
                                                                       eforsuppl
                                                                               yingcorrectinformation.
  Both debtors mustsignand dateth*form.
  Beas complete andaccurateas possible.lfmorespace ilneeded,attachaseparatelheetto tlllsform .On thetopofany addltionalpages,
 writeyournameandcasenumber(ifknown).
    ',
                  kistYourCreditorsW ho Have Seçured çlaim s

   1.Foranycredi
               torsthatyoulistedinPad 1ofScheduleD:CreditorsG/loHaveClaimsSeclzm dbyPropertytofflclalForm 106D),fillinthe
         information below .
          Identlfythecreditorandthepropedythatiscollateral                      W hatdo#ouintendto dow1ththepropedythat   DIdyouclaim the property
                                 l                                              securesadebt?                             asexemptonScheduleC?

         Creditnr'
         nam e:
                 sj)                                                            Q Surrendertheproperty.                   Q No
                                                                                Q Retainthepropert
                                                                                                 yandredeem it.           Q Yes
         Descriptionof
         property                                                               Q Retainthepropedyandenterintoa
         securingdebt:                                                              ReaffirmationAgreement.
                                                                                Q Retainthepropert
                                                                                                 yandIexpl
                                                                                                         ai
                                                                                                          nl:

         Creditor's                                                             Q Surrendertheproperty.                   Q No
         nam e;
                                                                                Q Retainthepropedyandredeem i
                                                                                                            t.            Q Yes
         Descripti
                 on of                                                          Q Retainthepropedyandenteri
                                                                                                          ntoa
         property
         securingdebt:                                                              Rea*rm atlonAgreem ent.
                                                                                Q RetainthepropedyandIexpl
                                                                                                         ai
                                                                                                          n):

         Credi
             tor's                                                              u   surrendertheproperty.                 Q No
         name:                                                                  Q   R
                                                                                     etainthepropertyandredeem i
                                                                                                               t.         Q Yes
         Descriptionnf                                                          Q   Retainthepropedyandenterintoa
         property
         securingdebt:                                                              ReeMrm&tion>X OOrr?OClf.
                                                                                Q Retai
                                                                                      nthepropedyand(explain):

         Creditor'
                 s                                                              D surrendertheproperty.                   Q No
         name:                                                                  Q Retainthepropertyandredeem it.          Q yes
         Descripti
                 onof                                                           Q Retainthepropertyandenterintoa
         propedy
         securi
              ng debt:                                                              Re&MfmRtionAgreement.
                                                                                Q RetainthepropertyandIexpl
                                                                                                          ai
                                                                                                           nl:

 OfficialForm 108                            m atementofIntentionforIndividuals Filing UnderChapter7                              page 1
            Case 2:19-bk-13758-NB                           Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                             Desc
                                                            Main Document    Page 52 of 54

 Debtor1                ï-
                        ,?--
                           1.
                            v
                            j
                            z-,
                              .
                              -xjj'.Mldk
                      FirstName
                                      !aleName       j'LjastN.ame   -                             Case number(Itknownt


   '.
                      LIstYourU nexpired PersonalPropedy Leases

  ForanyunexplredpersonalpropertyIeasetllatyouIistedinScheduleG;ExecutoryConfractsandUnexpfmdLeases(OmcialForm 106G),
  fillinthe information below .DonotIistrealestate I
                                                   eases.UnexpiredleasesareIeasesthatare stillIn eWect;theIeaseperiod has notyet
  ended.YoumayassumeanunexpiredpersonalpropertyIeaseifthetrusteedoesnotassumei
                                                                             t.11U.S.C.j365(p)(2).
           Descrlbeyourunexplred pea onalpropertyIeases                                                                  W illtheIeasebeassumed?
          Lessor'
                sname:                                                                                                   u No
          D                                                                                                              Q Yes
           escripti
                  onofIeased
          propedy:

          Lessor'sname:                                                                                                  Q Nn
                                                                                                                         Q Yes


          Lessor'sname:                                                                                                  Q No
          Descriptionofleased                                                                                            Q yes
          property:

          Lessor'sname:                                                                                                  Q No
                                                                                                                         Q Yes
          DescriptionofIeased
          property:

          Lessor'sname:                                                                                                  Q No
                                                                                                                         Q Yes
          Descripti
                  on ofIeased
          propedy:



                                                                                                                         Q Yes
          DescriptionofIeased
          propedy:

          Lessor's name:                                                                                                 Q No
                                                                                                                         Q Yes



  '
      .               slgn Below


      Underpenaltyofperjury Idecl
                                arethat1haveindicatedmyintenti
                                                             onaboutanypropertyofmyestatethatsecuresadebtandany
      personalpropedythatIssubjecttoanunexpiredIease.
               '''I -                            ,                               :'
  x               .
                  '
                 ..
                          #         ..
                                  .''? .,
                                        t                               x      )u)
          SignatureofDebtor                                                 Signature ofDebtor2

          DateMu,4'D // YY                                                  oateMM / DD / YYYY

O/cialForm 108                                       StatementofIntentlonforIndividualsFlling UnderChapter7                           Page2
      Case 2:19-bk-13758-NB               Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06                             Desc
                                          Main Document    Page 53 of 54



 Attorney orPady Name,Address,Telephone & FAX                     FOR COURT USE ONLY
 No;
  os.,g
      Staj
       .
         teo-
            B.
             a.
              r
              %Nh
                o.& j'
                     q')
                       mati
                          la
                          j
                         ..
                           A'
                            d
                            zdress
                   ...

  7)-)L)-'
  L         )t y.,.x.>   (-113kj .
                                 p
                                 gt
     rq' jk                   )j.s
                                 ,
                                 ..
                                  jqow
                                     gg j%
                                         .
 ,
 .                    .x

  1 ,,
     j
     -
     j.
      k/'
        ..k
          -.Uj-
           x  J
              j -


      Debtorls)appearing withoutattorney
 Z AttorneyforDebtor
                                         UNITED STATES BANKRUPTCY COURT                                     k              ,
                                CENTRALDISTRICT OF CALIFORNIA -HSELECT DIVISION*'                               b   ''
                                                                                                                     A     D*-'
 ln re:                                                          CASE NO .:                                           '
                                                                 CHAPTER: -


     C.)-(,ntotj ty
                  ,j'y-
                                                                              VERIFICATIO N OF MASTER
                                                                             MAILING LIST OF CREDITORS
                                                                                        ILBR 1007-1(a)1

                                                    Debtoqs).


Pursuantto LBR 1007-1(a),the Debtor,orthe Debtor'sattorney ifapplitable,certifies under
 1 altyofperjurythatthe mastermailing Iistofcreditors filed in this bankruptcy case,consisting of
pen
    sheetts)iscomplete,correct,andconsistentw ith the Debtor's schedules and I/we assum e aII
responsibility forerrors and om issions.                                                               'h

                                                                   I          (N.-
                                                                                 w                .'

Date: j /z?
                                                                                '
                                                                                     .........'

                                                                 Si         ure ofDebtor 1

Date:                                                            Na/h
                                                                    h
                                                                 Sigbature ofDebtor2 (jointdebtor)(ifapplicable)
                                                                        1

Date:                                                            */>
                                                                 Signature ofAttorneyforDebtor(ifapplicable)

           Thisform isoptional.l
                               thasbeenapproved foruseinthe United StatesBankruptcyCoud forthe CentralDi
                                                                                                       strictofCal
                                                                                                                 ifornia
December2015                                                                           F IOO7-I.M AILING .LIST.VERIFICATIO N
Case 2:19-bk-13758-NB   Doc 1 Filed 04/03/19 Entered 04/03/19 12:33:06   Desc
                        Main Document    Page 54 of 54



                                    CapitalOne
                                  P.O,bOX 30285
                              Sal
                                tLake City,UT 84130
